Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811 - 3964 DREYFUS GOVERNMENT CASH MANAGEMENT FUNDS (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 1/31 Date of reporting period: 7/31/08 1 FORM N-CSR Item 1. Reports to Stockholders. 2 Dreyfus Cash Management Funds Contents The Funds Letter to Shareholders (Taxable) 3 Letter to Shareholders (Tax Exempt) 5 Understanding Your Funds Expenses 7 Comparing Your Funds Expenses With Those of Other Funds 8 Statements of Investments 9 Statements of Assets and Liabilities 66 Statements of Operations 69 Statements of Changes in Net Assets 71 Financial Highlights 76 Notes to Financial Statements 86 Information About the Review and Approval of each Funds Investment Management Agreement 93 For More Information Back cover The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund.  Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Dreyfus Cash Management Funds The Funds LETTER TO SHAREHOLDERS Dear Shareholder: We are pleased to present the semiannual report for Dreyfus Cash Management Funds (Taxable). For the six-month period ended July 31, 2008, the six Dreyfus Cash Management Funds (Taxable) listed below produced the following annualized yields and annualized effective yields. 1 Annualized Annualized Effective Yield (%) Yield (%) Dreyfus Cash Management Institutional Shares 3.02 3.07 Investor Shares 2.77 2.81 Administrative Shares 2.92 2.96 Participant Shares 2.62 2.66 Agency Shares 2.97 3.01 Dreyfus Cash Management Plus, Inc. Institutional Shares 3.08 3.12 Investor Shares 2.83 2.86 Administrative Shares 2.98 3.02 Participant Shares 2.68 2.71 Service Shares 2.58 2.61 Select Shares 2.29 2.31 Agency Shares 3.01 3.06 Dreyfus Government Cash Management Institutional Shares 2.62 2.65 Investor Shares 2.37 2.39 Administrative Shares 2.52 2.54 Participant Shares 2.22 2.24 Agency Shares 2.56 2.59 Dreyfus Government Prime Cash Management Institutional Shares 2.47 2.50 Investor Shares 2.22 2.24 Administrative Shares 2.37 2.40 Participant Shares 2.07 2.09 Agency Shares 2.41 2.44 Dreyfus Treasury & Agency Cash Management Institutional Shares 1.84 1.86 Investor Shares 1.60 1.61 Administrative Shares 1.75 1.76 Participant Shares 1.45 1.46 Service Shares 1.35 1.35 Select Shares 1.05 1.05 Agency Shares 1.78 1.80 Premier Shares 1.54 1.55 Annualized Annualized Effective Yield (%) Yield (%) Dreyfus Treasury Prime Cash Management Institutional Shares 1.74 1.75 Investor Shares 1.49 1.50 Administrative Shares 1.64 1.65 Participant Shares 1.34 1.35 Agency Shares 1.68 1.69 Economic and Market Environment Turmoil in the sub-prime mortgage market, slumping U.S. housing markets and resurgent energy prices already had produced a weaker U.S. economy by the start of the reporting period, leading investors to reassess their attitudes toward risk. The resulting tightness in credit markets and heavy mortgage related losses among global financial institutions prompted the Federal Reserve Board (the Fed) to reduce short-term interest rates several times in the months leading up to the reporting period, including two reductions totaling 125 basis points in late January 2008.As a result, the reporting period began with an overnight federal funds rate of 3.00%, down from 5.25% a few months earlier. Despite the Feds aggressive moves and a stimulus package passed by Congress in January, February saw more disappointing economic news, including the second month of job losses and intensifying deleverag-ing pressures on U.S. financial institutions. In March, non-farm payrolls shrank again, and the unemployment rate climbed from 4.80% to 5.10% . The Fed continued to take aggressive policy action, reducing the federal funds rate to 2.25% . In addition, the Fed announced an expansion of its Term Securities Lending Facility,making $200 billion ofTreasury securities available toWall Street firms in an unprecedented program that allowed borrowers to use certain mortgage-backed securities as collateral. The first quarter ended with a GDP growth rate of 0.90% . The Funds 3 LETTER TO SHAREHOLDERS (continued) More job losses followed in April, and the Fed continued to reduce the federal funds rate, driving the overnight rate to 2.00% . However, inflation accelerated along with energy and food prices, and businesses attempted to pass along higher costs to their customers.As inflationary pressures intensified, some analysts forecast that the Feds next move would be toward higher short-term interest rates. Economic data in May was mixed. On one hand, the U.S. economy lost an additional 49,000 jobs, the unemployment rate jumped to 5.50% and the average cost of gasoline in the United States surpassed $4.00 per gallon. On the other hand, retail sales improved by 1.00%, suggesting that tax rebate checks might be having the desired effect of boosting consumer spending. June proved to be a difficult month for the U.S. economy and financial markets. Reports of 62,000 additional job losses and revelations of new sub-prime related write-downs by major banks sparked renewed volatility in the stock and bond markets and largely dashed expectations of a rate hike over the foreseeable future. For its part, the Fed left the federal funds rate unchanged at 2.00% in late June, citing uncertainty about the inflation outlook. It was later announced that U.S. GDP grew at an estimate 1.90% annualized rate, below consensus forecasts, despite an increase in export activity and a boost in consumer spending from tax rebates. Inflation increased at a relatively robust 4.20% annualized rate in the second quarter. July also saw heightened market volatility, particularly when government-sponsored mortgage agencies Fannie Mae and Freddie Mac revealed greater-than-expected losses due to rising mortgage defaults, raising the possibility of further intervention by regulators and the federal government. In addition, the markets responded negatively to a seventh consecutive month of job losses and an increase in the unemployment rate to 5.70% . Portfolio Focus As the Fed cut short-term interest rates, yield differences widened along the markets maturity range, creating more attractive opportunities among longer-dated money market instruments. Moreover, demand for money market instruments surged in the flight to quality. Therefore, we maintained most of the funds weighted average maturities in positions we considered longer than industry averages. The Dreyfus Treasury & Agency Cash Management Fund was an exception to this strategy, as it invests primarily in repurchase agreements with shorter maturities. At this uncertain juncture, we expect the Fed and market participants to watch economic data closely for signs of renewed strength and a moderation of inflation. In the meantime, we intend to maintain a conservative credit posture and, for most of the Cash Management Funds (Taxable), a relatively long weighted average maturity. An investment in the fund is not insured or guaranteed by the FDIC or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 1 Annualized effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results. Yields fluctuate. 4 LETTER TO SHAREHOLDERS Dear Shareholder: We are pleased to present the semiannual report for Dreyfus Cash Management Funds (Tax Exempt). For the six-month period ended July 31, 2008, the four tax-exempt money market portfolios that comprise Dreyfus Cash Management Funds (Tax Exempt) produced the following annualized yields and annualized effective yields: 1 Annualized Annualized Effective Yield (%) Yield (%) Dreyfus Municipal Cash Management Plus Institutional Shares 2.24 2.26 Investor Shares 1.99 2.01 Administrative Shares 2.14 2.16 Participant Shares 1.84 1.86 Agency Shares 2.18 2.20 Dreyfus N.Y. Municipal Cash Management Institutional Shares 2.03 2.05 Investor Shares 1.78 1.79 Administrative Shares 1.93 1.95 Participant Shares 1.63 1.64 Agency Shares 1.97 1.99 Dreyfus Tax Exempt Cash Management Institutional Shares 2.17 2.20 Investor Shares 1.93 1.94 Administrative Shares 2.07 2.09 Participant Shares 1.78 1.79 Agency Shares 2.11 2.13 Dreyfus California AMT-Free Municipal Cash Management Institutional Shares 1.96 1.98 Investor Shares 1.71 1.73 Administrative Shares 1.86 1.88 Participant Shares 1.56 1.58 Agency Shares 1.90 1.92 Credit and Economic Woes Weighed on Investor Sentiment Economic conditions deteriorated over much of the reporting period as a result of sustained weakness in U.S. housing markets and soaring food and energy costs. Moreover, a credit crisis originating in the sub-prime mortgage market had spread to other asset classes by the start of the reporting period, causing investors to flock to the relative safety of U.S.Treasury securities and money market funds, and sparking price dislocations in longer-term fixed-income markets. The Federal Reserve Board (the Fed) attempted to address the downturn in the economy and credit markets by injecting liquidity into the banking system and reducing the federal funds rate from 5.25% to 3.00% over the five months prior to the start of the reporting period, including two cuts totaling 125 basis points in late January 2008. Despite the Feds aggressive moves and a stimulus package passed by Congress in January, the economy continued to deteriorate amid steady job losses and intensifying deleveraging pressures on financial institutions. Although investors briefly believed in mid-March that the credit crisis might be easing when the Fed participated in the rescue of a major U.S. investment bank, commercial banks and brokerage firms continued to report massive sub-prime related write-downs, the labor market continued to weaken and food and energy prices moved higher. Additional rate cuts by the Fed in March and April totaling 100 basis points have so far failed to stem the economic downturn. Meanwhile, inflationary pressures have increased along with food and fuel prices, prompting the Fed to leave interest rates unchanged at its June meeting. July saw additional market turbulence, particularly when government-sponsored mortgage agencies Fannie Mae and Freddie Mac revealed greater-than-expected losses due to rising mortgage defaults, raising the possibility of further intervention by regulators and the federal government. The financial markets also generally responded negatively to a seventh consecutive month of job losses and an increase in the unemployment rate to 5.70% . The Funds 5 LETTER TO SHAREHOLDERS (continued) Assets Flowed into Tax-Exempt Money Market Funds Although tax-exempt money market yields declined along with short-term interest rates, a record level of assets flowed into municipal money market funds from risk-averse investors. Unrelenting investor demand typically puts downward pressure on short-term yields, but the restructuring of the auction-rate securities market, a segment of the longer-term municipal bond market, resulted in increased issuance of variable-rate demand notes (VRDNs) that adjust their yields on a daily or weekly basis. Ample supply resulted in higher yields on VRDNs for much of the reporting period. In addition, issuance of municipal notes has increased as tax receipts have declined in the faltering economy. The fiscal conditions of most issuers remained sound during the reporting period, but the economic downturn and housing slump are widely expected to result in renewed budget pressures for many states, including New York and California. Both states are currently debating proposals to bridge projected budget shortfalls in upcoming fiscal years. Maintaining a Conservative Investment Posture We have maintained a cautious investment approach, as always,investing exclusively in instruments that have been reviewed and approved by our credit analysts. We generally have avoided instruments that, in our judgment, may be affected by concerns surrounding certain bond insurers, banks and broker-dealers. Instead, we have focused primarily on direct, high-quality municipal obligations.We also have attempted to diversify the funds as broadly as we deem practical in order to cushion the effects of unexpected credit problems on individual instruments. Over much of the reporting period, we set the funds weighted average maturities in ranges that were longer than industry averages to maintain higher yields while interest rates fell. While it appears that the Feds interest-rate reductions may be complete for now due to intensifying inflation concerns, persistent economic weakness makes it unlikely that short-term interest rates will rise anytime soon. Therefore, we have continued to maintain the funds relatively long weighted average maturities. An investment in each fund is not insured or guaranteed by the FDIC or any other government agency. Although each fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the funds. 1 Annualized effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results. Yields fluctuate. For the national funds, income may be subject to state and local taxes. For the NewYork fund, income may be subject to state and local taxes for out-of-state residents. For each fund, some income may be subject to the federal alternative minimum tax (AMT). 6 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemptions fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in each class of each fund from February 1, 2008 to July 31, 2008. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended July 31, 2008 Institutional Investor Administrative Participant Service Select Agency Premier Dreyfus Cash Management Expenses paid per $1,000  $ 1.00 $ 2.25 $ 1.50 $ 3.00   $ 1.30  Ending value (after expenses) $1,015.20 $1,013.90 $1,014.70 $1,013.20   $1,014.90  Dreyfus Cash Management Plus, Inc. Expenses paid per $1,000  $ 1.00 $ 2.25 $ 1.50 $ 3.00 $ 3.50 $ 5.00 $ 1.30  Ending value (after expenses) $1,015.40 $1,014.20 $1,014.90 $1,013.50 $1,012.90 $1,011.50 $1,015.10  Dreyfus Government Cash Management Expenses paid per $1,000  $ 1.00 $ 2.25 $ 1.50 $ 3.00   $ 1.30  Ending value (after expenses) $1,013.10 $1,011.90 $1,012.60 $1,011.10   $1,012.80  Dreyfus Government Prime Cash Management Expenses paid per $1,000  $ 1.00 $ 2.25 $ 1.50 $ 3.00   $ 1.30  Ending value (after expenses) $1,012.40 $1,011.10 $1,011.90 $1,010.40   $1,012.10  Dreyfus Treasury & Agency Cash Management Expenses paid per $1,000  $ 1.00 $ 2.25 $ 1.50 $ 2.99 $ 3.49 $ 4.99 $ 1.30 $ 2.55 Ending value (after expenses) $1,009.20 $1,008.00 $1,008.70 $1,007.20 $1,006.70 $1,005.20 $1,008.90 $1,007.70 Dreyfus Treasury Prime Cash Management Expenses paid per $1,000  $ 1.00 $ 2.25 $ 1.50 $ 2.99   $ 1.30  Ending value (after expenses) $1,008.60 $1,007.60 $1,008.20 $1,006.70   $1,008.40  Dreyfus Municipal Cash Management Plus Expenses paid per $1,000  $ 1.00 $ 2.25 $ 1.50 $ 3.00   $ 1.30  Ending value (after expenses) $1.011.20 $1,010.00 $1,010.70 $1,009.20   $1,010.90  Dreyfus New York Municipal Cash Management Expenses paid per $1,000  $ 1.00 $ 2.25 $ 1.50 $ 3.00   $ 1.30  Ending value (after expenses) $1,010.20 $1,008.90 $1,009.70 $1,008.20   $1,009.90  Dreyfus Tax Exempt Cash Management Expenses paid per $1,000  $ 1.00 $ 2.25 $ 1.50 $ 3.00   $ 1.30  Ending value (after expenses) $1,010.90 $1,009.60 $1,010.40 $1,008.90   $1,010.60  Dreyfus California AMT-Free Municipal Cash Management Expenses paid per $1,000  $ .75 $ 2.00 $ 1.25 $ 2.75   $ 1.05  Ending value (after expenses) $1,009.80 $1,008.60 $1,009.30 $1,007.80   $1,009.50   Expenses are equal to the funds annualized expense ratio of .20% for Institutional Shares, .45% for Investor Shares, .30% for Administrative Shares, .60% for Participant Shares, .70% for Service Shares, 1.00% for Selecet Shares, .26% for Agency Shares and .51% for Premier Shares; multiplied by the average account value over the period, multiplied by 182/366 (to reflect the one-half year period), for Dreyfus California AMT-Free Municipal Cash Management expense ratio is .15% for Institutional Shares, .40% for Investor Shares, .25% for Administrative Shares, .55% for Participant Shares, and .21% for Agency Shares; multiplied by the average account value over the period, by 182/366 (to reflect the one-half year period). The Funds 7 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investores assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return.You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended July 31, 2008 Institutional Investor Administrative Participant Service Select Agency Premier Dreyfus Cash Management Expenses paid per $1,000  $ 1.01 $ 2.26 $ 1.51 $ 3.02   $ 1.31  Ending value (after expenses) $1,023.87 $1,022.63 $1,023.37 $1,021.88   $1,023.57  Dreyfus Cash Management Plus, Inc. Expenses paid per $1,000  $ 1.01 $ 2.26 $ 1.51 $ 3.02 $ 3.52 $ 5.02 $ 1.31  Ending value (after expenses) $1,023.87 $1,022.63 $1,023.37 $1,021.88 $1,021.38 $1,019.89 $1,023.57  Dreyfus Government Cash Management Expenses paid per $1,000  $ 1.01 $ 2.26 $ 1.51 $ 3.02   $ 1.31  Ending value (after expenses) $1,023.87 $1,022.63 $1,023.37 $1,021.88   $1,023.57  Dreyfus Government Prime Cash Management Expenses paid per $1,000  $ 1.01 $ 2.26 $ 1.51 $ 3.02   $ 1.31  Ending value (after expenses) $1,023.87 $1,022.63 $1,023.37 $1,021.88   $1,023.57  Dreyfus Treasury & Agency Cash Management Expenses paid per $1,000  $ 1.01 $ 2.26 $ 1.51 $ 3.02 $ 3.52 $ 5.02 $ 1.31 $ 2.56 Ending value (after expenses) $1,023.87 $1,022.63 $1,023.37 $1,021.88 $1,021.38 $1,019.89 $1,023.57 $1,022.33 Dreyfus Treasury Prime Cash Management Expenses paid per $1,000  $ 1.01 $ 2.26 $ 1.51 $ 3.02   $ 1.31  Ending value (after expenses) $1,023.87 $1,022.63 $1,023.37 $1,021.88   $1,023.57  Dreyfus Municipal Cash Management Plus Expenses paid per $1,000  $ 1.01 $ 2.26 $ 1.51 $ 3.02   $ 1.31  Ending value (after expenses) $1,023.87 $1,022.63 $1,023.37 $1,021.88   $1,023.57  Dreyfus New York Municipal Cash Management Expenses paid per $1,000  $ 1.01 $ 2.26 $ 1.51 $ 3.02   $ 1.31  Ending value (after expenses) $1,023.87 $1,022.63 $1,023.37 $1,021.88   $1,023.57  Dreyfus Tax Exempt Cash Management Expenses paid per $1,000  $ 1.01 $ 2.26 $ 1.51 $ 3.02   $ 1.31  Ending value (after expenses) $1,023.87 $1,022.63 $1,023.37 $1,021.88   $1,023.57  Dreyfus California AMT-Free Municipal Cash Management Expenses paid per $1,000  $ .75 $ 2.01 $ 1.26 $ 2.77   $ 1.06  Ending value (after expenses) $1,024.12 $1,022.87 $1,023.62 $1,022.13   $1,023.82   Expenses are equal to the funds annualized expense ratio of .20% for Institutional Shares, .45% for Investor Shares, .30% for Administrative Shares, .60% for Participant Shares, .70% for Service Shares, 1.00% for Selecet Shares, .26% for Agency Shares and .51% for Premier Shares; multiplied by the average account value over the period, multiplied by 182/366 (to reflect the one-half year period), for Dreyfus California AMT-Free Municipal Cash Management expense ratio is .15% for Institutional Shares, .40% for Investor Shares, .25% for Administrative Shares, .55% for Participant Shares, and .21% for Agency Shares; multiplied by the average account value over the period, by 182/366 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS July 31, 2008 (Unaudited) Principal Dreyfus Cash Management Amount ($) Value ($) Negotiable Bank Certificates of Deposit49.7% ABN AMRO Bank N.V. (London) (Yankee) 2.85%3.01%, 8/12/0811/7/08 650,000,000 650,014,681 Allied Irish Banks PLC (Yankee) 2.82%3.01%, 10/7/0812/29/08 1,000,000,000 1,000,046,816 American Express Bank FSB 3.05%, 8/25/08 25,000,000 25,000,000 American Express Centurion Bank 2.95%, 8/21/08 200,000,000 200,000,000 Banco Bilbao Vizcaya Argenteria Puerto Rico (Yankee) 2.80%, 10/3/08 375,000,000 375,003,258 Bank of Scotland PLC (Yankee) 2.72%2.88%, 9/10/0811/3/08 750,000,000 750,000,000 Bank of Tokyo-Mitsubishi Ltd. (Yankee) 2.53%2.85%, 8/7/088/14/08 1,500,000,000 1,500,000,000 Barclays Bank PLC (Yankee) 2.68%2.82%, 9/29/0811/24/08 800,000,000 800,000,000 Bayerische Hypo-und Vereinsbank AG (Yankee) 3.02%, 10/9/08 250,000,000 250,002,377 Branch Banking & Trust Co. 2.88%, 11/5/08 10,000,000 10,000,000 Calyon (London) (Yankee) 2.72%3.05%, 9/4/0812/11/08 550,000,000 550,000,000 Canadian Imperial Bank of Commerce (Yankee) 2.75%3.04%, 8/27/089/5/08 750,000,000 750,000,000 Credit Agricole (London) 2.85%2.90%, 10/7/0812/1/08 1,000,000,000 1,000,000,000 Credit Suisse 2.86%, 8/12/08 475,000,000 a 475,000,000 DEPFA BANK PLC (Yankee) 2.65%2.90%, 8/22/0810/7/08 600,000,000 b 600,000,000 Fifth Third Bank 2.80%, 11/17/08 170,000,000 170,000,000 Fortis Bank (Yankee) 2.80%, 10/3/08 300,000,000 300,000,000 Landesbank Baden-Wurttemberg (London) (Yankee) 2.90%, 10/3/0810/10/08 775,000,000 775,000,000 Landesbank Hessen-Thuringen Girozentrale (London) (Yankee) 2.87%2.95%, 9/10/0810/10/08 1,050,000,000 1,050,002,412 Mizuho Corporate Bank (Yankee) 2.52%, 8/11/08 650,000,000 650,000,000 National Australia Bank Ltd. (London) 2.72%, 9/15/08 500,000,000 500,000,000 Natixis (Yankee) 2.75%3.00%, 9/10/0810/21/08 1,100,000,000 1,100,006,698 Royal Bank of Scotland PLC (Yankee) 3.00%, 12/23/0812/30/08 675,000,000 675,026,817 The Funds 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Principal Dreyfus Cash Management (continued) Amount ($) Value ($) Negotiable Bank Certificates of Deposit (continued) Santander Central Hispano Finance (Delaware) Inc. (London) 2.93%, 8/13/08 50,000,000 50,000,493 UBS AG (Yankee) 2.80%, 10/8/08 500,000,000 500,000,000 UniCredito Italiano SpA (Yankee) 2.80%3.20%, 9/9/081/30/09 510,000,000 510,002,725 Wachovia Bank, N.A. 2.85%3.05%, 10/3/0812/15/08 1,200,000,000 1,200,000,000 Total Negotiable Bank Certificates of Deposit (cost $16,415,106,277) Commercial Paper28.4% Abbey National North America LLC 2.15%, 8/1/08 300,000,000 300,000,000 ANZ National (International) Ltd. 2.72%, 10/14/08 400,000,000 b 397,796,444 ASB Finance Ltd. 2.74%2.96%, 8/14/0811/21/08 520,000,000 b 516,836,181 Atlantis One Funding Corp. 2.90%, 9/29/08 100,000,000 b 99,528,000 Bank of Ireland 2.75%, 9/12/08 150,000,000 b 149,522,250 Bank of Scotland PLC 2.80%, 11/13/08 400,000,000 396,810,667 BNP Paribas Finance Inc. 2.15%, 8/1/08 200,000,000 200,000,000 CAFCO LLC 2.96%, 8/12/08 100,000,000 b 99,910,778 Canadian Imperial Holdings 2.80%, 10/9/08 100,000,000 99,470,808 Cancara Asset Securitisation Ltd. 2.61%2.94%, 8/7/089/26/08 853,000,000 b 850,609,422 CHARTA LLC 2.75%2.96%, 8/12/089/11/08 1,150,000,000 b 1,146,894,653 CIESCO LLC 2.87%2.96%, 8/12/0810/6/08 225,000,000 b 224,258,799 Citigroup Funding Inc. 2.83%2.93%, 10/7/0811/13/08 456,000,000 453,316,581 Commerzbank AG 2.85%, 10/3/08 200,000,000 199,009,500 Commerzbank U.S. Finance Inc. 2.95%3.06%, 8/15/088/20/08 371,000,000 370,455,605 DnB NOR Bank ASA 2.88%3.04%, 10/22/0811/3/08 300,000,000 297,894,056 FCAR Owner Trust, Ser. I 3.07%, 9/23/08 75,000,000 74,663,229 General Electric Capital Corp. 2.18%, 8/1/08 500,000,000 500,000,000 10 Principal Dreyfus Cash Management (continued) Amount ($) Value ($) Commercial Paper (continued) Gotham Funding Corp. 2.87%, 9/22/08 18,793,000 b 18,715,635 Natexis Banques Populaires US Finance Co. LLC 2.95%, 12/2/08 250,000,000 247,516,938 Scaldis Capital Ltd. 2.70%2.75%, 8/25/089/9/08 800,000,000 b 798,102,333 Swedbank (ForeningsSparbanken AB) 2.93%3.09%, 10/9/0811/7/08 625,000,000 620,982,410 Wells Fargo Bank, NA 2.43%, 8/13/088/14/08 300,000,000 299,744,310 Westpac Banking Corp. 2.75%, 10/14/08 500,000,000 497,214,722 Windmill Funding Corp. 2.60%, 8/5/088/12/08 503,012,000 b 502,720,284 Total Commercial Paper (cost $9,361,973,605) Corporate Notes7.4% Banca Intesa SpA 2.96%, 8/14/08 250,000,000 a 250,000,000 Bank of America Corp. 2.34%, 8/1/08 500,000,000 500,000,000 Barclays Bank PLC 2.89%, 8/30/08 500,000,000 a 500,000,000 Citigroup Funding Inc. 3.20%, 5/8/09 400,000,000 a 400,000,000 Fifth Third Bancorp 2.47%, 8/26/08 200,000,000 a 200,000,000 General Electric Capital Corp. 2.50%, 8/27/08 100,000,000 a 100,000,000 Morgan Stanley 2.61%, 8/5/08 250,000,000 a 250,000,000 Wachovia Bank, N.A. 2.67%, 8/28/08 250,000,000 a 250,000,000 Total Corporate Notes (cost $2,450,000,000) Promissory Notes1.2% Goldman Sachs Group Inc. 2.90%3.00%, 9/2/089/12/08 (cost $400,000,000) 400,000,000 c U.S. Government Agency4.3% Federal Home Loan Bank System 2.33%2.36%, 8/15/088/29/08 (cost $1,410,627,933) 1,412,785,000 The Funds 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Principal Dreyfus Cash Management (continued) Amount ($) Value ($) Time Deposits10.3% Commerzbank AG (Grand Cayman) 2.12%, 8/1/08 Dresdner Bank AG (Grand Cayman) 2.13%, 8/1/08 DZ Bank AG (Grand Cayman) 2.20%, 8/1/08 KBC Bank N.V. (Grand Cayman) 2.06%, 8/1/08 Svenska Handelsbanken (Grand Cayman) 2.20%, 8/1/08 Total Time Deposits (cost $3,400,000,000) Repurchase Agreement.7% Banc of America Securities LLC 2.20%, dated 7/31/08, due 8/1/08 in the amount of $226,013,811 (fully collateralized by $242,594,878 Federal Government Loan Mortgage Corp., 5%, due 6/1/38, value $230,520,000) (cost $226,000,000) Total Investments (cost $33,663,707,815) 102.0% Liabilities, Less Cash and Receivables (2.0%) Net Assets 100.0% a Variable rate securityinterest rate subject to periodic change. b Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2008, these securities amounted to $5,404,894,779 or 16.4% of net assets. c These notes were acquired for investment, and not with the intent to distribute or sell. Securities restricted as to public resale.These securities were acquired from 6/3/08 to 6/17/08 at a cost of $400,000,000. At July 31, 2008, the aggregate value of these securities were $400,000,000 representing 1.2% of net assets and are valued at cost. Portfolio Summary (Unaudited)  Value (%) Value (%) Banking Asset-Backed/Certificates Asset-Backed/Multi-Seller Programs Repurchase Agreement .7 Government Agency Asset-Backed/Single Seller .2 Brokerage Firms Finance  Based on net assets. See notes to financial statements. 12 STATEMENT OF INVESTMENTS July 31, 2008 (Unaudited) Principal Dreyfus Cash Management Plus, Inc. Amount ($) Value ($) Negotiable Bank Certificates of Deposit57.4% ABN AMRO Bank N.V. (London) 2.85%, 11/7/08 150,000,000 150,014,087 Allied Irish Banks (Yankee) 3.02%, 10/24/08 375,000,000 375,012,927 Allied Irish Banks N.A. Inc. (Yankee) 2.74%, 10/8/08 150,000,000 150,002,794 American Express Bank FSB 3.05%, 8/25/08 100,000,000 100,000,000 Banco Bilbao Vizcaya Argenteria Puerto Rico (Yankee) 2.80%, 11/17/08 200,000,000 200,000,000 Banco Santander Puerto Rico (Yankee) 3.00%, 12/10/08 300,000,000 300,000,000 Bank of Ireland (Yankee) 2.90%3.03%, 10/28/0812/3/08 150,000,000 a 150,003,996 Bank of Scotland (Yankee) 2.85%, 11/10/08 150,000,000 150,000,000 Bank of Scotland PLC (Yankee) 2.88%, 11/3/08 100,000,000 100,000,000 Bank of Tokyo-Mitsubishi Ltd. (Yankee) 2.53%2.85%, 8/11/0810/10/08 755,000,000 755,000,000 Barclays Bank PLC (Yankee) 2.80%3.00%, 8/8/0810/3/08 300,000,000 300,000,000 Bayerische Hypo-und Vereinsbank AG (Yankee) 2.80%3.02%, 9/9/0810/10/08 650,000,000 650,006,219 Calyon (London) (Yankee) 2.75%3.05%, 10/6/0812/11/08 450,000,000 450,000,000 Canadian Imperial Bank of Commerce (Yankee) 2.90%3.11%, 8/13/0812/9/08 800,000,000 800,000,000 Comerica Inc. 3.62%, 10/22/08 125,000,000 125,000,000 Credit Agricole (London) 2.85%, 10/7/08 350,000,000 350,000,000 Credit Suisse 2.86%, 8/12/08 200,000,000 b 200,000,000 DEPFA BANK PLC (Yankee) 2.90%, 10/7/08 500,000,000 a 500,000,000 Fifth Third Bank 2.80%, 11/10/08 200,000,000 200,000,000 Fortis Bank (Yankee) 2.80%, 10/3/08 95,000,000 95,000,000 Landesbank Hessen-Thuringen Girozentrale (London) 2.95%, 10/10/08 500,000,000 500,004,825 Mizuho Corporate Bank (Yankee) 2.52%, 8/11/08 200,000,000 200,000,000 Natixis (Yankee) 2.75%3.00%, 9/10/0810/21/08 700,000,000 700,002,233 The Funds 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Principal Dreyfus Cash Management Plus, Inc. (continued) Amount ($) Value ($) Negotiable Bank Certificates of Deposit (continued) Nordea Bank Finland PLC (Yankee) 3.61%, 10/17/08 450,000,000 451,093,744 Societe Generale (Yankee) 3.00%, 12/10/08 250,000,000 250,000,000 Swedbank (ForeningsSparbanken AB) (Yankee) 2.74%, 10/9/08 250,000,000 250,000,000 UBS AG (Yankee) 2.80%3.02%, 8/26/0810/8/08 175,000,000 175,000,000 Wachovia Bank, N.A. 2.85%3.05%, 10/3/0812/15/08 700,000,000 700,000,000 Total Negotiable Bank Certificates of Deposit (cost $9,326,140,825) Commercial Paper32.4% Abbey National North America LLC 2.15%, 8/1/08 200,000,000 200,000,000 Allied Irish Banks N.A. Inc. 3.01%, 8/21/08 150,000,000 149,752,917 Amsterdam Funding Corp. 2.60%, 8/15/08 100,000,000 a 99,899,083 ASB Bank Ltd. 2.95%, 8/18/08 100,000,000 99,862,583 ASB Finance Ltd. 2.80%, 10/6/0811/6/08 250,000,000 a 248,378,500 Atlantis One Funding Corp. 2.90%, 9/26/08 500,000,000 a 497,760,000 Banco Bilbao Vizcaya Argenteria Puerto Rico 3.14%, 1/22/09 500,000,000 492,532,500 Bank of Ireland 3.02%, 10/22/08 25,000,000 a 24,830,647 Bank of Scotland PLC 2.80%, 11/14/08 150,000,000 148,792,500 CAFCO LLC 2.96%, 8/12/08 200,000,000 a 199,821,556 Cancara Asset Securitisation Ltd. 2.88%, 10/9/08 170,000,000 a 169,068,117 Citigroup Funding Inc. 3.01%3.20%, 8/15/0812/22/08 800,000,000 794,739,214 Commerzbank AG 2.85%, 10/2/08 350,000,000 348,294,139 Commerzbank U.S. Finance Inc. 2.95%3.06%, 8/15/088/20/08 400,000,000 399,455,417 General Electric Capital Corp. 2.18%, 8/1/08 300,000,000 300,000,000 14 Principal Dreyfus Cash Management Plus, Inc. (continued) Amount ($) Value ($) Commercial Paper (continued) Long Lane Master Trust IV 2.56%, 8/18/08 247,420,000 a 247,122,065 Skandinaviska Enskilda Banken AB 3.04%, 10/24/08 250,000,000 248,255,833 Societe Generale N.A. Inc. 2.88%, 10/10/08 150,000,000 149,165,833 Swedbank (ForeningsSparbanken AB) 2.88%, 11/7/08 100,000,000 99,226,889 Westpac Banking Corp. 2.75%, 10/14/08 150,000,000 149,164,417 Windmill Funding Corp. 2.60%, 8/14/08 100,000,000 a 99,906,292 Working Capital Management Co. L.P. 2.66%, 8/11/08 105,000,000 a 104,922,708 Total Commercial Paper (cost $5,270,951,210) Corporate Notes2.4% Banc of America Corp. 2.34%, 8/1/08 200,000,000 200,000,000 General Electric Capital Corp. 2.50%, 8/27/08 100,000,000 b 100,000,000 Lehman Brothers Holdings Inc. 2.65%, 8/23/08 97,200,000 b,d 97,200,000 Total Corporate Notes (cost $397,200,000) Promissory Notes4.2% Goldman Sachs Group Inc. 2.33%3.00%, 8/1/089/12/08 (cost $675,000,000) 675,000,000 c Time Deposits1.9% Dresdner Bank AG (Grand Cayman) 2.13%, 8/1/08 100,000,000 100,000,000 Key Bank U.S.A., N.A. (Grand Cayman) 2.06%, 8/1/08 103,000,000 103,000,000 Manufacturers & Traders Trust Company (Grand Cayman) 2.13%, 8/1/08 100,000,000 100,000,000 Total Time Deposits (cost $303,000,000) The Funds 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Principal Dreyfus Cash Management Plus, Inc. (continued) Amount ($) Value ($) Repurchase Agreement1.4% Banc of America Securities LLC 2.20%, dated 7/31/08, due 8/1/08 in the amount of $235,014,361 (fully collateralized by $251,934,794 Federal Home Loan Mortgage Corp., 5%, due 4/1/38, value $239,700,001) (cost $235,000,000) Total Investments (cost $16,207,292,035) 99.7% Cash and Receivables (Net) .3% Net Assets 100.0% a Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2008, these securities amounted to $2,341,712,964 or 14.4% of net assets. b Variable rate securityinterest rate subject to periodic change. c These notes were acquired for investment, and not with the intent to distribute or sell. Securities restricted as to public resale.These securities were acquired from 5/15/06 to 6/17/08 at a cost of $675,000,000. At July 31, 2008, the aggregate value of these securities were $675,000,000 representing 4.2% of net assets and are valued at cost. d Effective September 17, 2008, this security was covered by a capital support agreement with The Bank of NewYork Mellon Corporation. Portfolio Summary (Unaudited)  Value (%) Value (%) Banking Repurchase Agreement Brokerage Firms Asset-Backed/Certificates Asset-Backed/Multi-Seller Programs Finance  Based on net assets. See notes to financial statements. 16 STATEMENT OF INVESTMENTS July 31, 2008 (Unaudited) Annualized Yield on Date of Principal Dreyfus Government Cash Management Purchase (%) Amount ($) Value ($) U.S. Government Agencies80.5% Federal Farm Credit Bank: 8/15/08 2.28 277,000,000 a 277,000,000 9/22/08 2.08 410,000,000 a 410,001,485 11/17/08 1.95 75,000,000 a 75,000,000 1/14/09 2.08 77,000,000 a 76,996,488 7/23/09 2.06 375,000,000 a 375,000,000 8/3/09 2.11 100,000,000 a 100,000,000 9/15/09 2.05 320,000,000 a 319,982,723 3/9/10 2.23 200,000,000 a 200,000,000 Federal Home Loan Bank System: 8/1/08 1.82 1,390,000,000 1,390,000,000 8/1/08 2.00 200,000,000 200,000,000 8/1/08 2.53 500,000,000 a 500,000,000 8/8/08 3.37 84,000,000 84,026,245 8/13/08 4.66 186,000,000 186,014,880 8/22/08 2.37 500,000,000 a 499,909,091 8/22/08 4.54 42,000,000 41,982,528 8/25/08 2.37 10,000,000 9,984,267 9/12/08 2.36 59,827,000 59,662,974 9/15/08 2.21 150,000,000 150,214,737 9/17/08 2.38 826,595,000 824,045,807 9/19/08 2.36 300,000,000 299,040,417 10/10/08 2.38 100,000,000 99,539,167 10/15/08 2.36 450,000,000 447,803,714 10/24/08 2.11 100,000,000 99,513,500 10/29/08 2.11 46,168,000 45,929,756 11/7/08 2.21 123,870,000 123,970,324 11/14/08 2.21 200,000,000 198,722,500 12/24/08 2.53 100,000,000 101,041,732 12/29/08 2.55 21,725,000 21,946,653 2/13/09 1.90 200,000,000 200,646,622 2/27/09 2.58 150,000,000 150,032,795 3/5/09 2.55 200,000,000 200,018,937 3/12/09 1.80 100,000,000 100,227,398 4/15/09 2.38 275,000,000 274,778,633 4/21/09 2.17 200,000,000 a 200,000,000 4/23/09 2.29 250,000,000 249,978,219 4/24/09 2.30 250,000,000 249,907,082 4/24/09 2.44 119,125,000 121,029,909 5/4/09 2.36 29,000,000 29,008,942 5/7/09 2.35 115,000,000 115,129,831 5/13/09 2.47 55,000,000 54,949,796 5/19/09 2.50 80,000,000 80,009,503 9/4/09 2.12 350,000,000 a 350,000,000 Federal Home Loan Mortgage Corp.: 8/4/08 4.46 37,061,000 37,060,824 8/15/08 4.66 48,855,000 48,852,802 8/19/08 2.38 250,000,000 a 249,914,578 9/25/08 2.47 50,000,000 49,812,847 The Funds 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Annualized Yield on Date of Principal Dreyfus Government Cash Management (continued) Purchase (%) Amount ($) Value ($) U.S. Government Agencies (continued) Federal Home Loan Mortgage Corp. (continued): 10/30/08 10/31/08 11/3/08 11/17/08 12/15/08 12/22/08 1/12/09 3/16/09 Federal National Mortgage Association: 8/1/08 800,000,000 a 8/1/08 420,000,000 a 8/20/08 9/3/08 9/17/08 10/29/08 10/30/08 11/14/08 11/17/08 3/16/09 Total U.S. Government Agencies (cost $13,558,371,238) Repurchase Agreements19.4% Banc of America Securities LLC dated 7/31/08, due 8/1/08 in the amount of $325,019,861 (fully collateralized by $1,131,360,104 Federal National Mortgage Association, 6%, due 3/1/34, value $331,500,000) Barclays Financial LLC dated 7/31/08, due 8/1/08 in the amount of $100,006,111 (fully collateralized by $85,835,000 Federal Home Loan Bank System, 4.875%, due 10/5/11, value $90,053,647 and $12,015,000 Federal Home Loan Mortgage Corp., 0%, due 10/24/08, value $11,946,515) BNP Paribas dated 7/31/08, due 8/1/08 in the amount of $325,019,681 (fully collateralized by $1,408,486,420 Federal Home Loan Mortgage Corp., 0%-19.47%, due 4/15/18-2/15/38, value $161,054,414 and $1,983,629,708 Federal National Mortgage Association, 0%-28.20%, due 6/25/15-6/25/37, value $170,445,587) Credit Suisse (USA) Inc. dated 7/31/08, due 8/1/08 in the amount of $325,019,771 (fully collateralized by $315,009,000 U.S. Treasury Notes, 3.875%-4.875%, due 9/15/10-4/30/11, value $331,500,780) 18 Annualized Yield on Date of Principal Dreyfus Government Cash Management (continued) Purchase (%) Amount ($) Value ($) Repurchase Agreements (continued) Deutsche Bank Securities dated 7/31/08, due 8/1/08 in the amount of $325,019,861 (fully collateralized by $306,757,514 Federal Home Loan Mortgage Corp., 4.50%-7%, due 12/1/21-7/1/38, value $252,044,229, $82,770,008 Federal National Mortgage Association, 5.09%-6.14%, due 2/1/37-7/1/38, value $76,929,649 and $2,496,568 Government National Mortgage Association, 7%, due 4/15/38, value $2,526,123) Fortis Securities LLC dated 7/31/08, due 8/1/08 in the amount of $325,019,319 (fully collateralized by $192,525,000 Federal Home Loan Bank System, 2.611%-5.75%, due 8/25/08-5/15/12, value $197,722,458, $36,510,000 Federal Home Loan Mortgage Corp., 0%-6.625%, due 10/10/08-7/15/32, value $38,130,928, $70,259,000 Federal National Mortgage Association, 3.80%-7.25%, due 2/15/10-7/15/37, value $74,578,526, and $17,594,000 Treasury Inflation Protected Securities, .625%-3.375%, due 4/15/12-4/15/32, value $21,068,639) Goldman, Sachs & Co. dated 7/31/08, due 8/1/08 in the amount of $139,007,722 (fully collateralized by $39,611,000 Federal Home Loan Mortgage Corp., 4.75%, due 11/3/09, value $40,925,020 and $96,745,000 Federal National Mortgage Association, 5.125%-7.25%, due 7/13/09-1/15/10, value $100,855,069) Greenwich Capital Markets dated 7/31/08, due 8/1/08 in the amount of $325,019,590 (fully collateralized by $334,000,000 Federal National Mortgage Association, 0%, due 9/26/08-12/15/08, value $331,503,439) HSBC USA Inc. dated 7/31/08, due 8/1/08 in the amount of $334,020,318 (fully collateralized by $341,761,371 Federal Home Loan Mortgage Corp., 5%-7.50%, due 11/1/15-6/1/38, value $256,129,563 and $87,191,571 Federal National Mortgage Association, 5.50%, due 3/1/38, value $84,555,158) Merrill Lynch & Co. Inc. dated 7/31/08, due 8/1/08 in the amount of $300,018,167 (fully collateralized by $665,384,444 Government National Mortgage Association, 5.50%-6.50%, due 7/20/26-6/20/38, value $306,000,494) Morgan Stanley dated 7/31/08, due 8/1/08 in the amount of $140,008,283 (fully collateralized by $143,680,000 Federal National Mortgage Association, 0%, due 10/31/08, value $142,803,552) The Funds 19 STATEMENT OF INVESTMENTS (Unaudited) (continued) Annualized Yield on Date of Principal Dreyfus Government Cash Management (continued) Purchase (%) Amount ($) Value ($) Repurchase Agreements (continued) UBS Securities LLC dated 7/31/08, due 8/1/08 in the amount of $300,018,000 (fully collateralized by $298,281,000 Federal Home Loan Mortgage Corp., 2.375%-6.75%, due 10/15/08-7/15/32, value $306,003,572) Total Repurchase Agreements (cost $3,263,000,000) Total Investments (cost $16,821,371,238) 99.9% Cash and Receivables (Net) .1% Net Assets 100.0% a Variable rate securityinterest rate subject to periodic change. Portfolio Summary (Unaudited)  Value (%) Value (%) Federal Home Loan Bank System Federal Farm Credit Bank Repurchase Agreements Federal Home Loan Mortgage Corp. Federal National Mortgage Association  Based on net assets. See notes to financial statements. 20 STATEMENT OF INVESTMENTS July 31, 2008 (Unaudited) Annualized Yield on Date of Principal Dreyfus Government Prime Cash Management Purchase (%) Amount ($) Value ($) U.S. Government Agencies99.8% Federal Farm Credit Bank: 8/2/08 2.29 100,000,000 a 100,000,000 8/7/08 1.97 5,500,000 a 5,499,975 8/15/08 2.28 150,000,000 a 150,000,000 8/21/08 1.97 10,000,000 a 10,000,033 10/10/08 4.10 12,215,000 12,216,148 11/14/08 2.02 50,000,000 a 50,000,000 11/17/08 1.96 100,000,000 a 99,997,856 12/5/08 2.06 20,000,000 19,857,200 1/14/09 2.08 28,500,000 a 28,497,279 1/15/09 2.32 34,770,000 34,980,191 2/24/09 2.18 4,900,000 4,944,587 3/19/09 2.14 1,395,000 1,425,776 4/1/09 2.23 19,643,000 19,633,425 4/15/09 2.23 75,100,000 76,052,055 4/24/09 2.03 100,000,000 a 100,000,000 5/19/09 2.37 15,000,000 14,986,008 5/27/09 2.11 100,000,000 a 100,000,000 6/5/09 2.70 100,000,000 100,000,000 7/22/09 2.10 17,000,000 a 16,993,268 7/23/09 2.06 125,000,000 a 125,000,000 8/3/09 2.11 150,000,000 a 150,000,000 8/28/09 2.22 100,000,000 a 100,000,000 9/24/09 2.27 7,000,000 a 6,986,367 12/21/09 2.20 100,000,000 a 99,875,571 Federal Home Loan Bank System: 8/1/08 1.82 481,000,000 481,000,000 8/6/08 2.50 200,325,000 200,256,258 8/13/08 2.29 608,294,000 607,831,756 8/15/08 2.23 12,147,000 12,136,466 8/15/08 4.65 2,000,000 2,000,557 8/22/08 2.25 216,124,000 215,840,337 8/25/08 4.66 77,440,000 77,452,800 8/27/08 2.26 300,000,000 299,511,778 9/10/08 2.14 185,000,000 184,564,222 9/12/08 2.34 19,112,000 19,060,047 9/12/08 2.20 12,200,000 12,237,856 9/16/08 2.63 130,000,000 a 129,985,658 9/17/08 4.30 100,000,000 100,040,148 9/22/08 2.66 19,700,000 a 19,699,436 10/1/08 2.30 337,533,000 336,226,545 10/15/08 2.36 128,054,000 127,429,180 10/17/08 2.12 80,000,000 79,640,667 10/29/08 2.46 173,500,000 172,452,544 11/3/08 2.10 30,175,000 30,011,116 11/7/08 2.22 50,000,000 50,037,016 11/28/08 2.59 150,000,000 150,000,000 1/2/09 2.57 36,000,000 35,608,840 1/7/09 2.57 164,000,000 162,160,193 The Funds 21 STATEMENT OF INVESTMENTS (Unaudited) (continued) Annualized Yield on Date of Principal Dreyfus Government Prime Cash Management (continued) Purchase (%) Amount ($) Value ($) U.S. Government Agencies (continued) Federal Home Loan Bank System (continued): 1/29/09 2/9/09 2/13/09 4/3/09 8/7/09 250,000,000 a Tennessee Valley Authority 11/13/08 Total Investments (cost $5,351,086,155) 99.8% Cash and Receivables (Net) .2% Net Assets 100.0% a Variable rate securityinterest rate subject to periodic change. Portfolio Summary (Unaudited)  Value (%) Value (%) Federal Home Loan Bank System Tennessee Valley Authority .6 Federal Farm Credit Bank  Based on net assets. See notes to financial statements. 22 STATEMENT OF INVESTMENTS July 31, 2008 (Unaudited) Annualized Yield on Date of Principal Dreyfus Treasury & Agency Cash Management Purchase (%) Amount ($) Value ($) U.S. Treasury Bills19.2% 8/21/08 1.69 90,000,000 89,915,500 8/28/08 1.29 440,000,000 439,575,950 9/18/08 1.25 2,500,000,000 2,495,867,000 Total U.S. Treasury Bills (cost $3,025,358,450) Repurchase Agreements80.9% Banc of America Securities LLC dated 7/31/08, due 8/1/08 in the amount of $500,028,333 (fully collateralized by $63,344,000 Treasury Inflation Protected Securities, 2.50%, due 7/15/16, value $72,654,484, $77,001,000 U.S. Treasury Bonds, 8%, due 11/15/21, value $104,933,816 and $322,416,300 U.S. Treasury Notes, 3.50%-4.75%, due 2/28/09-2/15/18, value $332,411,725) 2.04 500,000,000 500,000,000 Banc of America Securities LLC dated 7/31/08, due 8/1/08 in the amount of $1,450,085,389 (fully collateralized by $1,870,877,191 Government National Mortgage Association, 4%-6.50%, due 7/15/23-2/15/50, value $1,479,000,000) 2.12 1,450,000,000 1,450,000,000 Barclays Financial LLC dated 7/31/08, due 8/1/08 in the amount of $329,018,918 (fully collateralized by $292,002,600 Treasury Inflation Protected Securities, 1.63%, due 1/15/15, value $335,580,052) 2.07 329,000,000 329,000,000 Barclays Financial LLC dated 7/31/08, due 8/1/08 in the amount of $931,055,860 (fully collateralized by $1,149,163,586 Government National Mortgage Association, 4.50%-7.50%, due 9/15/18-7/20/38, value $949,620,000) 2.16 931,000,000 931,000,000 Barclays Financial LLC dated 7/31/08, due 8/1/08 in the amount of $100,005,806 (fully collateralized by $99,437,300 U.S. Treasury Notes, 4.25%, due 11/15/17, value $102,000,064) 2.09 100,000,000 100,000,000 Barclays Financial LLC dated 7/31/08, due 8/1/08 in the amount of $350,020,417 (fully collateralized by $300,105,800 Treasury Inflation Protected Securities, 2.38%, due 1/15/25, value $357,000,015) 2.10 350,000,000 350,000,000 BNP Paribas dated 7/31/08, due 8/1/08 in the amount of $1,500,085,417 (fully collateralized by $408,126,900 Treasury Inflation Protected Securities, 2.38%-3%, due 7/15/12-1/15/25, value $515,090,863 and $981,740,700 U.S. Treasury Notes, 2%-4.75%, due 8/31/09-8/15/10, value $1,014,909,170) 2.05 1,500,000,000 1,500,000,000 Credit Suisse (USA) Inc. dated 7/31/08, due 8/1/08 in the amount of $600,034,500 (fully collateralized by $615,988,000 U.S. Treasury Bills, due 1/2/09-7/30/09, value $605,780,096 and $7,599,000 U.S. Treasury Strips, due 5/15/14, value $6,223,277) 2.07 600,000,000 600,000,000 Credit Suisse (USA) Inc. dated 7/31/08, due 8/1/08 in the amount of $1,367,081,640 (fully collateralized by $2,047,452,489 Government National Mortgage Association, 4.50%-7%, due 6/15/18-7/20/38, value $1,394,348,711) 2.15 1,367,000,000 1,367,000,000 The Funds 23 STATEMENT OF INVESTMENTS (Unaudited) (continued) Annualized Yield on Date of Principal Dreyfus Treasury & Agency Cash Management (continued) Purchase (%) Amount ($) Value ($) Repurchase Agreements (continued) Deutsche Bank Securities dated 7/31/08, due 8/1/08 in the amount of $500,028,750 (fully collateralized by $492,374,200 U.S. Treasury Bonds, 4.50%-8.13%, due 8/15/19-2/15/36, value $510,000,123) Deutsche Bank Securities dated 7/31/08, due 8/1/08 in the amount of $1,050,063,000 (fully collateralized by $1,747,906,050 Government National Mortgage Association, 4.50%-7%, due 6/15/19-7/20/38, value $1,071,000,001) Goldman, Sachs & Co. dated 7/31/08, due 8/1/08 in the amount of $200,011,611 (fully collateralized by $1,704,787,841 Government National Mortgage Association, 4.50%-7.50%, due 6/15/16-7/15/38, value $204,000,000) Goldman, Sachs & Co. dated 7/31/08, due 8/1/08 in the amount of $93,004,521 (fully collateralized by $78,229,900 U.S. Treasury Bonds, 6.25%, due 8/15/23, value $94,860,047) Goldman, Sachs & Co. dated 7/31/08, due 8/1/08 in the amount of $17,000,897 (fully collateralized by $14,300,100 U.S. Treasury Bonds, 6.25%, due 8/15/23, value $17,340,022) HSBC USA Inc. dated 7/31/08, due 8/1/08 in the amount of $700,040,250 (fully collateralized by $268,910,000 U.S. Treasury Bonds, 6%-7.88%, due 2/15/21-2/15/26, value $348,276,092, $257,481,000 U.S. Treasury Notes, 3.38%-4.88%, due 10/15/09-7/31/11, value $268,363,307 and $106,132,000 U.S. Treasury Strips, due 2/15/10-7/31/11, value $97,362,097) J.P. Morgan Chase & Co. dated 7/31/08, due 8/1/08 in the amount of $400,022,667 (fully collateralized by $555,374,780 U.S. Treasury Strips, due 2/15/15-2/15/17, value $408,001,675) J.P. Morgan Chase & Co. dated 7/31/08, due 8/1/08 in the amount of $1,126,065,683 (fully collateralized by $1,690,931,091 Government National Mortgage Association, 3.50%-8.50%, due 5/15/09-11/15/49, value $1,148,522,671) Lehman Brothers Inc. dated 7/31/08, due 8/1/08 in the amount of $300,016,917 (fully collateralized by $298,315,000 U.S. Treasury Notes, 4.25%, due 11/15/17, value $306,003,380) Merrill Lynch & Co. Inc. dated 7/31/08, due 8/1/08 in the amount of $410,023,119 (fully collateralized by $388,470,000 U.S. Treasury Notes, 4.63%-4.88%, due 8/31/11-8/15/16, value $418,200,692) Morgan Stanley dated 7/31/08, due 8/1/08 in the amount of $200,011,278 (fully collateralized by $199,514,000 U.S. Treasury Notes, 3.38%-4.63%, due 9/30/09-11/15/09, value $205,014,191) 24 Annualized Yield on Date of Principal Dreyfus Treasury & Agency Cash Management (continued) Purchase (%) Amount ($) Value ($) Repurchase Agreements (continued) UBS Securities LLC dated 7/31/08, due 8/1/08 in the amount of $600,034,333 (fully collateralized by $587,303,000 U.S. Treasury Notes, 4.50%-4.88%, due 2/28/09-11/15/10, value $612,002,311) Total Repurchase Agreements (cost $12,723,000,000) Total Investments (cost $15,748,358,450) 100.1% Liabilities, Less Cash and Receivables (.1%) Net Assets 100.0% Portfolio Summary (Unaudited)  Value (%) Value (%) Repurchase Agreements U.S. Treasury Bills  Based on net assets. See notes to financial statements. The Funds 25 STATEMENT OF INVESTMENTS July 31, 2008 (Unaudited) Annualized Yield on Date of Principal Dreyfus Treasury Prime Cash Management Purchase (%) Amount ($) Value ($) U.S. Treasury Bills98.0% 8/7/08 8/14/08 8/21/08 8/28/08 9/4/08 9/11/08 9/18/08 9/25/08 10/2/08 10/9/08 10/16/08 10/23/08 10/30/08 11/6/08 11/13/08 11/20/08 12/4/08 12/11/08 12/18/08 12/26/08 1/15/09 1/29/09 Total U.S. Treasury Bills (cost $15,013,044,247) U.S. Treasury Note2.0% 8/15/08 (cost $300,088,320) Total Investments (cost $15,313,132,567) 100.0% Liabilities, Less Cash and Receivables (.0%) Net Assets 100.0% Portfolio Summary (Unaudited)  Value (%) Value (%) U.S. Treasury Bills U.S. Treasury Note  Based on net assets. See notes to financial statements. 26 STATEMENT OF INVESTMENTS July 31, 2008 (Unaudited) Coupon Maturity Principal Dreyfus Municipal Cash Management Plus Rate (%) Date Amount ($) Value ($) Short-Term Investments99.6% Alabama3.2% Alabama Housing Finance Authority, SFMR (LOC; Bayerische Landesbank) 2.44 8/7/08 15,000,000 a 15,000,000 Evergreen Industrial Development Board, Industrial Revenue, Refunding (Tenax Manufacturing Project) (LOC; San Paolo Bank) 2.19 8/7/08 2,200,000 a 2,200,000 Jefferson County, Sewer Revenue Capital Improvement Warrants 5.38 2/1/09 7,475,000 b 7,680,983 Macon Trust Various Certificates (Spanish Fort Redevelopment AuthoritySpanish Fort Town Center) (Liquidity Facility; Bank of America and LOC; Bank of America) 2.28 8/7/08 20,750,000 a,c 20,750,000 Stevenson Industrial Development Board, EIR (The Mead Corporation Project) (LOC; JPMorgan Chase Bank) 2.29 8/7/08 3,400,000 a 3,400,000 Stevenson Industrial Development Board, EIR, Refunding (The Mead Corporation Project) (LOC; JPMorgan Chase Bank) 2.29 8/7/08 8,000,000 a 8,000,000 Arizona.6% Arizona Health Facilities Authority, Revenue (La Loma Village) (LOC; Citibank NA) 2.29 8/7/08 9,700,000 a 9,700,000 Maricopa County Industrial Development Authority, MFHR (San Clemente Apartments Project) (Liquidity Facility; FNMA and LOC; FNMA) 2.44 8/7/08 1,010,000 a 1,010,000 Arkansas3.6% Morgan Keegan Municipal Products Inc. (Arkansas Development Finance Authority, SFMR (Warehouse Program)) (Liquidity Facility; Lloyds TSB Bank PLC and LOC; Lloyds TSB Bank PLC) 2.44 8/7/08 41,355,000 a,c 41,355,000 Morgan Keegan Municipal Products Inc. (Arkansas Development Finance Authority, SFMR) (Liquidity Facility; BNP Paribas and LOC; Natixis) 2.54 8/7/08 15,000,000 a,c 15,000,000 Pulaski County Public Facilities Board, MFHR, Refunding (Markham Oaks and Indian Hills Apartments Projects) (LOC; Regions Bank) 2.39 8/7/08 6,400,000 a 6,400,000 California1.8% FHLMC Multifamily Certificates (Liquidity Facility; FHLMC and LOC; FHLMC) 2.59 8/7/08 16,506,239 a,c 16,506,239 Puttable Floating Option Tax Exempt Receipts (San Jose Redevelopment Agency, MFHR (101 San Fernando Apartments)) (Liquidity Facility; FHLMC and LOC; FHLMC) 2.56 8/7/08 15,995,000 a,c 15,995,000 Colorado4.2% CollegeInvest, Education Loan Revenue (LOC; Lloyds TSB Bank PLC) 2.34 8/7/08 25,000,000 a 25,000,000 Colorado Educational and Cultural Facilities Authority, Revenue (Capital Christian School Project) (LOC; Union Bank of California) 2.22 8/7/08 3,250,000 a 3,250,000 Colorado Housing and Finance Authority, EDR (Monaco LLC Project) (LOC; JPMorgan Chase Bank) 2.44 8/7/08 2,940,000 a 2,940,000 Colorado Housing and Finance Authority, EDR (Popiel Properties, LLC Project) (LOC; Wells Fargo Bank) 2.41 8/7/08 3,100,000 a 3,100,000 Colorado Housing and Finance Authority, EDR (Wanco Inc. Project) (LOC; U.S. Bank NA) 2.44 8/7/08 2,835,000 a 2,835,000 Denver City and County, Airport System Revenue 5.00 11/15/08 4,975,000 5,003,203 Denver Urban Renewal Authority, Stapleton Senior Tax Increment Revenue (LOC; U.S. Bank NA) 2.26 8/7/08 10,000,000 a 10,000,000 Erie, COP (LOC; Key Bank) 2.30 8/7/08 4,165,000 a 4,165,000 Morgan Keegan Municipal Products Inc. (Denver City and County) (Liquidity Facility; Lloyds TSB Bank PLC and LOC; Natixis Commercial Paper Corporation) 2.44 8/7/08 16,035,000 a,c 16,035,000 Southglenn Metropolitan District, Special Revenue (LOC; BNP Paribas) 2.29 8/7/08 2,600,000 a 2,600,000 The Funds 27 STATEMENT OF INVESTMENTS (Unaudited) (continued) Dreyfus Municipal Coupon Maturity Principal Cash Management Plus (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Connecticut1.4% Connecticut Health and Educational Facilities Authority, Revenue (Saint Francis Hospital and Medical Center Issue) (LOC; Morgan Stanley Bank) 2.44 8/7/08 23,865,000 a,c 23,865,000 Delaware.6% Delaware Economic Development Authority, IDR (Delaware Clean Power Project) 2.65 8/1/08 9,700,000 a 9,700,000 District of Columbia1.0% Metropolitan Washington DC Airports Authority, CP (LOC; Bank of America) 1.63 9/9/08 18,000,000 18,000,000 Florida6.6% Broward County, Sales Tax Revenue CP (Liquidity Facility; Dexia Credit Locale) 1.73 8/15/08 10,000,000 10,000,000 Broward County, Sales Tax Revenue, CP (Liquidity Facility; Dexia Credit Locale) 1.85 10/27/08 5,000,000 5,000,000 Broward County Housing Finance Authority, MFHR (Cypress Grove Apartments Project) (LOC; FNMA) 2.50 8/7/08 13,230,000 a 13,230,000 Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue 4.50 6/1/09 30,000,000 30,241,571 Greater Orlando Aviation Authority, Airport Facility Revenue (FlightSafety International Inc. Project) (LOC; Berkshire Hathaway) 2.35 8/7/08 6,700,000 a 6,700,000 Hillsborough County, Capital Improvement Program Revenue, CP (LOC; State Street Bank and Trust Co.) 1.40 8/28/08 6,000,000 6,000,000 Hillsborough County School Board, COP (Master Lease Purchase Agreement) (LOC; Wachovia Bank) 2.10 8/1/08 1,855,000 a 1,855,000 Hillsborough County School Board, COP (Master Lease Purchase Agreement) (LOC; Wachovia Bank) 2.10 8/1/08 10,800,000 a 10,800,000 Jacksonville Health Facilities Authority, Health Facilities Revenue (River Garden/Coves Project) (LOC; Wachovia Bank) 2.19 8/7/08 50,000 a 50,000 Kissimmee Utility Authority, CP (Liquidity Facility; JPMorgan Chase Bank) 1.65 12/4/08 22,000,000 22,000,000 Miami-Dade County Industrial Development Authority, IDR (Fine Art Lamps Project) (LOC; SunTrust Bank) 2.35 8/7/08 4,750,000 a 4,750,000 Orange County Health Facilities Authority, HR (Orlando Regional Healthcare System) (LOC; SunTrust Bank) 2.17 8/1/08 1,200,000 a 1,200,000 Orlando Utilities Commission, Water and Electric Revenue, Refunding 5.00 10/1/08 5,000,000 5,012,567 Georgia2.0% Athens-Clarke County Residential Care Facilities for the Elderly Authority, Revenue, Refunding (Wesley Woods of Athens, Inc. Project) (LOC; SunTrust Bank) 2.25 8/7/08 1,000,000 a 1,000,000 Monroe County Development Authority, PCR (Georgia Power Company Plant Scherer Project) 2.17 8/1/08 2,200,000 a 2,200,000 Municipal Electric Authority of Georgia, CP (LOC; JPMorgan Chase Bank) 1.60 12/3/08 20,000,000 20,000,000 RBC Municipal Products Inc. Trust (Dekalb County Housing Authority, MFHR (North Hills Apartments Project)) (Liquidity Facility; Royal Bank of Canada and LOC; Royal Bank of Canada) 2.39 8/7/08 11,595,000 a,c 11,595,000 Hawaii1.1% Hawaii Housing Finance and Development Corporation, MFHR (Kukui Gardens) (Liquidity Facility; Citigroup and LOC; Citigroup) 2.40 8/7/08 20,000,000 a,c 20,000,000 28 Dreyfus Municipal Coupon Maturity Principal Cash Management Plus (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Illinois6.2% Chicago, Collateralized SFMR 3.65 8/27/08 15,000,000 15,000,000 Chicago, Collateralized SFMR 3.58 10/7/08 1,565,000 1,565,000 Chicago, IDR (Victoria Limited LLC Project) (LOC; ABN-AMRO) 2.40 8/7/08 3,200,000 a 3,200,000 Illinois Educational Facilities Authority, Revenue, CP (Field Museum of Natural History) (LOC; Bank of America) 1.40 8/7/08 8,000,000 8,000,000 Illinois Finance Authority, Revenue (Fenwick High School, Inc. Project) (LOC; JPMorgan Chase Bank) 2.20 8/7/08 7,835,000 a 7,835,000 Morgan Keegan Municipal Products Inc. (Aurora, SFMR) (Liquidity Facility; BNP Paribas and LOC; AIG Matched Funding Corporation) 2.49 8/7/08 43,965,000 a,c 43,965,000 Puttable Floating Option Tax Exempt Receipts (Chicago Board of Education, Dedicated Revenue) (Insured; Assured Guaranty and Liquidity Facility; Merrill Lynch) 2.44 8/7/08 21,960,000 a,c 21,960,000 Upper Illinois River Valley Development Authority, SWDR (Exolon-ESK Company Project) (LOC; Bank of America) 2.34 8/7/08 8,405,000 a 8,405,000 Indiana2.6% Carmel, Waterworks Revenue, BAN 3.75 9/21/08 13,000,000 13,000,000 Indiana Finance Authority, EDR (Beford Machine and Tool, Inc., Metal Technologies, Inc. and Beford Recycling, Inc. Project) (LOC; Fifth Third Bank) 2.43 8/7/08 6,916,000 a 6,916,000 Indiana Finance Authority, EDR (JRL Leasing, Inc. and LaSarre Co., LLC Project) (LOC; National City Bank) 3.10 8/7/08 45,000 a 45,000 Indiana Finance Authority, Revenue (Marion General Hospital Project) (LOC; Regions Bank) 2.30 8/7/08 6,000,000 a 6,000,000 Indianapolis Local Public Improvement Bond Bank, Notes 2.95 1/8/09 5,000,000 5,000,000 Indianapolis Local Public Improvement Bond Bank, Revenue (Indianapolis Airport Authority Project) (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 2.70 8/7/08 14,000,000 a 14,000,000 Saint Joseph County, Health Care Facility Revenue (South Bend Medical Foundation Project) (LOC; National City Bank) 3.00 8/7/08 75,000 a 75,000 Kansas1.3% Junction City, GO Temporary Notes 4.50 6/1/09 10,000,000 10,060,553 Kansas Development Finance Authority, MFHR (Tree House Apartments) (LOC; Bank of America) 2.44 8/7/08 10,000,000 a 10,000,000 Mission, MFHR, Refunding (The Falls Apartments Project) (LOC; FNMA) 2.39 8/7/08 3,350,000 a 3,350,000 Kentucky2.6% Kentucky Asset/Liability Commission, CP (Liquidity Facility; Dexia Credit Locale) 1.75 10/3/08 6,700,000 6,700,000 Kentucky Asset/Liability Commission, General Fund TRAN 3.00 6/25/09 13,000,000 13,140,035 Kentucky Economic Development Finance Authority, Industrial Building Revenue (Republic Services, Inc. Project) (LOC; Bank One) 2.35 8/7/08 6,100,000 a 6,100,000 Kentucky Rural Water Finance Corporation, Public Projects Construction Notes 2.63 10/1/08 7,200,000 7,200,000 Lexington-Fayette Urban County Government, Industrial Building Revenue (Northeast Christian Project) (LOC; Fifth Third Bank) 2.39 8/7/08 4,430,000 a 4,430,000 Warren County, HR, Refunding (Bowling Green-Warren County Community Hospital Corporation Project) (Insured; Assured Guaranty and Liquidity Facility; Branch Banking and Trust Co.) 2.29 8/7/08 8,555,000 a 8,555,000 The Funds 29 STATEMENT OF INVESTMENTS (Unaudited) (continued) Dreyfus Municipal Coupon Maturity Principal Cash Management Plus (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Louisiana2.6% Morgan Keegan Municipal Products Inc. (East Baton Rouge Mortgage Finance Authority, SFMR) (Insured; Transamerica Life and Insurance and Liquidity Facility; BNP Paribas) 2.44 8/7/08 20,360,000 a,c 20,360,000 Morgan Keegan Municipal Products Inc. (New Orleans Finance Authority) (Insured; Transamerica Life and Insurance) (Liquidity Facility; Lloyds TSB Bank PLC) 2.44 8/7/08 25,000,000 a,c 25,000,000 Maine1.2% Lewiston, GO Notes, BAN 2.25 10/30/08 9,425,000 9,436,383 Maine Finance Authority, Revenue (Waynflete School Issue) (LOC; JPMorgan Chase Bank) 2.25 8/7/08 11,090,000 a 11,090,000 Maryland1.1% Anne Arundel County, EDR (Atlas Container Corporation Project) (LOC; M&T Bank) 2.47 8/7/08 7,275,000 a 7,275,000 Baltimore County Revenue Authority, Golf System Revenue (LOC; M&T Bank) 2.38 8/7/08 6,680,000 a 6,680,000 Maryland Economic Development Corporation, Revenue, Refunding (United Cerebral Palsy Project) (LOC; M&T Bank) 2.47 8/7/08 1,959,500 a 1,959,500 Maryland Health and Higher Educational Facilities Authority, Revenue (Charles County Nursing Center) (Liquidity Facility; M&T Bank) 2.40 8/7/08 3,840,000 a 3,840,000 Massachusetts4.3% Macon Trust Various Certificates (Massachusetts Health and Educational Facilities AuthorityHarvard Vanguard Medical Associates Issue) (Liquidity Facility; Bank of America and LOC; Bank of America) 2.28 8/7/08 10,750,000 a,c 10,750,000 Massachusetts, Special Obligation Revenue (Consolidated Loan) (Insured; FSA and Liquidity Facility; Morgan Stanley Bank) 2.45 8/7/08 22,930,000 a,c 22,930,000 Massachusetts Development Finance Agency, Multifamily Revenue (Kennedy Lofts Project) (Liquidity Facility; FHLMC and LOC; FHLMC) 2.55 8/7/08 4,000,000 a,c 4,000,000 Massachusetts Health and Educational Facilities Authority, Revenue (Northeastern University Issue) 2.25 5/28/09 17,600,000 17,600,000 Massachusetts Health and Educational Facilities Authority, Revenue, CP (Partners Healthcare) 1.55 10/6/08 9,500,000 9,500,000 Silver Lake Regional School District, GO Notes, BAN 2.25 11/21/08 6,900,000 6,909,345 West Bridgewater, GO Notes, BAN 2.00 8/11/08 4,500,000 4,500,365 Michigan3.5% Detroit, Sewage Disposal Revenue (Insured; Assured Guaranty and Liquidity Facility; PB Finance Inc.) 2.27 8/7/08 12,555,000 a,c 12,555,000 Michigan Hospital Finance Authority, HR (Chelsea Community Hospital) (LOC; Fifth Third Bank) 2.32 8/7/08 3,620,000 a 3,620,000 Michigan Hospital Finance Authority, Revenue (Healthcare Equipment Loan Program) (LOC; ABN-AMRO) 2.29 8/7/08 5,000,000 a 5,000,000 Michigan Hospital Finance Authority, Revenue (Healthcare Equipment Loan Program) (LOC; Fifth Third Bank) 2.30 8/7/08 6,500,000 a 6,500,000 Michigan Housing Development Authority, SFMR 3.05 9/3/08 18,000,000 18,000,000 Michigan Strategic Fund, LOR (HME Inc. Project) (LOC; Fifth Third Bank) 2.54 8/7/08 1,860,000 a 1,860,000 Michigan Strategic Fund, LOR, Refunding (Grand Rapids Christian School Association Project) (LOC; Fifth Third Bank) 2.39 8/7/08 7,335,000 a 7,335,000 30 Dreyfus Municipal Coupon Maturity Principal Cash Management Plus (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Michigan (continued) Oakland County Economic Development Corporation, LOR (Michigan Seamless Tube LLC Project) (LOC; ABN-AMRO) 2.39 8/7/08 3,000,000 a 3,000,000 Pittsfield Township Economic Development Corporation, LOR, Refunding (Arbor Project) (LOC; Comerica Bank) 2.29 8/7/08 4,625,000 a 4,625,000 Minnesota.4% Minnesota Rural Water Finance Authority, Public Projects Construction Notes 2.75 6/1/09 7,500,000 7,542,936 Missouri1.3% Missouri Development Finance Board, LR, CP (LOC; U.S. Bank NA) 1.50 8/12/08 15,000,000 15,000,000 Missouri Health and Educational Facilities Authority, School District Advance Funding Program Notes (Webster Groves School District) 4.25 11/3/08 3,240,000 3,246,005 Missouri Public Utilities Commission, Revenue (Interim Construction Notes) 4.75 9/1/08 5,000,000 5,003,896 Nebraska.3% Lancaster County Hospital Authority Number 1, Health Facilities Revenue (Immanuel Health Systems-Williamsburg Project) (LOC; Allied Irish Banks) 2.20 8/1/08 2,370,000 a 2,370,000 Nebraska Public Power District, General Revenue 5.00 1/1/09 3,475,000 3,499,708 Nevada.9% Clark County, Airport System Subordinate Lien Revenue (LOC; Landesbank Baden-Wurttemberg) 2.32 8/7/08 15,500,000 a 15,500,000 New Hampshire1.6% New Hampshire Business Finance Authority, IDR (The Keeney Manufacturing Company Project) (LOC; Bank of America) 2.47 8/7/08 2,880,000 a 2,880,000 New Hampshire Business Finance Authority, Water Facility Revenue (Pennichuck Water Works, Inc. Project) (LOC; FHLB) 2.10 10/1/08 11,360,000 11,360,000 New Hampshire Health and Education Facilities Authority, Revenue (Kimball Union Academy) (LOC; RBS Citizens NA) 2.23 8/7/08 5,000,000 a 5,000,000 New Hampshire Higher Educational and Health Facilities Authority, Revenue (Hunt Community Issue) (LOC; Bank of America) 2.28 8/7/08 8,580,000 a 8,580,000 New York2.2% New York City Housing Development Corporation, MFHR (Liquidity Facility; JPMorgan Chase Bank) 2.20 8/7/08 10,000,000 a 10,000,000 New York State Housing Finance Agency, Housing Revenue (66 West 38th Street) (Liquidity Facility; FNMA and LOC; FNMA) 2.20 8/7/08 29,200,000 a 29,200,000 North Carolina.9% North Carolina Capital Facilities Finance Agency, SWDR, Refunding (Duke Energy Carolinas) (LOC; Wells Fargo Bank) 2.25 8/7/08 15,000,000 a 15,000,000 Ohio6.3% Alliance, HR (Alliance Obligated Group) (LOC; JPMorgan Chase Bank) 2.20 8/1/08 25,050,000 a 25,050,000 Blue Ash, EDR (Ursuline Academy of Cincinnati Project) (LOC; Fifth Third Bank) 2.39 8/7/08 5,000,000 a 5,000,000 Cuyahoga County, IDR (King Nut Project) (LOC; Key Bank) 3.20 8/7/08 60,000 a 60,000 Middletown, Hospital Facilities Revenue (Middletown Hospital Group) (Liquidity Facility; Merrill Lynch Capital Services and LOC; Merrill Lynch) 2.23 8/7/08 20,510,000 a,c 20,510,000 Ohio Higher Educational Facilities, Revenue (Cedarville University Project) (LOC; Key Bank) 2.36 8/7/08 5,500,000 a 5,500,000 The Funds 31 STATEMENT OF INVESTMENTS (Unaudited) (continued) Dreyfus Municipal Coupon Maturity Principal Cash Management Plus (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Ohio (continued) Ohio Water Development Authority, PCR, Refunding (FirstEnergy Nuclear Generation Corporation Project) (LOC; Bank of Nova Scotia) 2.29 8/7/08 15,000,000 a 15,000,000 Ohio Water Development Authority, PCR, Refunding (FirstEnergy Nuclear Generation Corporation Project) (LOC; Barclays Bank PLC) 2.29 8/7/08 9,700,000 a 9,700,000 Reynoldsburg City School District, GO Notes (School Facilities Construction and Improvement Notes) 2.50 9/30/08 14,000,000 14,013,087 Student Loan Funding Corporation, Student Loan Senior Revenue, Refunding (Liquidity Facility; Citibank NA) 2.30 8/7/08 16,400,000 a 16,400,000 Oklahoma1.2% Tulsa County Industrial Authority, Capital Improvements Revenue (Liquidity Facility; Bank of America) 2.00 11/15/08 21,150,000 21,150,000 Oregon4.5% Medford Hospital Facilities Authority, Revenue, Refunding (Rogue Valley Manor Project) (LOC; JPMorgan Chase Bank) 2.15 8/1/08 58,200,000 a 58,200,000 Port of Portland, Revenue, Refunding (Portland International Airport) (LOC; Lloyds TSB Bank PLC) 2.35 8/7/08 9,900,000 a 9,900,000 Washington County Housing Authority, MFHR (Cedar Mill Project) (LOC; M&T Bank) 2.50 8/7/08 11,290,000 a 11,290,000 Pennsylvania10.8% Chartiers Valley Industrial and Commercial Development Authority, Revenue (Wesley Hills Project) (LOC; Fifth Third Bank) 2.32 8/7/08 6,590,000 a 6,590,000 Delaware County Industrial Development Authority, PCR, CP (Exelon Project) (LOC; Wachovia Bank) 1.60 10/9/08 10,000,000 10,000,000 Emmaus General Authority (Pennsylvania Variable Rate Loan Program) (Insured; FSA and Liquidity Facility; Wachovia Bank) 2.89 8/7/08 35,375,000 a 35,375,000 Emmaus General Authority, Local Government Revenue (LOC; DEPFA Bank PLC) 2.15 8/7/08 3,900,000 a 3,900,000 Emmaus General Authority, Local Government Revenue (LOC; DEPFA Bank PLC) 2.15 8/7/08 5,300,000 a 5,300,000 Horizon Hospital System Authority, Senior Health and Housing Facilities Revenue (Saint Paul Homes Project) (LOC; M&T Bank) 2.29 8/7/08 5,400,000 a 5,400,000 Lancaster Municipal Authority, Revenue (Ephrata Community Hospital Project) (LOC; Fulton Bank) 2.30 8/7/08 10,040,000 a 10,040,000 Lancaster Municipal Authority, Revenue (Garden Spot Village Project) (LOC; Fulton Bank) 2.39 8/7/08 7,385,000 a 7,385,000 Pennsylvania Economic Development Financing Authority, Exempt Facility Revenue (PPL Energy Supply) (LOC; Wachovia Bank) 1.80 4/9/09 8,000,000 8,000,000 Pennsylvania Economic Development Financing Authority, Revenue (Evergreen Community Power Facility) (LOC; M&T Bank) 2.50 8/7/08 16,000,000 a 16,000,000 Pennsylvania Higher Education Assistance Agency, Student Loan Revenue (Liquidity Facility; Morgan Stanley Bank) 2.50 8/7/08 25,000,000 a 25,000,000 Philadelphia School District, GO Notes, Refunding (LOC; Wachovia Bank) 2.10 8/7/08 25,000,000 a 25,000,000 Puttable Floating Option Tax Exempt Receipts (Allegheny County Airport Authority, Airport Revenue (Pittsburgh International Airport)) (Insured; FSA and Liquidity Facility; DEPFA Bank PLC) 2.51 8/7/08 20,000,000 a,c 20,000,000 32 Dreyfus Municipal Coupon Maturity Principal Cash Management Plus (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Pennsylvania (continued) Puttable Floating Option Tax Exempt Receipts (Montgomery County Redevelopment Authority, MFHR (Hunt Club Apartments)) (Liquidity Facility; FHLMC and LOC; FHLMC) 8/7/08 10,000,000 a,c South Carolina.5% Beaufort County School District, GO Notes, Refunding 4/1/09 Three Rivers Solid Waste Authority, Solid Waste Disposal Facilities, COP (TRA, Inc.) (LOC; U.S. Bank NA) 10/1/08 South Dakota.5% South Dakota Housing Development Authority, Homeownership Mortgage Revenue (Liquidity Facility; Citigroup) 8/7/08 9,595,000 a,c Tennessee.6% Blount County Public Building Authority, Local Government Public Improvement Revenue (Liquidity Facility; Branch Banking and Trust Co.) 8/1/08 10,000,000 a Texas7.4% Collin County Housing Finance Corporation, Multifamily Revenue (Carpenter-Oxford Development Housing) (Liquidity Facility; FHLMC and LOC; FHLMC) 8/7/08 5,000,000 a,c Dallas, CP (Liquidity Facility; Bank of America) 9/8/08 DeSoto Industrial Development Authority, IDR, Refunding (National Service Industries Inc. Project) (LOC; Wachovia Bank) 8/7/08 3,660,000 a Harris County Health Facilities Development Corporation, HR, Refunding (Texas Childrens Hospital Project) (Liquidity Facility: Bank of America and JPMorgan Chase Bank) 4/29/09 Houston, Public Improvement GO Notes, Refunding (Insured; MBIA, Inc.) 3/1/09 North Texas Tollway Authority, BAN 11/19/08 Port of Port Arthur Navigation District, Environmental Facilities Revenue (Motiva Enterprises LLC Project) 8/7/08 13,000,000 a Port of Port Arthur Navigation District, Revenue, CP (BASF AG) 9/4/08 Revenue Bond Certificate Series Trust Various States, Housing Revenue (Pebble Brooke) (GIC; AIG Funding Inc.) 8/7/08 7,000,000 a,c Texas Department of Housing and Community Affairs, MFHR (Putters Program) (Liquidity Facility; JPMorgan Chase Bank and LOC; JPMorgan Chase Bank) 8/7/08 13,490,000 a,c Texas Department of Housing and Community Affairs, MFHR, Refunding (Champions Crossing Apartments) (Liquidity Facility; FNMA and LOC; FNMA) 8/7/08 5,025,000 a Texas Department of Housing and Community Affairs, SFMR (Insured; FSA and Liquidity Facility; DEPFA Bank PLC) 8/7/08 5,800,000 a Texas Municipal Power Agency, Revenue, CP (Liquidity Facility: Bank of America and Bayerische Landesbank) 10/14/08 Utah.4% Salt Lake Valley Fire Service Area, TRAN 12/30/08 Virginia4.0% Capital Beltway Funding Corporation of Virginia, Senior Lien Multi-Modal Toll Revenue (I-495 Hot Lanes Project) (LOC; DEPFA Bank PLC) 8/7/08 20,000,000 a The Funds 33 STATEMENT OF INVESTMENTS (Unaudited) (continued) Dreyfus Municipal Coupon Maturity Principal Cash Management Plus (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Virginia (continued) Capital Beltway Funding Corporation of Virginia, Senior Lien Multi-Modal Toll Revenue (I-495 Hot Lanes Project) (LOC; National Australia Bank) 2.17 8/7/08 15,000,000 a 15,000,000 Lynchburg Redevelopment and Housing Authority, Housing Revenue (KHM Properties-Lynchburg, LLC Project) (LOC; M&T Bank) 2.34 8/7/08 13,520,000 a 13,520,000 Norfolk, GO Notes, Refunding 3.00 11/1/08 1,855,000 1,859,599 Norfolk Economic Development Authority, New Empowerment Zone Facility Revenue (Metro Machine Corp. Project) (LOC; Wachovia Bank) 2.27 8/7/08 5,100,000 a 5,100,000 Virginia Port Authority, Subordinate Port Facilities Revenue, BAN 3.00 7/1/09 15,000,000 15,141,277 Washington2.2% Everett Industrial Development Corporation, Exempt Facilities Revenue (Kimberly-Clark Corporation Project) 2.70 8/7/08 3,200,000 a 3,200,000 King County, GO Notes, Refunding 5.00 1/1/09 3,905,000 3,953,295 Pierce County Economic Development Corporation, Multi-Mode Industrial Revenue (SeaTac Packaging Project) (LOC; HSBC Bank USA) 2.34 8/7/08 5,590,000 a 5,590,000 Port of Seattle, Subordinate Lien Revenue, Refunding (LOC; Landesbank Hessen-Thuringen Girozentrale) 2.30 8/7/08 7,000,000 a 7,000,000 Tacoma Housing Authority, Revenue (Crown Assisted Living Project) (LOC; Key Bank) 2.29 8/7/08 600,000 a 600,000 Washington Economic Development Finance Authority, SWDR (Lemay Enterprises Project) (LOC; Bank of America) 2.45 8/7/08 5,235,000 a 5,235,000 Washington Housing Finance Commission, Nonprofit Revenue (Panorama Project) (LOC; Key Bank) 2.25 8/7/08 4,000,000 a 4,000,000 Washington Housing Finance Commission, Single-Family Program Bonds (Liquidity Facility; Citibank NA) 2.32 8/7/08 9,870,000 a,c 9,870,000 Wisconsin1.7% Wisconsin Health and Educational Facilities Authority, Revenue (Gunderson Lutheran) (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 2.37 8/1/08 8,000,000 a 8,000,000 Wisconsin Health and Educational Facilities Authority, Revenue (Mequon Jewish Campus, Inc. Project) (LOC; Bank One) 2.35 8/7/08 6,460,000 a 6,460,000 Wisconsin School Districts, COP (Cash Flow Management Program) (LOC; U.S. Bank NA) 4.50 9/18/08 6,300,000 6,311,038 Wisconsin School Districts, COP (Cash Flow Management Program) (LOC; U.S. Bank NA) 4.00 10/30/08 10,000,000 10,022,272 Wyoming.4% Campbell County, IDR (Two Elk Partners Project) 3.65 11/28/08 7,000,000 7,000,000 Total Investments (cost $1,756,375,908) 99.6% Cash and Receivables (Net) .4% Net Assets 100.0% See footnotes on page 65. See notes to financial statements. 34 STATEMENT OF INVESTMENTS July 31, 2008 (Unaudited) Dreyfus New York Coupon Maturity Principal Municipal Cash Management Rate (%) Date Amount ($) Value ($) Short-Term Investments99.8% Albany County Airport Authority, Airport Revenue, Refunding (LOC; Bank of America) 2.26 8/7/08 8,320,000 a 8,320,000 Albany Industrial Development Agency, Civic Facility Revenue (Albany Medical Center Hospital Project) (LOC; Bank of America) 2.18 8/7/08 2,900,000 a 2,900,000 Albany Industrial Development Agency, Civic Facility Revenue (Albany Medical Center Hospital Project) (LOC; Key Bank) 2.24 8/7/08 5,000,000 a 5,000,000 Albany Industrial Development Agency, Civic Facility Revenue (The College of Saint Rose Project) (LOC; Bank of America) 2.10 8/1/08 4,350,000 a 4,350,000 Alexandria Bay, GO Notes, BAN 4.25 9/18/08 1,495,000 1,495,850 Arlington Central School District, GO Notes, TAN 2.00 11/7/08 4,000,000 4,002,653 Babylon Industrial Development Agency, RRR, Refunding (Ogden Martin Systems of Babylon, Inc. Project) (Insured; FSA and Liquidity Facility; JPMorgan Chase Bank) 2.60 8/7/08 9,340,000 a 9,340,000 BB&T Municipal Trust (New York State Dormitory Authority, Fashion Institute of Technology Housing Corporation, Insured Revenue) (Insured; FGIC and Liquidity Facility; Branch Banking and Trust Co.) 2.22 8/7/08 12,625,000 a,c 12,625,000 Board of Cooperative Educational Services for the Sole Supervisory District in the Counties of Cattaraugus, Allegany, Erie and Wyoming, RAN 4.00 12/30/08 3,000,000 3,010,221 Cattaraugus County Industrial Development Agency, Civic Facility Revenue (Young Mens Christian Association of Olean, N.Y. Project) (LOC; Key Bank) 2.29 8/7/08 3,455,000 a 3,455,000 Chautauqua County Industrial Development Agency, Civic Facility Revenue (Gerry Homes Project) (LOC; HSBC Bank USA) 2.30 8/7/08 12,430,000 a 12,430,000 Chemung County Industrial Development Agency, IDR (MMARS 2nd Program) (LOC; HSBC Bank USA) 2.30 8/7/08 945,000 a 945,000 Clinton County Industrial Development Agency, Civic Facility Revenue (Champlain Valley Physicians Hospital Medical Center Project) (LOC; Key Bank) 2.15 8/7/08 10,505,000 a 10,505,000 Columbia County Industrial Development Agency, Civic Facility Revenue (The Columbia Memorial Hospital Project) (LOC; Key Bank) 2.25 8/7/08 5,785,000 a 5,785,000 Dutchess County Industrial Development Agency, Civic Facility Revenue (Anderson Foundation for Autism, Inc. Project) (LOC; M&T Bank) 2.29 8/7/08 8,985,000 a 8,985,000 Dutchess County Industrial Development Agency, Civic Facility Revenue (Anderson Foundation for Autism, Inc. Project) (LOC; M&T Bank) 2.29 8/7/08 15,000,000 a 15,000,000 Dutchess County Industrial Development Agency, Civic Facility Revenue (Arbor Ridge Brookmeade Inc.) (LOC; M&T Bank) 2.29 8/7/08 10,000,000 a 10,000,000 Dutchess County Industrial Development Agency, Civic Facility Revenue, Refunding (Lutheran Center at Poughkeepsie, Inc. Project) (LOC; Key Bank) 2.25 8/7/08 3,655,000 a 3,655,000 East Irondequoit Central School District, GO Notes, BAN 2.50 6/18/09 2,500,000 2,512,928 Erie County Industrial Development Agency, Civic Facility Revenue (DYouville College Project) (LOC; HSBC Bank USA) 2.30 8/7/08 6,915,000 a 6,915,000 Erie County Industrial Development Agency, Civic Facility Revenue (Heritage Center Project) (LOC; Key Bank) 2.29 8/7/08 1,945,000 a 1,945,000 Erie County Industrial Development Agency, Civic Facility Revenue (YMCA of Greater Buffalo Project) (LOC; HSBC Bank USA) 2.30 8/7/08 900,000 a 900,000 Erie County Industrial Development Agency, Civic Facility Revenue (YMCA of Greater Buffalo Project) (LOC; HSBC Bank USA) 2.30 8/7/08 3,695,000 a 3,695,000 The Funds 35 STATEMENT OF INVESTMENTS (Unaudited) (continued) Dreyfus New York Coupon Maturity Principal Municipal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Erie County Industrial Development Agency, IDR (Hydro-Air Components Inc. Project) (LOC; HSBC Bank USA) 2.30 8/7/08 4,605,000 a 4,605,000 Guilderland Industrial Development Agency, Civic Facility Revenue (Wildwood Programs, Inc. Project) (LOC; Key Bank) 2.29 8/7/08 3,880,000 a 3,880,000 Hamburg Central School District, GO Notes, BAN 3.35 7/2/09 4,700,000 4,747,235 Haverstraw-Stony Point Central School District, GO (Insured; FSA and Liquidity Facility; Citicorp) 2.73 8/7/08 6,300,000 a,c 6,300,000 Hempstead Industrial Development Agency, IDR (FCD Lynbrook LLC Facility) (Liquidity Facility; Goldman Sachs Group and LOC; Goldman Sachs Group) 2.29 8/7/08 6,350,000 a,c 6,350,000 Hempstead Town Industrial Development Agency, Multifamily Revenue (Terrace acility) (Liquidity Facility; Bank of America and LOC; Bank of America) 2.26 8/7/08 6,220,000 a,c 6,220,000 Herkimer County Industrial Development Agency, IDR (F.E. Hale Manufacturing Company Facility) (LOC; HSBC Bank USA) 2.30 8/7/08 2,120,000 a 2,120,000 Hudson Yards Infrastructure Corporation, Hudson Yards Senior Revenue (Insured; FGIC and Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 2.73 8/7/08 38,400,000 a,c 38,400,000 Huntington, GO Notes, BAN 2.75 12/5/08 4,425,000 4,437,766 Lancaster Industrial Development Agency, IDR (Sealing Devices Inc. Project) (LOC; HSBC Bank USA) 2.30 8/7/08 2,410,000 a 2,410,000 Long Island Power Authority, CP (Long Island Lighting Company) (LOC; JPMorgan Chase Bank) 1.25 8/18/08 9,100,000 9,100,000 Long Island Power Authority, CP (Long Island Lighting Company) (LOC; JPMorgan Chase Bank) 1.25 9/5/08 10,000,000 10,000,000 Long Island Power Authority, Electric System Subordinated Revenue (LOC: JPMorgan Chase Bank and Landesbank Baden-Wurttemberg) 1.99 8/7/08 25,045,000 a 25,045,000 Metropolitan Transportation Authority, Transportation Revenue (Insured; Assured Guaranty and Liquidity Facility; PB Finance Inc.) 2.25 8/7/08 9,990,000 a,c 9,990,000 Metropolitan Transportation Authority, Transportation Revenue, CP (LOC; ABN-AMRO) 1.55 8/11/08 15,000,000 15,000,000 Metropolitan Transportation Authority, Transportation Revenue, CP (LOC; ABN-AMRO) 1.50 8/25/08 20,000,000 20,000,000 Monroe County Industrial Development Agency, IDR (Chaney Enterprise) (LOC; M&T Bank) 2.55 8/7/08 2,400,000 a 2,400,000 Monroe County Industrial Development Agency, IDR (Genesee Metal Stampings Inc. Facility) (LOC; HSBC Bank USA) 2.30 8/7/08 580,000 a 580,000 Monroe County Industrial Development Agency, Revenue (HDF-RWC Project 1, LLC Robert Weslayan College Project) (LOC; M&T Bank) 2.32 8/7/08 2,800,000 a 2,800,000 Nassau County Industrial Development Agency, Civic Facility Revenue (Saint Marys Children Project) (LOC; Commerce Bank) 2.29 8/7/08 1,705,000 a 1,705,000 New York City, GO Notes 5.00 8/1/08 460,000 460,000 New York City, GO Notes 5.00 8/1/08 2,135,000 2,135,000 New York City, GO Notes 5.00 8/1/08 1,600,000 1,600,000 New York City, GO Notes 5.00 9/1/08 1,135,000 1,136,411 New York City, GO Notes (Liquidity Facility; Wachovia Bank) 1.95 8/1/08 7,500,000 a 7,500,000 36 Dreyfus New York Coupon Maturity Principal Municipal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) New York City, GO Notes (LOC; Bank of Nova Scotia) 8/7/08 6,785,000 a New York City, GO Notes (LOC; JPMorgan Chase Bank) 8/7/08 8,700,000 a New York City, GO Notes (LOC; JPMorgan Chase Bank) 8/7/08 4,800,000 a New York City, GO Notes (LOC; Landesbank Baden-Wurttemberg) 8/7/08 6,265,000 a New York City Capital Resources Corporation, Revenue (Loan Enhanced Assistance ProgramCobble Hill Health Center, Inc.) (LOC; Bank of America) 8/7/08 6,000,000 a New York City Housing Development Corporation, MFHR (Liquidity Facility; JPMorgan Chase Bank) 8/7/08 15,000,000 a New York City Housing Development Corporation, MFHR (Liquidity Facility; JPMorgan Chase Bank) 8/7/08 10,000,000 a New York City Housing Development Corporation, Multi-Family Rental Housing Revenue (155 West 21st Street Development) (Liquidity Facility; FNMA and LOC; FNMA) 8/7/08 10,000,000 a New York City Housing Development Corporation, Residential Revenue (Queens College Residences) (LOC; RBS Citizens NA) 8/7/08 7,000,000 a New York City Industrial Development Agency, Civic Facility Revenue (Birch Wathen Lenox School Project) (LOC; Allied Irish Banks) 8/7/08 5,150,000 a New York City Industrial Development Agency, Civic Facility Revenue (Columbia Grammar and Preparatory School Project) (LOC; Allied Irish Banks) 8/7/08 5,370,000 a New York City Industrial Development Agency, Civic Facility Revenue (French Institute-Alliance Francaise de New YorkFederation of French Alliances in the United States Project) (LOC; M&T Bank) 8/7/08 2,155,000 a New York City Industrial Development Agency, Civic Facility Revenue (Jewish Community Center on the Upper West Side, Inc. Project) (LOC; M&T Bank) 8/7/08 5,000,000 a New York City Industrial Development Agency, Civic Facility Revenue (New York Psychotherapy Project) (LOC; JPMorgan Chase Bank) 8/7/08 2,915,000 a New York City Industrial Development Agency, Civic Facility Revenue (Sephardic Community Youth Center, Inc. Project) (LOC; M&T Bank) 8/7/08 3,100,000 a New York City Industrial Development Agency, Civic Facility Revenue (Spence-Chapin, Services to Families and Children Project) (LOC; Allied Irish Banks) 8/7/08 2,875,000 a New York City Industrial Development Agency, Civic Facility Revenue (Village Community School Project) (LOC; M&T Bank) 8/7/08 2,405,000 a New York City Industrial Development Agency, Civic Facilty Revenue (Wartburg Lutheran Home for the Aging and Wartburg Nursing Home, Inc. Project) (LOC; Key Bank) 8/7/08 8,100,000 a New York City Municipal Water Finance Authority, CP (Liquidity Facility: Dexia Credit Locale and JPMorgan Chase Bank) 8/11/08 New York City Municipal Water Finance Authority, Water and Sewer System Revenue (Liquidity Facility; BNP Paribas) 8/7/08 7,000,000 a The Funds 37 STATEMENT OF INVESTMENTS (Unaudited) (continued) Dreyfus New York Coupon Maturity Principal Municipal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) New York City Municipal Water Finance Authority, Water and Sewer System Revenue (Putters Program) (Liquidity Facility; JPMorgan Chase Bank) 2.29 8/7/08 7,105,000 a,c 7,105,000 New York City Transitional Finance Authority, Future Tax Secured Revenue, Refunding 5.00 11/1/08 2,570,000 2,591,688 New York City Transitional Finance Authority, Revenue (New York City Recovery) (Liquidity Facility; Societe Generale) 2.11 8/7/08 6,500,000 a 6,500,000 New York Counties Tobacco Trust IV, Tobacco Settlement Pass-Through Bonds (Liquidity Facility; Merrill Lynch Capital Services and LOC; Merrill Lynch) 2.36 8/7/08 15,225,000 a,c 15,225,000 New York Local Government Assistance Corporation, GO Notes, Refunding (Liquidity Facility; JPMorgan Chase Bank) 1.95 8/7/08 14,000,000 a 14,000,000 New York Local Government Assistance Corporation, Subordinate Lien Revenue, Refunding (Insured; FSA and Liquidity Facility; Westdeutsche Landesbank) 2.45 8/7/08 4,400,000 a 4,400,000 New York State, GO Notes (LOC; Dexia Credit Locale) 1.75 10/8/08 10,000,000 10,000,000 New York State, GO Notes (LOC; Dexia Credit Locale) 1.67 12/3/08 7,200,000 7,200,000 New York State Dormitory Authority, Revenue (Cornell University) (LOC; HSBC Bank USA) 2.10 8/7/08 6,400,000 a 6,400,000 New York State Dormitory Authority, Revenue (Mental Health Services Facilities Improvement) (Liquidity Facility; Bank of Nova Scotia) 2.05 8/7/08 7,200,000 a 7,200,000 New York State Dormitory Authority, Revenue (Mount Saint Mary College) (LOC; JPMorgan Chase Bank) 2.23 8/7/08 6,000,000 a 6,000,000 New York State Dormitory Authority, Revenue (Park Ridge Hospital Inc.) (LOC; JPMorgan Chase Bank) 2.24 8/7/08 19,300,000 a 19,300,000 New York State Dormitory Authority, Revenue (Saint Lawrence University) (LOC; RBS Citizens NA) 2.09 8/7/08 7,950,000 a 7,950,000 New York State Dormitory Authority, Revenue (The Rockefeller University) 2.00 8/7/08 8,300,000 a 8,300,000 New York State Dormitory Authority, School Districts Revenue Bond Financing Program Revenue (Insured; MBIA, Inc.) 5.00 10/1/08 10,235,000 10,268,179 New York State Housing Finance Agency, Housing Revenue (70 Battery Place) (LOC; FNMA) 2.15 8/7/08 20,600,000 a 20,600,000 New York State Housing Finance Agency, Housing Revenue (316 Eleventh Avenue) (Liquidity Facility; FNMA and LOC; FNMA) 2.20 8/7/08 25,500,000 a 25,500,000 New York State Housing Finance Agency, Housing Revenue (Avalon Bowery Place II) (LOC; Bank of America) 2.36 8/7/08 12,000,000 a 12,000,000 New York State Housing Finance Agency, Housing Revenue (North End Avenue) (Liquidity Facility; FNMA) 2.10 8/7/08 1,700,000 a 1,700,000 New York State Housing Finance Agency, Revenue (West 37th Street Housing) (LOC; Wachovia Bank) 2.28 8/7/08 9,000,000 a 9,000,000 New York State Mortgage Agency, Homeowner Mortgage Revenue (Liquidity Facility; Dexia Credit Locale) 2.23 8/7/08 15,000,000 a 15,000,000 New York State Power Authority (Liquidity Facility; Bank of Nova Scotia) 2.10 9/1/08 11,000,000 11,000,000 38 Dreyfus New York Coupon Maturity Principal Municipal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) New York State Urban Development Corporation, COP (James A. Farley Post Office Project) (Liquidity Facility; Citigroup and LOC; Citigroup) 2.29 8/7/08 22,550,000 a,c 22,550,000 New York State Urban Development Corporation, State Personal Income Tax Revenue (Economic Development and Housing) 4.00 12/15/08 13,960,000 14,031,267 Newburgh Industrial Development Agency, Civic Facility Revenue (Community Development Properties Dubois Street II, Inc. Project) (LOC; Key Bank) 2.25 8/7/08 3,500,000 a 3,500,000 Niagara County Industrial Development Agency, Civic Facility Revenue (Niagara University Project) (Liquidity Facility; HSBC Bank USA) 2.14 8/7/08 5,000,000 a 5,000,000 Onondaga County Industrial Development Agency, IDR (General Super Plating Company, Inc. Project) (LOC; Citizens Bank of Pennsylvania) 2.41 8/7/08 2,020,000 a 2,020,000 Onondaga County Industrial Development Agency, IDR (ICM Controls Corporation Project) (LOC; M&T Bank) 2.50 8/7/08 2,500,000 a 2,500,000 Ontario County Industrial Development Agency, IDR (Dixit Enterprises) (LOC; HSBC Bank USA) 2.30 8/7/08 2,790,000 a 2,790,000 Orange County Industrial Development Agency, Civic Facility Revenue (Saint Lukes Cornwall Hospital Project) (LOC; Key Bank) 2.25 8/7/08 3,900,000 a 3,900,000 Otsego County Industrial Development Agency, Civic Facility Revenue (Templeton Foundation Project) (LOC; Key Bank) 2.36 8/7/08 3,375,000 a 3,375,000 Plattsburgh, BAN (Municipal Lighting) 2.50 6/19/09 2,300,000 2,310,936 Port Authority of New York and New Jersey, CP (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 1.60 8/28/08 3,530,000 3,530,000 Port Authority of New York and New Jersey, Equipment Notes 2.30 8/7/08 10,500,000 a 10,500,000 Rensselaer County Industrial Development Agency, Civic Facility Revenue (Rensselaer Polytechic Institute Project) 2.16 8/7/08 7,940,000 a 7,940,000 Rensselaer Industrial Development Agency, IDR (Capital View Office Park Project) (LOC; M&T Bank) 3.85 12/31/08 4,265,000 4,265,000 Rensselaer Industrial Development Agency, Senior Housing Revenue (Brunswick Senior Housing Project) (LOC; FHLB) 2.05 8/1/08 3,190,000 a 3,190,000 Saint Lawrence County Industrial Development Agency, Civic Facility Revenue, Refunding (Claxton-Hepburn Medical Center Project) (LOC; Key Bank) 2.25 8/7/08 3,800,000 a 3,800,000 Salamanca City Central School District, GO Notes, BAN 4.00 9/26/08 1,400,000 1,401,836 Schenectady Industrial Development Agency, Civic Facility Revenue (Union Graduate College Project) (LOC; M&T Bank) 2.32 8/7/08 5,660,000 a 5,660,000 Suffolk County, GO Notes, TAN 3.50 8/14/08 16,000,000 16,003,919 Suffolk County Industrial Development Agency, IDR (Wolf Family LLC/Contract Pharmacal Corporation Facility) (LOC; HSBC Bank USA) 2.32 8/7/08 4,215,000 a 4,215,000 Syracuse Industrial Development Agency, Civic Facility Revenue (Community Development Properties-Larned Project) (LOC; M&T Bank) 2.32 8/7/08 3,000,000 a 3,000,000 Syracuse Industrial Development Agency, Civic Facility Revenue (Crouse Health Hospital, Inc. Project) (LOC; Key Bank) 2.28 8/7/08 3,925,000 a 3,925,000 Syracuse Industrial Development Agency, Civic Facility Revenue (Crouse Health Hospital, Inc. Project) (LOC; Key Bank) 2.28 8/7/08 5,000,000 a 5,000,000 Syracuse Industrial Development Agency, Housing Revenue (Masonic Lofts LLC Project) (LOC; Key Bank) 2.41 8/7/08 4,050,000 a 4,050,000 The Funds 39 STATEMENT OF INVESTMENTS (Unaudited) (continued) Dreyfus New York Coupon Maturity Principal Municipal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Tobacco Settlement Financing Corporation of New York, Asset-Backed Revenue (State Contingency Contract Secured) (Liquidity Facility; DEPFA Bank PLC) 2.28 8/7/08 17,495,000 a,c 17,495,000 Tobacco Settlement Financing Corporation of New York, Asset-Backed Revenue (State Contingency Contract Secured) (Liquidity Facility; Merrill Lynch) 2.38 8/7/08 10,000,000 a,c 10,000,000 TSASC Inc. of New York, Tobacco Flexible Amortization Bonds 6.25 7/15/09 22,000,000 b 23,139,317 TSASC Inc. of New York, Tobacco Settlement Asset-Backed Bonds (Liquidity Facility; Merrill Lynch Capital Services and LOC; Merrill Lynch) 2.36 8/7/08 5,000,000 a,c 5,000,000 TSASC Inc. of New York, Tobacco Settlement Asset-Backed Bonds (Liquidity Facility; Merrill Lynch Capital Services and LOC; Merrill Lynch) 2.36 8/7/08 10,000,000 a,c 10,000,000 Ulster County Industrial Development Agency, IDR (Selux Corporation Project) (LOC; M&T Bank) 2.39 8/7/08 1,560,000 a 1,560,000 Wappingers Central School District, GO Notes, TAN 2.00 10/30/08 8,580,000 8,585,204 Wayland-Cohocton Central School District, GO Notes, BAN 2.75 6/26/09 9,300,000 9,349,207 Westchester County Industrial Development Agency, Civic Facility Revenue (Mercy College Project) (LOC; Key Bank) 2.34 8/7/08 1,800,000 a 1,800,000 Westchester County Industrial Development Agency, Civic Facility Revenue (The Masters School Civic Facility) (LOC; Allied Irish Banks) 2.27 8/7/08 3,325,000 a 3,325,000 Westchester County Industrial Development Agency, Civic Facility Revenue (The Rye YMCA Project) (LOC; Allied Irish Banks) 2.29 8/7/08 2,500,000 a 2,500,000 Yonkers Industrial Development Agency, MFHR (Main Street Lofts Yonkers LLC Project) (LOC; M&T Bank) 2.39 8/7/08 30,000,000 a 30,000,000 Yonkers Industrial Development Agency, Revenue (Merlots Program) (Liquidity Facility; Wachovia Bank and LOC; GNMA) 2.59 8/7/08 4,215,000 a,c 4,215,000 Total Investments (cost $957,979,617) 99.8% Cash and Receivables (Net) .2% Net Assets 100.0% See footnotes on page 65. See notes to financial statements. 40 STATEMENT OF INVESTMENTS July 31, 2008 (Unaudited) Dreyfus Tax Exempt Coupon Maturity Principal Cash Management Rate (%) Date Amount ($) Value ($) Short-Term Investments99.6% Alabama1.2% Greater Montgomery Educational Building Authority, Educational Facility Revenue (Huntingdon College Project) (LOC; Regions Bank) 2.29 8/7/08 16,116,000 a 16,116,000 Jefferson County, Sewer Revenue Capital Improvement Warrants 5.38 2/1/09 20,000,000 b 20,561,254 Jefferson County, Sewer Revenue Capital Improvement Warrants 5.75 2/1/09 7,500,000 b 7,739,338 Jefferson County Public Park and Recreation Board, Revenue (YMCA of Birmingham Project) (LOC; Amsouth Bank) 2.34 8/7/08 1,965,000 a 1,965,000 Prattville Educational Building Authority, Revenue (Prattville Christian Academy, Inc. Project) (LOC; Regions Bank) 2.29 8/7/08 5,000,000 a 5,000,000 University of Alabama Board of Trustees, Revenue (University of Alabama at Birmingham Hospital) (LOC; Regions Bank) 2.29 8/7/08 18,000,000 a 18,000,000 Arizona2.3% Arizona Health Facilities Authority, HR (Phoenix Childrens Hospital) (Liquidity Facility; BNP Paribas and LOC; BNP Paribas) 2.40 8/7/08 12,490,000 a,c 12,490,000 Arizona Health Facilities Authority, HR (Phoenix Childrens Hospital) (Liquidity Facility; Merrill Lynch Capital Services and LOC; Merrill Lynch) 3.11 8/7/08 9,620,000 a,c 9,620,000 Arizona Health Facilities Authority, HR (Phoenix Childrens Hospital) (Liquidity Facility; Merrill Lynch Capital Services and LOC; Merrill Lynch) 3.13 8/7/08 14,320,000 a,c 14,320,000 Arizona Health Facilities Authority, Revenue (La Loma Village) (LOC; Citibank NA) 2.29 8/7/08 18,300,000 a 18,300,000 Maricopa County, HR, Refunding (Sun Health Corporation) (LOC; ABN-AMRO) 2.29 8/7/08 21,455,000 a 21,455,000 Salt River Project Agricultural Improvement and Power District, CP (Salt River Project) (Liquidity Facility: Bank of America, Citibank NA, JPMorgan Chase Bank and Wells Fargo Bank) 1.60 10/9/08 25,000,000 25,000,000 Salt River Project Agricultural Improvement and Power District, CP (Salt River Project) (Liquidity Facility: Bank of America, Citibank NA, JPMorgan Chase Bank and Wells Fargo Bank) 1.60 10/16/08 35,000,000 35,000,000 Arkansas.1% Benton County Public Facilities Board, College Parking Facility Revenue (NorthWest Arkansas Community College Project) (LOC; Regions Bank) 2.29 8/7/08 8,050,000 a 8,050,000 Colorado2.3% Avon Urban Renewal Authority, Tax Increment Renewal Revenue (Town Center West Area Urban Renewal Project) (LOC; DEPFA Bank PLC) 2.25 8/7/08 5,000,000 a 5,000,000 Centerra Metropolitan District, Improvement Revenue, Refunding (LOC; Compass Bank) 2.25 8/7/08 12,000,000 a 12,000,000 City and County of Denver, CP (LOC; Wachovia Bank) 1.65 8/27/08 16,000,000 16,000,000 Colorado Educational and Cultural Facilities Authority, Revenue (The Nature Conservancy Project) (Liquidity Facility; Bank of America) 2.20 8/7/08 21,600,000 a 21,600,000 Colorado Housing and Finance Authority, SFMR (Liquidity Facility; Dexia Credit Locale) 2.20 8/7/08 27,955,000 a 27,955,000 RBC Municipal Products Inc. Trust (Meridian Village Metropolitan District Number One, Improvement Revenue) (Liquidity Facility; Royal Bank of Canada and LOC; Royal Bank of Canada) 2.32 8/7/08 17,600,000 a,c 17,600,000 Southern Ute Indian Tribe of the Southern Ute Indian Reservation, Revenue 2.20 8/7/08 26,000,000 a 26,000,000 Southglenn Metropolitan District, Special Revenue (LOC; BNP Paribas) 2.29 8/7/08 8,000,000 a 8,000,000 The Funds 41 STATEMENT OF INVESTMENTS (Unaudited) (continued) Dreyfus Tax Exempt Coupon Maturity Principal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Delaware.3% Delaware Economic Development Authority, MFHR (School House Project) (LOC; HSBC Bank USA) 2.30 8/7/08 12,700,000 a 12,700,000 Delaware Economic Development Authority, Revenue (Connections CSP Project) (LOC; Mercantile-Safe Deposit and Trust Company) 2.37 8/7/08 6,940,000 a 6,940,000 District of Columbia1.9% Anacostia Waterfront Corporation, PILOT Revenue (Merlots Program) (Liquidity Facility; Wachovia Bank and LOC; Wachovia Bank) 2.24 8/7/08 77,985,000 a,c 77,985,000 District of Columbia, Multimodal GO (LOC; JPMorgan Chase Bank) 2.20 8/7/08 19,435,000 a 19,435,000 District of Columbia, Revenue, Refunding (American Association of Homes and Services for the Aging, Inc. Issue) (LOC; Unicredito Italiano SPA) 2.30 8/7/08 11,090,000 a 11,090,000 Florida10.7% Broward County, Sales Tax Revenue, CP (Liquidity Facility; Dexia Credit Locale) 1.98 8/11/08 4,729,000 4,729,000 Broward County, Sales Tax Revenue, CP (Liquidity Facility; Dexia Credit Locale) 1.73 8/15/08 25,000,000 25,000,000 Broward County, Sales Tax Revenue, CP (Liquidity Facility; Dexia Credit Locale) 1.75 8/15/08 5,261,000 5,261,000 Broward County Educational Facilities Authority, Educational Facilities Revenue (Nova Southeastern University Project) (LOC; Bank of America) 2.20 8/7/08 8,255,000 a 8,255,000 Capital Trust Agency, MFHR (Brittany Bay Apartments  Watermans Crossing) (Liquidity Facility; FHLMC and LOC; FHLMC) 2.55 8/7/08 23,350,000 a,c 23,350,000 Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue 4.50 6/1/09 125,000,000 126,006,548 Collier County Health Facilities Authority, Health Facility Revenue (The Moorings, Inc. Project) (LOC; Wachovia Bank) 2.17 8/7/08 15,000,000 a 15,000,000 Escambia County Health Facilities Authority, Healthcare Facilities Revenue, Refunding (Azalea Trace, Inc. Obligated Group) (LOC; Bank of America) 2.30 8/1/08 5,295,000 a 5,295,000 Florida Higher Educational Facilities Financing Authority, Revenue (Jacksonville University Project) (LOC; Regions Bank) 2.14 8/7/08 7,000,000 a 7,000,000 Florida Local Government Finance Commission, Pooled Loan Program Revenue, CP (LOC; Wachovia Bank) 1.65 9/8/08 4,849,000 4,849,000 Florida State Board of Education, Public Education Capital Outlay, GO Notes (LOC; Citibank NA) 2.24 8/7/08 5,915,000 a 5,915,000 Highlands County Health Facilities Authority, HR (Adventist Health System/Sunbelt Obligated Group) 2.22 8/7/08 18,500,000 a 18,500,000 Hillsborough County, Community Investment Tax Revenue (Insured; AMBAC) 5.00 11/1/08 7,135,000 7,162,187 Hillsborough County School Board, COP (Master Lease Purchase Agreement) (LOC; Wachovia Bank) 2.10 8/1/08 65,425,000 a 65,425,000 Hillsborough County School Board, COP (Master Lease Purchase Agreement) (LOC; Wachovia Bank) 2.10 8/1/08 52,800,000 a 52,800,000 Jacksonville, Capital Projects Revenue (LOC; SunTrust Bank) 2.20 8/7/08 11,000,000 a 11,000,000 JEA, Revenue, CP (Liquidity Facility; JPMorgan Chase Bank) 1.95 8/12/08 34,710,000 34,710,000 42 Dreyfus Tax Exempt Coupon Maturity Principal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Florida (continued) JEA, Water and Sewer System Subordinated Revenue (Liquidity Facility; State Street Corporation) 2.16 8/7/08 10,200,000 a 10,200,000 Lakeland, Energy System Revenue, Refunding (LOC; SunTrust Bank) 2.17 8/1/08 10,000,000 a 10,000,000 Marion County Hospital District, Health System Improvement Revenue (Munroe Regional Health System) (LOC; Amsouth Bank) 2.20 8/7/08 16,225,000 a 16,225,000 Miami-Dade County, Water and Sewer System Revenue, Refunding (Insured; FSA and Liquidity Facility; JPMorgan Chase Bank) 2.90 8/7/08 14,100,000 a 14,100,000 Orange County Health Facilities Authority, HR (Orlando Regional Healthcare System) (LOC; SunTrust Bank) 2.17 8/1/08 7,300,000 a 7,300,000 Orange County Health Facilities Authority, Revenue, CP (LOC; SunTrust Bank) 1.73 9/9/08 22,000,000 22,000,000 Orange County Housing Finance Authority, MFHR, Refunding (Heather Glen Apartments) (Liquidity Facility; FNMA and LOC; FNMA) 2.21 8/7/08 1,800,000 a 1,800,000 Orlando Utilities Commission, Water and Electric Revenue 4.10 10/1/08 20,000,000 20,074,027 Palm Beach County School District, GO Notes, TAN 4.00 9/24/08 26,000,000 26,021,120 Port Orange, Revenue (Palmer College of Chiropractic Florida Project) (LOC; ABN-AMRO) 2.20 8/7/08 4,280,000 a 4,280,000 Sunshine State Governmental Financing Commission, Revenue, CP (Liquidity Facility; DEPFA Bank PLC) 1.95 8/12/08 19,383,000 19,383,000 Sunshine State Governmental Financing Commission, Revenue, CP (Liquidity Facility; DEPFA Bank PLC) 1.60 9/9/08 15,438,000 15,438,000 Tampa, Educational Facilities Revenue (Trinity School for Children Project) (LOC; Regions Bank) 2.31 8/7/08 4,775,000 a 4,775,000 Tohopekaliga Water Authority, Utility System Revenue (LOC; Landesbank Hessen-Thuringen Girozentrale) 2.23 8/7/08 13,000,000 a 13,000,000 University of South Florida Financing Corporation, COP (University of South Florida Financing Corporation Master Lease Program) (LOC; Wachovia Bank) 2.20 8/7/08 7,325,000 a 7,325,000 University of South Florida Financing Corporation, COP (University of South Florida Financing Corporation Master Lease Program) (LOC; Wachovia Bank) 2.20 8/7/08 11,425,000 a 11,425,000 Georgia4.1% Atlanta, Water and Wastewater Revenue 5.00 5/1/09 18,050,000 b 18,638,267 Dalton, Combined Utilities Revenue (Insured; FSA) 5.75 1/1/09 2,500,000 2,539,166 Effingham County Industrial Development Authority, PCR, Refunding (Savannah Electric and Power Company Project) 2.22 8/1/08 13,870,000 a 13,870,000 Fulton County Housing Authority, MFHR (Insured; FHMLC and Liquidity Facility; FHLMC) 2.55 8/7/08 25,365,000 a,c 25,365,000 Gainesville and Hall County Development Authority, Senior Living Facility Revenue (Lanier Village Estates, Inc. Project) (LOC; Bank of America) 2.30 8/1/08 30,200,000 a 30,200,000 Georgia Ports Authority, Revenue (Garden City Terminal Project) (LOC; SunTrust Bank) 2.20 8/7/08 12,000,000 a 12,000,000 Metropolitan Atlanta Rapid Transit Authority, Sales Tax Revenue, CP (LOC; Dexia Credit Locale) 1.65 9/10/08 12,000,000 12,000,000 Metropolitan Atlanta Rapid Transit Authority, Sales Tax Revenue, CP (LOC; Dexia Credit Locale) 1.70 10/9/08 15,200,000 15,200,000 The Funds 43 STATEMENT OF INVESTMENTS (Unaudited) (continued) Dreyfus Tax Exempt Coupon Maturity Principal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Georgia (continued) Metropolitan Atlanta Rapid Transit Authority, Sales Tax Revenue, CP (LOC; Dexia Credit Locale) 1.57 10/16/08 15,000,000 15,000,000 Monroe County Development Authority, PCR (Georgia Power Company Plant Scherer Project) 2.17 8/1/08 6,000,000 a 6,000,000 Municipal Electric Authority of Georgia, CP (LOC; JPMorgan Chase Bank) 1.60 12/3/08 25,420,000 25,420,000 Private Colleges and Universities Authority, CP (Emory University Project) 1.65 8/29/08 31,250,000 31,250,000 Private Colleges and Universities Authority, CP (Emory University Project) 1.75 9/12/08 13,296,000 13,296,000 Private Colleges and Universities Authority, Revenue (Emory University) 1.75 7/7/09 16,000,000 16,000,000 Idaho.4% Idaho Health Facilities Authority, Health Care Facilities Revenue (Aces-Pooled Financing Program) (LOC; U.S. Bank NA) 2.20 8/7/08 3,250,000 a 3,250,000 Idaho Health Facilities Authority, Revenue (Saint Lukes Regional Medical Center Project) (Insured; FSA and Liquidity Facility; Bank of Montreal) 2.40 8/1/08 19,600,000 a 19,600,000 Illinois6.1% Channahon, Revenue, Refunding (Morris Hospital) (LOC; U.S. Bank NA) 2.20 8/7/08 3,915,000 a 3,915,000 Chicago, Sales Tax Revenue (Merlots Program) (Insured; FGIC and Liquidity Facility; Wachovia Bank) 2.49 8/7/08 27,470,000 a,c 27,470,000 Chicago Board of Education, Unlimited Tax GO (Merlots Program) (Insured; Assured Guaranty and Liquidity Facility; Wachovia Bank) 2.24 8/7/08 11,285,000 a,c 11,285,000 Chicago OHare International Airport, General Airport Third Lien Revenue (Insured; FGIC and Liquidity Facility; PB Finance Inc.) 2.74 8/7/08 5,085,000 a,c 5,085,000 Chicago OHare International Airport, Revenue (Insured; Assured Guaranty and Liquidity Facility; Citibank NA) 2.27 8/7/08 10,000,000 a,c 10,000,000 DuQuoin, Industrial Improvement Revenue, Refunding (Marshall Browning Hospital Project) (LOC; Comerica Bank) 2.29 8/7/08 10,250,000 a 10,250,000 Elgin, GO Notes (Corporate Purpose) 4.00 12/15/08 2,590,000 2,610,410 Illinois, GO Notes 5.25 4/1/09 12,930,000 13,218,066 Illinois Development Finance Authority, Revenue (Lyric Opera of Chicago Project) (LOC: Bank One N.A., Harris N.A. and Northern Trust Co.) 2.08 8/7/08 30,300,000 a 30,300,000 Illinois Educational Facilities Authority, Revenue (The University of Chicago) 1.95 5/5/09 18,000,000 18,000,000 Illinois Educational Facilities Authority, Revenue, CP (Pooled Finance Program) (LOC; Northern Trust Company) 1.75 10/7/08 31,000,000 31,000,000 Illinois Finance Authority, Revenue (Beloit Memorial Hospital, Inc.) (LOC; JPMorgan Chase Bank) 2.25 8/1/08 14,400,000 a 14,400,000 Illinois Finance Authority, Revenue (Riverside Health System) (LOC; JPMorgan Chase Bank) 2.14 8/7/08 5,620,000 a 5,620,000 Illinois Finance Authority, Revenue (The University of Chicago) (Liquidity Facility; Bank of America) 2.07 8/7/08 24,426,000 a 24,426,000 Illinois Finance Authority, Revenue, CP (Loyola University) (LOC; JPMorgan Chase Bank) 1.60 8/5/08 20,000,000 20,000,000 Illinois Finance Authority, Revenue, CP (Loyola University) (LOC; JPMorgan Chase Bank) 1.70 11/6/08 20,000,000 20,000,000 44 Dreyfus Tax Exempt Coupon Maturity Principal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Illinois (continued) Illinois Finance Authority, Revenue, Refunding (Bradley University) (LOC; Northern Trust Company) 2.00 4/1/09 7,345,000 7,345,000 Illinois Finance Authority, Revenue, Refunding (Fairview Obligated Group) (LOC; ABN-AMRO) 2.20 8/7/08 13,795,000 a 13,795,000 Illinois Health Facilities Authority, Revenue (Revolving Fund Pooled Financing Program) (Insured; FSA and Liquidity Facility; Barclays Bank PLC) 2.20 8/7/08 9,400,000 a 9,400,000 Illinois Housing Development Authority, Homeowner Mortgage Revenue 3.45 10/1/08 2,240,000 2,240,000 Illinois Toll Highway Authority, Toll Highway Senior Priority Revenue (Liquidity Facility; Dexia Credit Locale) 2.20 8/7/08 7,700,000 a 7,700,000 Illinois Toll Highway Authority, Toll Highway Senior Revenue, Refunding (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 2.50 8/7/08 23,000,000 a 23,000,000 Illinois Toll Highway Authority, Toll Highway Senior Revenue, Refunding (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 2.80 8/7/08 23,000,000 a 23,000,000 Puttable Floating Option Tax Exempt Receipts (Chicago Transit Authority, Capital Grants Receipts Revenue) (Insured; Assured Guaranty and Liquidity Facility; Merrill Lynch Capital Services) 2.45 8/7/08 18,550,000 a,c 18,550,000 Indiana2.3% Indiana Educational Facilities Authority, Revenue (Martin University Project) (LOC; Key Bank) 2.28 8/7/08 2,945,000 a 2,945,000 Indiana Finance Authority, Health System Revenue, Refunding (Sisters of Saint Francis Health Services, Inc. Obligated Group) (LOC; JPMorgan Chase Bank) 2.15 8/7/08 10,900,000 a 10,900,000 Indiana Health and Educational Facility Financing Authority, Revenue (Ascension Health Senior Credit Group) (Liquidity Facility; Citigroup Inc.) 2.24 8/7/08 80,060,000 a,c 80,060,000 Indiana Health Facility Financing Authority, Revenue (Ascension Health Credit Group) 1.75 4/1/09 10,000,000 10,000,000 Indianapolis Local Public Improvement Bond Bank, Limited Recourse Notes (City of Indianapolis County Option Income TRAN) 4.25 10/2/08 5,500,000 5,525,114 Indianapolis Local Public Improvement Bond Bank, Limited Recourse Notes (City of Indianapolis County Option Income TRAN) 4.00 1/12/09 6,250,000 6,273,030 Indianapolis Local Public Improvement Bond Bank, Notes 2.95 1/8/09 18,000,000 18,000,000 Iowa.2% Iowa Finance Authority, Pollution Control Facility Revenue, Refunding (MidAmerican Energy Project) 2.45 8/7/08 13,325,000 a 13,325,000 Kansas.5% North Kansas City, HR (North Kansas City Hospital) (LOC; Bank of America) 2.25 8/1/08 21,170,000 a 21,170,000 Olathe, Health Facilities Revenue (Olathe Medical Center) (LOC; Bank of America) 2.25 8/1/08 10,715,000 a 10,715,000 Kentucky2.4% Fort Mitchell, Kentucky League of Cities Funding Trust, LR (Trust Lease Program) (LOC; U.S. Bank NA) 2.43 8/7/08 7,600,000 a 7,600,000 Jefferson County, Retirement Home Revenue (Nazareth Literary and Benevolent Institution Project) (LOC; Fifth Third Bank) 2.41 8/7/08 9,500,000 a 9,500,000 The Funds 45 STATEMENT OF INVESTMENTS (Unaudited) (continued) Dreyfus Tax Exempt Coupon Maturity Principal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Kentucky (continued) Kentucky Asset/Liability Commission, General Fund Revenue, CP (Liquidity Facility; Dexia Credit Locale) 1.68 10/6/08 25,000,000 25,000,000 Kentucky Asset/Liability Commission, General Fund TRAN 3.00 6/25/09 40,000,000 40,430,877 Kentucky Property and Buildings Commission, Revenue, Refunding (Project Number 84) (Liquidity Facility; Dexia Credit Locale and LOC; Dexia Credit Locale) 2.25 8/7/08 16,530,000 a,c 16,530,000 Madisonville, HR (Trover Clinic Foundation, Inc.) (Insured; Assured Guaranty and Liquidity Facility; JPMorgan Chase Bank) 2.74 8/7/08 19,250,000 a 19,250,000 Public Energy Authority of Kentucky, Inc., Gas Supply Revenue (Liquidity Facility; Societe Generale) 2.20 8/1/08 1,400,000 a 1,400,000 Richmond, Lease Program Revenue (Kentucky League of Cities Funding Trust) (LOC; U.S. Bank NA) 2.43 8/7/08 2,000,000 a 2,000,000 Warren County, HR, Refunding (Bowling Green-Warren County Community Hospital Corporation Project) (Insured; Assured Guaranty and Liquidity Facility; Branch Banking and Trust Co.) 2.29 8/7/08 17,110,000 a 17,110,000 Louisiana2.5% Louisiana, GO Notes, Refunding (LOC; BNP Paribas) 2.20 8/7/08 10,000,000 a 10,000,000 Louisiana Local Government Environmental Facilities and Community Development Authority, Healthcare Facilities Revenue, Refunding (Saint James Place of Baton Rouge Project) (LOC; ABN-AMRO) 2.29 8/7/08 11,520,000 a 11,520,000 Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Northwestern State University Student Housing Project) (LOC; Regions Bank) 2.34 8/7/08 10,480,000 a 10,480,000 Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue, Refunding (Shreveport Convention Center Hotel Project) (LOC; Regions Bank) 2.27 8/7/08 20,000,000 a 20,000,000 Louisiana Municipal Natural Gas Purchasing and Distribution Authority, Revenue (Putters Program) (Gas Project Number 1) (Liquidity Facility; JPMorgan Chase Bank and LOC; JPMorgan Chase Bank) 2.29 8/7/08 27,029,000 a,c 27,029,000 Louisiana Public Facilities Authority, HR (Touro Infirmary Project) (Liquidity Facility; Merrill Lynch Bank and LOC; Merrill Lynch) 2.93 8/7/08 34,045,000 a,c 34,045,000 Louisiana Public Facilities Authority, Revenue (Tiger Athletic Foundation Project) (LOC; Regions Bank) 2.18 8/7/08 25,000,000 a 25,000,000 Plaquemines Port Harbor and Terminal District, Port Facility Revenue (Chevron Pipe Line Company Project) 3.85 9/1/08 4,895,000 4,894,866 Saint Tammany Parish Development District, Revenue (Rooms To Go Saint Tammany LLC Project) (LOC; SunTrust Bank) 2.20 8/7/08 5,000,000 a 5,000,000 Maryland1.2% Baltimore County Revenue Authority, Golf System Revenue (LOC; M&T Bank) 2.38 8/7/08 4,100,000 a 4,100,000 Chestertown, EDR, Refunding (Washington College Project) (LOC; Royal Bank of Scotland PLC) 2.26 8/7/08 7,000,000 a 7,000,000 Frederick County, Revenue, Refunding (Manekin-Frederick Associates Facility) (LOC; M&T Bank) 2.47 8/7/08 2,550,000 a 2,550,000 Maryland Economic Development Corporation, Revenue (Easter Seals Facility) (LOC; M&T Bank) 2.40 8/7/08 6,900,000 a 6,900,000 Maryland Economic Development Corporation, Revenue (Legal Aid Bureau Inc. Facility) (LOC; M&T Bank) 2.42 8/7/08 2,230,000 a 2,230,000 46 Dreyfus Tax Exempt Coupon Maturity Principal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Maryland (continued) Maryland Health and Higher Educational Facilities Authority, Revenue (Annapolis Life Care Issue) (LOC; Citizens Bank of Pennsylvania) 2.14 8/7/08 42,205,000 a 42,205,000 Maryland Health and Higher Educational Facilities Authority, Revenue (University of Maryland Medical System Issue) (LOC; PNC Bank NA) 2.31 8/7/08 5,000,000 a 5,000,000 Massachusetts2.7% Massachusetts, GO Notes, Refunding (Insured; FSA) 5.25 1/1/09 2,500,000 2,541,992 Massachusetts Development Finance Agency, First Mortgage Revenue (Brookhaven at Lexington Project) (LOC; Bank of America) 2.10 8/7/08 5,360,000 a 5,360,000 Massachusetts Development Finance Agency, Revenue (Clark University Issue) (LOC; TD Banknorth N.A.) 2.40 8/7/08 5,000,000 a 5,000,000 Massachusetts Development Finance Agency, Revenue (Lesley University Issue) (LOC; Bank of America) 2.25 8/7/08 7,000,000 a 7,000,000 Massachusetts Development Finance Agency, Revenue (Northfield Mount Hermon School Issue) (LOC; JPMorgan Chase Bank) 2.25 8/7/08 45,000,000 a 45,000,000 Massachusetts Development Finance Agency, Revenue (Suffolk University Issue) (Insured; Assured Guaranty and Liquidity Facility; JPMorgan Chase Bank) 2.68 8/7/08 10,790,000 a 10,790,000 Massachusetts Development Finance Agency, Revenue, Refunding (Wentworth Institute of Technology Issue) (LOC; JPMorgan Chase Bank) 2.25 8/7/08 20,000,000 a 20,000,000 Massachusetts Development Finance Agency, Revenue, Refunding (Wentworth Institute of Technology Issue) (LOC; JPMorgan Chase Bank) 2.25 8/7/08 14,635,000 a 14,635,000 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 1.97 8/7/08 8,500,000 a 8,500,000 Massachusetts Health and Educational Facilities Authority, Revenue, CP (Partners HealthCare System Issue) 1.55 11/3/08 9,000,000 9,000,000 Massachusetts School Building Authority, Dedicated Sales Tax Bonds (Putters Program) (Insured; FSA and Liquidity Facility; JPMorgan Chase Bank) 2.44 8/7/08 3,180,000 a,c 3,180,000 Massachusetts Water Resources Authority, Multi-Modal Subordinated General Revenue, Refunding (Liquidity Facility; Bayerische Landesbank) 2.10 8/7/08 28,000,000 a 28,000,000 Michigan4.3% Eastern Michigan University Board of Regents, General Revenue, Refunding (LOC; Dexia Credit Locale) 2.20 8/7/08 13,000,000 a 13,000,000 Greater Detroit Resource Recovery Authority, RRR (Insured; AMBAC) 6.25 12/15/08 7,755,000 7,852,414 Jackson County Hospital Finance Authority, HR (W.A. Foote Memorial Hospital) (Insured; Assured Guaranty and Liquidity Facility; JPMorgan Chase Bank) 2.90 8/7/08 8,000,000 a 8,000,000 Jackson County Hospital Finance Authority, HR, Refunding (W.A. Foote Memorial Hospital) (Insured; Assured Guaranty and Liquidity Facility; Comerica Bank) 2.90 8/7/08 8,000,000 a 8,000,000 Marquette County Economic Development Corporation, LOR (Bell Memorial Hospital Project) (LOC; Charter One Bank) 2.29 8/7/08 32,285,000 a 32,285,000 Michigan, GO Notes 4.00 9/30/08 20,000,000 20,034,232 Michigan Building Authority, Multi-Modal Revenue (Facilities Program) (LOC; JPMorgan Chase Bank) 2.17 8/7/08 35,500,000 a 35,500,000 The Funds 47 STATEMENT OF INVESTMENTS (Unaudited) (continued) Dreyfus Tax Exempt Coupon Maturity Principal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Michigan (continued) Michigan Higher Education Facilities Authority, Revenue, Refunding (Walsh College Project) (LOC; Commerce Bank) 2.26 8/7/08 8,845,000 a 8,845,000 Michigan Hospital Finance Authority, Revenue (Ascension Health Senior Credit Group) 2.00 8/7/08 11,000,000 a 11,000,000 Michigan Hospital Finance Authority, Revenue (Healthcare Equipment Loan Program) (LOC; Fifth Third Bank) 2.30 8/7/08 10,000,000 a 10,000,000 Michigan Hospital Finance Authority, Revenue (Healthcare Equipment Loan Program) (LOC; Fifth Third Bank) 2.30 8/7/08 15,000,000 a 15,000,000 Michigan Hospital Finance Authority, Revenue (Healthcare Equipment Loan Program) (LOC; Fifth Third Bank) 2.30 8/7/08 5,200,000 a 5,200,000 Michigan Municipal Bond Authority, Revenue Notes 4.50 8/20/08 15,000,000 15,006,152 Michigan Municipal Bond Authority, Revenue Notes (LOC; Bank of Nova Scotia) 4.50 8/20/08 10,000,000 10,004,101 Michigan Strategic Fund, LOR (Legal Aid and Defender Association, Inc. Project) (LOC; JPMorgan Chase Bank) 2.32 8/7/08 12,640,000 a 12,640,000 Michigan Strategic Fund, LOR, Refunding (Consumers Energy Company Project) (LOC; Wells Fargo Bank) 2.15 8/7/08 5,700,000 a 5,700,000 University of Michigan, CP 1.55 11/7/08 13,360,000 13,360,000 University of Michigan, CP 1.60 12/1/08 7,780,000 7,780,000 Waterford Township Economic Development Corporation, LOR, Refunding (Canterbury Health Care Inc. Project) (LOC; KBC Bank) 2.29 8/7/08 10,585,000 a 10,585,000 Minnesota1.9% Minneapolis and Saint Paul Housing and Redevelopment Authority, Revenue (Childrens Hospitals and Clinics) (Insured; FSA and Liquidity Facility; U.S. Bank NA) 2.37 8/1/08 450,000 a 450,000 Minnesota Agricultural and Economic Development Board, Health Care Facilities Revenue (Essentia Health Obligated Group) (Insured; Assured Guaranty and Liquidity Facility; KBC Bank) 2.37 8/1/08 10,000,000 a 10,000,000 Robbinsdale, Revenue, Refunding (North Memorial Health Care) (LOC; Wells Fargo Bank) 2.22 8/1/08 10,000,000 a 10,000,000 Saint Cloud, Health Care Revenue (CentraCare Health System Project) (Insured; Assured Guaranty and Liquidity Facility; Bank of Nova Scotia) 2.48 8/7/08 5,300,000 a 5,300,000 Saint Cloud, Health Care Revenue (CentraCare Health System Project) (Insured; Assured Guaranty and Liquidity Facility; Royal Bank of Canada) 2.90 8/7/08 5,000,000 a 5,000,000 University of Minnesota, CP 1.58 8/5/08 15,625,000 15,625,000 University of Minnesota, CP 1.60 8/5/08 30,000,000 30,000,000 University of Minnesota, CP 1.45 8/12/08 10,000,000 10,000,000 University of Minnesota, CP 1.50 10/7/08 5,845,000 5,845,000 University of Minnesota, CP 1.50 10/7/08 15,000,000 15,000,000 University of Minnesota, CP 1.50 10/7/08 6,000,000 6,000,000 Mississippi1.0% Mississippi Business Finance Corporation, Health Care Facilities Revenue (Rush Medical Foundation Project) (LOC; Regions Bank) 2.39 8/7/08 24,100,000 a 24,100,000 48 Dreyfus Tax Exempt Coupon Maturity Principal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Mississippi (continued) Mississippi Business Finance Corporation, Revenue (DDR Gulfport Promenade LLC Project) (LOC; Regions Bank) 2.29 8/7/08 7,000,000 a 7,000,000 Mississippi Business Finance Corporation, Revenue (Gulf Ship, L.L.C. Project Phase III) (LOC; Regions Bank) 2.29 8/7/08 14,250,000 a 14,250,000 Mississippi Business Finance Corporation, Revenue (Renaissance at Colony Park, LLC Project) (LOC; Regions Bank) 2.29 8/7/08 12,890,000 a 12,890,000 Missouri1.1% Missouri Development Finance Board, LR (Missouri Association of Municipal Utilities Lease Financing Program) (LOC: U.S. Bank NA) 2.22 8/1/08 3,215,000 a 3,215,000 Missouri Health and Educational Facilities Authority, Educational Facilities Revenue (Drury College) (LOC; Bank of America) 2.25 8/1/08 3,800,000 a 3,800,000 Missouri Health and Educational Facilities Authority, Health Facilities Revenue (Saint Francis Medical Center) (LOC; Bank of America) 2.25 8/1/08 4,685,000 a 4,685,000 Missouri Health and Educational Facilities Authority, Health Facilities Revenue (Saint Lukes Health System, Inc.) (LOC; Bank of America) 1.90 8/7/08 7,500,000 a 7,500,000 Missouri Health and Educational Facilities Authority, Health Facilities Revenue (Saint Lukes Health System, Inc.) (LOC; Bank of America) 2.20 8/7/08 8,325,000 a 8,325,000 Missouri Health and Educational Facilities Authority, Health Facilities Revenue (Saint Lukes Health System, Inc.) (LOC; Bank of America) 2.20 8/7/08 7,500,000 a 7,500,000 Missouri Health and Educational Facilities Authority, Health Facilities Revenue (SSM Health Care) (Liquidity Facility; U.S. Bank NA) 2.15 8/7/08 8,500,000 a 8,500,000 Missouri Health and Educational Facilities Authority, Revenue (Ascension Health Credit Group) 1.75 3/3/09 15,000,000 15,000,000 Missouri Health and Educational Facilities Authority, School District Advance Funding Program Notes (Mehlville R-IX School District) 4.25 11/3/08 6,955,000 6,967,891 Nebraska.0% Southern Public Power District, Electric Utility Revenue, BAN 4.00 12/15/08 2,120,000 2,137,116 Nevada.9% Austin Trust (Clark County, GO Bond Bank Bonds) (Liquidity Facility; Bank of America) 2.25 8/7/08 9,770,000 a,c 9,770,000 Clark County, Airport System Subordinate Lien Revenue (LOC; Landesbank Baden-Wurttemberg) 2.16 8/7/08 16,100,000 a 16,100,000 Clark County, Airport System Subordinate Lien Revenue (LOC; Landesbank Baden-Wurttemberg) 2.16 8/7/08 6,600,000 a 6,600,000 Clark County School District, GO Notes (Putters Program) (Insured; FSA and Liquidity Facility; PB Capital Finance) 2.44 8/7/08 6,895,000 a,c 6,895,000 Las Vegas Valley Water District, CP (LOC: BNP Paribas and Lloyds TSB Bank PLC) 1.43 8/7/08 12,100,000 12,100,000 New Hampshire1.0% New Hampshire Business Finance Authority, Revenue (The Mark H. Wentworth Home Issue) (LOC; TD Banknorth NA) 2.17 8/7/08 12,000,000 a 12,000,000 New Hampshire Health and Education Facilities Authority, HR (Catholic Medical Center Issue) (LOC; Citizens Bank of Massachusetts) 2.26 8/7/08 9,050,000 a 9,050,000 New Hampshire Health and Education Facilities Authority, RAN/Capital Notes (The Riverwoods Company, at Exeter, New Hampshire) 4.50 9/26/08 4,000,000 4,003,529 The Funds 49 STATEMENT OF INVESTMENTS (Unaudited) (continued) Dreyfus Tax Exempt Coupon Maturity Principal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) New Hampshire (continued) New Hampshire Health and Education Facilities Authority, Revenue (University System of New Hampshire Issue) 3/26/09 New Hampshire Health and Eductional Facilities Authority, Revenue (University System of New Hampshire Issue) (Liquidity Facility; JPMorgan Chase Bank) 8/1/08 25,920,000 a New Jersey.8% New Jersey Turnpike Authority, Turnpike Revenue (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 8/7/08 49,100,000 a New Mexico.2% Dona Ana County, Industrial Revenue (Foamex Products, Inc. Project) (LOC; Bank of Nova Scotia) 8/7/08 6,000,000 a New Mexico Finance Authority, State Transportation Revenue, Refunding (Subordinate Lien) (LOC; UBS Finance Delaware LLC) 8/7/08 8,000,000 a New York1.9% Babylon Industrial Development Agency, RRR, Refunding (Ogden Martin Systems of Babylon, Inc. Project) (Insured; FSA and Liquidity Facility; JPMorgan Chase Bank) 8/7/08 27,040,000 a Metropolitan Transportation Authority, Transportation Revenue, CP (LOC; ABN-AMRO) 8/25/08 New York City (Liquidity Facility; Wachovia Bank) 8/1/08 27,800,000 a New York City Municipal Water Finance Authority, CP (Liquidity Facility: Dexia Credit Locale and JPMorgan Chase Bank) 8/11/08 Suffolk County, GO Notes, TAN 8/14/08 Triborough Bridge and Tunnel Authority, Subordinate Revenue, Refunding (MTA Bridges and Tunnels) (Insured; FSA and Liquidity Facility; JPMorgan Chase Bank) 8/7/08 5,670,000 a North Carolina.7% Charlotte, Water and Sewer System Revenue, CP (Liquidity Facility; DEPFA Bank PLC) 8/6/08 Charlotte, Water and Sewer System Revenue, CP (Liquidity Facility; DEPFA Bank PLC) 8/15/08 North Carolina Capital Facilities Finance Authority, CP (Duke University Project) 11/6/08 Piedmont Triad Airport Authority, Airport Revenue (LOC; Branch Banking and Trust Co.) 8/7/08 5,000,000 a Ohio2.3% Akron Bath Copley Joint Township Hospital District, Health Care Facilities Revenue (Sumner Project) (LOC; KBC Bank) 8/7/08 5,300,000 a Allen County, Hospital Facilities Revenue (Catholic Healthcare Partners) (LOC; Wachovia Bank) 8/7/08 5,000,000 a Cleveland, COP, Refunding (Cleveland Stadium Project) (LOC; Wachovia Bank) 8/7/08 14,000,000 a Franklin County, Health Care Facilities Revenue (Creekside at the Village Project) (LOC; Key Bank) 8/7/08 7,145,000 a Lancaster Port Authority, Gas Supply Revenue (Liquidity Facility; Royal Bank of Canada) 8/7/08 35,000,000 a 50 Dreyfus Tax Exempt Coupon Maturity Principal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Ohio (continued) Lucas County, HR (ProMedica Healthcare Obligated Group) (LOC; UBS AG) 8/7/08 7,800,000 a Lucas County, HR (ProMedica Healthcare Obligated Group) (LOC; UBS AG) 8/7/08 5,500,000 a Ohio, Higher Education Capital Facilities Revenue 12/1/08 Ohio Air Quality Development Authority, PCR, Refunding (FirstEnergy Generation Corporation Project) (LOC; Key Bank) 8/7/08 35,000,000 a Ohio Higher Education Facility, Revenue (Ashland University Project) (LOC; Key Bank) 8/7/08 4,400,000 a Ohio State University, General Receipts Revenue, CP 8/11/08 Toledo-Lucas County Port Authority, Cultural Facilities Revenue (The Toledo Museum of Art Project) (LOC; Fifth Third Bank) 8/7/08 2,490,000 a Oklahoma2.2% Oklahoma Development Finance Authority, Continuing Care Retirement Community Revenue, Refunding (Inverness Village Project) (LOC; KBC Bank) 8/7/08 7,000,000 a Oklahoma Development Finance Authority, Revenue (Saint John Health System) 2/15/09 6,750,000 b Oklahoma Water Resources Board, State Loan Program Revenue (Liquidity Facility; Bank of America) 10/1/08 Oklahoma Water Resources Board, State Loan Program Revenue (Liquidity Facility; State Street Bank and Trust Co.) 10/1/08 Tulsa County Industrial Authority, Capital Improvements Revenue 5/15/09 Tulsa County Industrial Authority, Capital Improvements Revenue (Liquidity Facility; Bank of America) 11/15/08 Oregon.6% Astoria Hospital Facilities Authority, HR (Columbia Memorial Hospital Project) (LOC; U.S. Bank NA) 8/7/08 18,880,000 a Salem Hospital Facility Authority, Revenue (Capital Manor, Inc. Project) (LOC; Bank of America) 8/7/08 5,670,000 a Salem Hospital Facility Authority, Revenue, Refunding (Capital Manor, Inc. Project) (LOC; Bank of America) 8/7/08 8,875,000 a Pennsylvania15.9% Bethlehem Area School District, GO Notes (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 8/7/08 54,985,000 a Bucks County Industrial Development Authority, Revenue (Pennswood Village Project) (LOC; Bank of America) 8/7/08 7,100,000 a Butler County Industrial Development Authority, Revenue (Concordia Lutheran Ministries) (LOC; Bank of America) 8/7/08 9,890,000 a Butler County Industrial Development Authority, Revenue (Concordia Lutheran Ministries) (LOC; Bank of America) 8/7/08 3,640,000 a Chester County Health and Educational Facilities Authority, Retirement Community Revenue (Kendal-Crosslands Communities Project) (LOC; Wachovia Bank) 8/7/08 7,370,000 a Chestnut Ridge School District, GO (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 8/7/08 10,870,000 a The Funds 51 STATEMENT OF INVESTMENTS (Unaudited) (continued) Dreyfus Tax Exempt Coupon Maturity Principal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Pennsylvania (continued) Cumberland County Municipal Authority, Revenue (Diakon Lutheran Social Ministries Project) (LOC; Wachovia Bank) 8/7/08 23,000,000 a Dauphin County General Authority Revenue (School District Pooled Financing Program) (Insured; FSA and Liquidity Facility: Bank of Nova Scotia and KBC Bank) 8/7/08 16,000,000 a Dauphin County General Authority Revenue (School District Pooled Financing Program) (Insured; FSA and Liquidity Facility: Bank of Nova Scotia and KBC Bank) 8/7/08 83,635,000 a Dauphin County General Authority Revenue (School District Pooled Financing Program) (Insured; FSA and Liquidity Facility: Bank of Nova Scotia and KBC Bank) 8/7/08 12,310,000 a Dauphin County General Authority, Revenue (School District Pooled Financing Program II) (Liquidity Facility; Bank of Nova Scotia) 8/7/08 5,000,000 a Delaware County Industrial Development Authority, PCR, CP (Exelon Project) (LOC; Wachovia Bank) 10/9/08 East Hempfield Township Industrial Development Authority, IDR (The Mennonite Home Project) (LOC; M&T Bank) 8/7/08 11,000,000 a East Hempfield Township Industrial Development Authority, Revenue (The Mennonite Home Project) (LOC; M&T Bank) 8/7/08 8,630,000 a Emmaus General Authority (Pennsylvania Variable Rate Loan Program) (Insured; FSA and Liquidity Facility; Wachovia Bank) 8/7/08 20,000,000 a Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; DEPFA Bank PLC) 8/7/08 7,900,000 a Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; DEPFA Bank PLC) 8/7/08 10,400,000 a Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; DEPFA Bank PLC) 8/7/08 9,600,000 a Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; DEPFA Bank PLC) 8/7/08 12,400,000 a Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; DEPFA Bank PLC) 8/7/08 11,800,000 a Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; DEPFA Bank PLC) 8/7/08 12,400,000 a Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; DEPFA Bank PLC) 8/7/08 10,000,000 a Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 8/7/08 8,000,000 a Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 8/7/08 13,900,000 a Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 8/7/08 17,500,000 a Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 8/7/08 9,500,000 a Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 8/7/08 9,700,000 a Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 8/7/08 6,400,000 a 52 Dreyfus Tax Exempt Coupon Maturity Principal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Pennsylvania (continued) Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 8/7/08 4,300,000 a Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 8/7/08 10,000,000 a General Authority of South Central Pennsylvania, Revenue (Lutheran Social Services of South Central Pennsylvania Project) (LOC; M&T Bank) 8/7/08 12,500,000 a Lancaster County Hospital Authority, Health Center Revenue (Luthercare Project) (LOC; M&T Bank) 8/7/08 29,885,000 a Lancaster County Hospital Authority, Revenue (Landis Home Retirement Community Project) (LOC; M&T Bank) 8/7/08 7,970,000 a Lehigh County General Purpose Authority, HR (Lehigh Valley Health Network) (Insured; Assured Guaranty and Liquidity Facility; Wachovia Bank) 8/1/08 4,500,000 a Lower Moreland Township School District, GO Notes (Insured; FSA and LOC; Dexia Credit Locale) 8/7/08 18,000,000 a Montgomery County Industrial Development Authority, Retirement Community Revenue (Adult Communities Total Services Retirement Life Communities Inc. Obligated Group) (LOC; Bank of America) 8/1/08 14,785,000 a Moon Industrial Development Authority, First Mortgage Revenue (Providence Point Project) (LOC; Bank of Scotland) 8/7/08 24,740,000 a Pennsylvania Higher Educational Facilities Authority, Revenue (The Trustees of the University of Pennsylvania) 3/17/09 Pennsylvania Higher Educational Facilities Authority, Student Housing Revenue (Washington and Jefferson Development CorporationWashington and Jefferson College Project) (LOC; Unicredito Italiano SPA) 8/7/08 7,900,000 a Pennsylvania Intergovernmental Cooperation Authority, Special Tax Revenue, Refunding (City of Philadelphia Funding Program) (Insured; FSA and Liquidity Facility; JPMorgan Chase Bank) 8/7/08 31,965,000 a Philadelphia, Multi-Modal GO, Refunding (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 8/7/08 82,205,000 a Philadelphia Authority for Industrial Development, Revenue (Regional Performing Arts Center Project) (LOC; Wachovia Bank) 8/7/08 23,650,000 a Philadelphia School District, GO Notes, Refunding (LOC; Wachovia Bank) 8/7/08 18,100,000 a Philadelphia School District, GO Notes, Refunding (LOC; Wachovia Bank) 8/7/08 38,800,000 a Pittsburgh and Allegheny County Sports and Exhibition Authority, Commonwealth LR (Insured; FSA and Liquidity Facility; PNC Bank) 8/7/08 47,700,000 a Souderton Area School District, Revenue (High School Completion Project) (Insured; FSA and Liquidity Facility; DEPFA Bank PLC) 8/7/08 21,475,000 a Spring Grove Area School District, GO Notes (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 8/7/08 17,075,000 a Spring Grove Area School District, GO Notes (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 8/7/08 19,990,000 a Swarthmore Borough Authority, Revenue (Swarthmore College) 9/15/08 Wallingford-Swarthmore School District, GO Notes (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 8/7/08 10,000,000 a The Funds 53 STATEMENT OF INVESTMENTS (Unaudited) (continued) Dreyfus Tax Exempt Coupon Maturity Principal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Pennsylvania (continued) West Cornwall Township Municipal Authority, GO Notes, Refunding (Bethlehem Area School District Project) (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 3.00 8/7/08 38,000,000 a 38,000,000 South Carolina.5% South Carolina Jobs-Economic Development Authority, HR (Oconee Memorial Hospital, Inc. Project) (Liquidity Facility; Wachovia Bank and LOC; Wachovia Bank) 2.39 8/7/08 27,000,000 a 27,000,000 Tennessee5.3% Claiborne County Industrial Development Board, Revenue (Lincoln Memorial University Project) (LOC; Amsouth Bank) 2.29 8/7/08 9,000,000 a 9,000,000 Clarksville Public Building Authority, Financing Revenue (City of Murfreesboro Loan) (LOC; SunTrust Bank) 2.20 8/7/08 4,500,000 a 4,500,000 Clarksville Public Building Authority, Pooled Financing Revenue (Tennessee Municipal Bond Fund) (LOC; Bank of America) 2.20 8/1/08 200,000 a 200,000 Knox County Health Educational and Housing Facility Board, Hospital Facilities Revenue (Catholic Healthcare Partners) (LOC; Landesbank Baden-Wurttemberg) 2.25 8/7/08 8,000,000 a 8,000,000 Knox County Health Educational and Housing Facility Board, Hospital Facilities Revenue (Catholic Healthcare Partners) (LOC; Landesbank Baden-Wurttemberg) 2.27 8/7/08 4,300,000 a 4,300,000 Metropolitan Government of Nashville and Davidson County, CP (Liquidity Facility: California Public Employees Retirement System, California Teachers Retirement System and State Street Bank and Trust Co.) 1.60 8/14/08 15,000,000 15,000,000 Metropolitan Government of Nashville and Davidson County Health and Educational Facilities Board, Revenue (The Vanderbilt University) (Liquidity Facility: Bayerische Landesbank and Landesbank Hessen-Thruingen) 2.20 8/7/08 19,790,000 a 19,790,000 Municipal Energy Acquisition Corporation, Gas Revenue (Putters Program) (Liquidity Facility; JPMorgan Chase Bank and LOC; JPMorgan Chase Bank) 2.29 8/7/08 13,085,000 a,c 13,085,000 Shelby County, GO, Refunding (Liquidity Facility; Dexia Credit Locale) 2.24 8/7/08 31,450,000 a 31,450,000 Shelby County, GO, Refunding (Liquidity Facility; Dexia Credit Locale) 2.24 8/7/08 17,355,000 a 17,355,000 Shelby County Health Educational and Housing Facility Board, Revenue (Methodist Le Bonheur Healthcare) (Insured; Assured Guaranty and Liquidity Facility; U.S. Bank NA) 2.29 8/7/08 20,000,000 a 20,000,000 Shelby County Health Educational and Housing Facility Board, Revenue (Methodist Le Bonheur Healthcare) (Insured; Assured Guaranty and Liquidity Facility; U.S. Bank NA) 2.48 8/7/08 15,000,000 a 15,000,000 Shelby County Health Educational and Housing Facility Board, Revenue (Trezevant Manor Project) (LOC; ABN-AMRO) 2.24 8/7/08 7,000,000 a 7,000,000 Springfield Health and Educational Facilities Board, Revenue, Refunding (NorthCrest Medical Center Project) (LOC; Regions Bank) 2.25 8/7/08 9,500,000 a 9,500,000 Tennergy Corporation, Gas Revenue (Putters Program) (Liquidity Facility; JPMorgan Chase Bank) 2.29 8/7/08 19,700,000 a,c 19,700,000 54 Dreyfus Tax Exempt Coupon Maturity Principal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Tennessee (continued) Tennergy Corporation, Gas Revenue (Putters Program) (LOC; BNP Paribas) 8/7/08 73,390,000 a,c Tennessee, CP (Liquidity Facility; Tennessee Consolidated Retirement System) 8/1/08 Tennessee, CP (Liquidity Facility; Tennessee Consolidated Retirement System) 8/12/08 Texas12.6% ABN AMRO Munitops Certificates Trust (Comal Independent School District) (Liquidity Facility; Bank of America and LOC; Texas Permanent School Fund Guarantee Program) 8/7/08 13,450,000 a,c Austin, Utility System Revenue, CP (LOC: Bayersche Landesbank) JPMorgan Chase Bank and State Street Bank and Trust Co.) 8/12/08 Dallas, Waterworks and Sewer System Revenue, CP (Liquidity Facility; Bank of America) 9/8/08 El Paso Independent School District, Unlimited Tax School Building Bonds (Liquidity Facility; DEPFA Bank PLC and LOC; Permanent School Fund Guarantee Program) 8/7/08 30,000,000 a Harris County, CP (Liquidity Facility; Bank of Nova Scotia) 8/8/08 Harris County Flood Control District (Liquidity Facility; Citibank NA) 8/7/08 8,000,000 a,c Harris County Health Facilities Development Corporation, HR, Refunding (Texas Childrens Hospital Project) (Liquidity Facility: Bank of America and JPMorgan Chase Bank) 4/29/09 Harrison County Health Facilities Development Corporation, HR (Marshall Regional Medical Center Project) (LOC; Amsouth Bank) 8/7/08 9,500,000 a Houston, Combined Utility System First Lien Revenue, Refunding (LOC; Bank of America) 8/7/08 25,000,000 a Houston, CP (Liquidity Facility; DEPFA Bank PLC) 8/13/08 Houston, CP (Liquidity Facility; DEPFA Bank PLC) 9/2/08 Houston, CP (Liquidity Facility; DEPFA Bank PLC) 9/9/08 Houston, CP (Liquidity Facility; DEPFA Bank PLC) 10/9/08 Houston, CP (Liquidity Facility; Dexia Credit Locale) 10/8/08 Houston Independent School District, Maintenance Tax Notes (Insured; FSA and Liquidity Facility; Citibank NA) 8/7/08 18,615,000 a,c Humble Independent School District, Unlimited Tax School Building Bonds (Liquidity Facility; Dexia Credit Locale and LOC; Permanent School Fund Guarantee Program) 7/1/09 Kendall County Health Facilities Development Corporation, Health Care Revenue (Morningside Ministries Project) (LOC; Allied Irish Banks) 8/7/08 6,530,000 a Leander Independent School District, Unlimited Tax School Building Bonds (Merlots Program) (Liquidity Facility; Wachovia Bank and LOC; Permanent School Fund Guarantee Program) 8/7/08 7,205,000 a,c North Texas Tollway Authority, BAN 11/19/08 North Texas Tollway Authority, Revenue (Dallas North Tollway System) (Insured; FSA and Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 8/7/08 9,900,000 a,c The Funds 55 STATEMENT OF INVESTMENTS (Unaudited) (continued) Dreyfus Tax Exempt Coupon Maturity Principal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Texas (continued) Puttable Floating Option Tax Exempt Receipts (Clear Creek Independent School District, Unlimited Tax School Building Bonds) (Liquidity Facility; Merrill Lynch and LOC; Permanent School Fund Guarantee Program) 8/7/08 10,000,000 a,c San Antonio, CP (LOC; Bank of America) 10/1/08 San Antonio, Water Revenue (Merlots Program) (Liquidity Facility; Wachovia Bank) 8/7/08 10,000,000 a,c San Antonio, Water System Revenue, CP (Liquidity Facility: Bank of America and State Street Bank and Trust Co.) 10/16/08 San Antonio, Water System Revenue, CP (Liquidity Facility: Bank of America and State Street Bank and Trust Co.) 11/6/08 San Antonio, Water System Revenue, CP (Liquidity Facility: Bank of America and State Street Bank and Trust Co.) 12/4/08 Sherman Independent School District, Unlimited Tax School Building Bonds (Liquidity Facility; Banco Bilbao Vizcaya and LOC; Permament School Fund Guarantee Program) 8/1/09 Spring Independent School District, Unlimited Tax Schoolhouse Bonds (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 8/15/08 Texas, TRAN 8/28/08 Texas Affordable Housing Corporation, MFHR (American Housing Foundation Portfolio) (Insured; MBIA, Inc. and Liquidity Facility; Goldman Sachs Group) 8/7/08 52,315,047 a,c Texas Department of Transportation, State Highway Fund Revenue, CP (LOC: Bank of America and State Street Bank and Trust Co.) 8/7/08 Texas Municipal Gas Acquisition and Supply Corporation I, Gas Supply Revenue (Liquidity Facility; Merrill Lynch Capital Services and LOC; Merrill Lynch) 8/7/08 18,125,000 a,c Texas Municipal Power Agency, Revenue, CP (Liquidity Facility: Bank of America and Bayerische Landesbank) 10/14/08 Texas Public Finance Authority, Building Revenue, Refunding (Insured; AMBAC) 2/1/09 Texas Public Finance Authority, GO Notes, Refunding 10/1/08 Texas Public Finance Authority, GO Notes, Refunding 10/1/08 Texas Transportation Commission, GO Mobility Fund Bonds (Liquidity Facility; JPMorgan Chase Bank) 8/7/08 9,200,000 a,c Texas Transportation Commission, GO Mobility Fund Bonds (Putters Program) (Liquidity Facility; PNC Bank NA) 8/7/08 2,200,000 a,c University of Texas, Permanent University Fund Revenue, CP 9/16/08 University of Texas, Permanent University Fund Revenue, CP (LOC; Permanent School Fund Guarantee Program) 9/2/08 University of Texas, University Revenue, CP 8/4/08 University of Texas, University Revenue, CP 8/12/08 University of Texas, University Revenue, CP 10/20/08 University of Texas, University Revenue, CP 10/20/08 University of Texas, University Revenue, CP 12/3/08 56 Dreyfus Tax Exempt Coupon Maturity Principal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Utah1.4% Central Utah Water Conservancy District Revenue, Refunding (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 2.23 8/7/08 40,000,000 a 40,000,000 Murray City, HR (IHC Health Services Inc.) 2.05 8/7/08 32,000,000 a 32,000,000 Utah Housing Finance Agency, MFHR, Refunding (Candlestick Apartments Project) (Liquidity Facility; FNMA and LOC; FNMA) 2.24 8/7/08 6,400,000 a 6,400,000 Vermont.9% University of Vermont and State Agricultural College, CP 2.00 9/3/08 5,685,000 5,685,000 University of Vermont and State Agricultural College, CP 1.90 10/15/08 3,960,000 3,960,000 University of Vermont and State Agricultural College, CP 1.75 10/16/08 6,265,000 6,265,000 Vermont Educational and Health Buildings Financing Agency, HR (Rutland Regional Medical Center Project) (Liquidity Facility; TD Banknorth, N.A.) 2.15 8/1/08 21,675,000 a 21,675,000 Vermont Educational and Health Buildings Financing Agency, Revenue (Middlebury College Project) 1.90 5/1/09 13,650,000 13,650,000 Virginia1.5% Alexandria Industrial Development Authority, Headquarters Facilities Revenue (American Academy of Otolaryngology- Head and Neck Surgery Foundation, Inc.) (LOC; Bank of America) 2.24 8/7/08 6,310,000 a 6,310,000 Chesapeake Bay Bridge and Tunnel District, General Resolution Revenue, Refunding (LOC; Branch Banking and Trust Co.) 2.21 8/7/08 6,250,000 a 6,250,000 Fairfax County Economic Development Authority, Educational Facilities Revenue (Trinity Christian School Project) (LOC; Wachovia Bank) 2.19 8/7/08 9,000,000 a 9,000,000 Norfolk Redevelopment and Housing Authority, First Mortgage Revenue (Fort Norfolk Retirement Community, Inc. Harbors Edge Project) (LOC; HSH Nordbank AG) 2.22 8/7/08 16,300,000 a 16,300,000 Roanoke Industrial Development Authority, HR (Carilion Health System Obligated Group) (Insured; FSA and Liquidity Facility; Wachovia Bank) 2.10 8/1/08 26,550,000 a 26,550,000 Tobacco Settlement Financing Corporation of Virginia, Tobacco Settlement Asset-Backed Bonds (Liquidity Facility; Merrill Lynch) 2.25 8/7/08 7,500,000 a,c 7,500,000 Virginia Commonwealth University Health System Authority, General Revenue (Medical College of Virginia Hospitals) (Liquidity Facility; Wachovia Bank) 2.49 8/1/08 15,000,000 a 15,000,000 Washington.4% Central Puget Sound Regional Transit Authority, Sales Tax Bonds (Putters Program) (Insured; FSA and Liquidity Facility; PNC Bank NA) 2.44 8/7/08 3,300,000 a,c 3,300,000 Washington Health Care Facilities Authority, Revenue (Seattle Cancer Care Alliance House) (LOC; Key Bank) 2.28 8/7/08 7,000,000 a 7,000,000 Washington Health Care Facilities Authority, Revenue (Seattle Cancer Care Alliance) (LOC; Key Bank) 2.28 8/7/08 3,945,000 a 3,945,000 Washington Higher Education Facilities Authority, Revenue, Refunding (Saint Martins University Project) (LOC; Key Bank) 2.43 8/7/08 8,890,000 a 8,890,000 The Funds 57 STATEMENT OF INVESTMENTS (Unaudited) (continued) Dreyfus Tax Exempt Coupon Maturity Principal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Wisconsin1.0% Badger Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds (Liquidity Facility: Lloyds TSB Bank PLC and Merrill Lynch) 2.23 8/7/08 8,165,000 a,c 8,165,000 Wisconsin Health and Educational Facilities Authority, Health Care Facilities Revenue (Essentia Health Obligated Group) (Insured; Assured Guaranty and Liquidity Facility; U.S. Bank NA) 2.25 8/1/08 3,475,000 a 3,475,000 Wisconsin Health and Educational Facilities Authority, Revenue (Gunderson Lutheran) (LOC; Wells Fargo Bank) 2.25 8/7/08 8,900,000 a 8,900,000 Wisconsin Health and Educational Facilities Authority, Revenue (Meriter Hospital, Inc.) (LOC; U.S. Bank NA) 2.22 8/1/08 13,300,000 a 13,300,000 Wisconsin, Transportation Revenue, CP (Liquidity Facility: California Teachers Retirement System and State Street Bank and Trust Co.) 1.63 10/7/08 26,675,000 26,675,000 Total Investments (cost $5,782,504,747) 99.6% Cash and Receivables (Net) .4% Net Assets 100.0% See footnotes on page 65. See notes to financial statements. 58 STATEMENT OF INVESTMENTS July 31, 2008 (Unaudited) Dreyfus California AMT-Free Coupon Maturity Principal Municipal Cash Management Rate (%) Date Amount ($) Value ($) Short-Term Investments100.7% California91.2% ABAG Finance Authority for Nonprofit Corporations, Revenue (Institute for Defense Analyses Project) (LOC; Branch Banking and Trust Co.) 2.15 8/7/08 3,980,000 a 3,980,000 ABAG Finance Authority for Nonprofit Corporations, Revenue (Northbay Healthcare Group) (LOC; JPMorgan Chase Bank) 2.19 8/7/08 8,000,000 a 8,000,000 Alameda-Contra Costa Schools Financing Authority, COP (Capital Improvement Financing Projects) (LOC; Bank of Nova Scotia) 1.98 8/7/08 35,000 a 35,000 Alameda-Contra Costa Schools Financing Authority, COP (Capital Improvement Financing Projects) (LOC; KBC Bank) 1.98 8/7/08 275,000 a 275,000 California, CP (Liquidity Facility: Bayerische Landesbank, California Public Employees Retirement System, California State Teachers Retirement System, Calyon NA, DEPFA Bank PLC, Dexia Credit Locale, Landesbank Hessen-Thuringen Girozentrale, Royal Bank of Canada and Wells Fargo Bank) 1.55 9/3/08 9,500,000 9,500,000 California, CP (Liquidity Facility: Bayerische Landesbank, California Public Employees Retirement System, California State Teachers Retirement System, Calyon NA, DEPFA Bank PLC, Dexia Credit Locale, Landesbank Hessen-Thuringen Girozentrale, Royal Bank of Canada and Wells Fargo Bank) 1.60 9/9/08 9,500,000 9,500,000 California, CP (Liquidity Facility: Bayerische Landesbank, California Public Employees Retirement System, California State Teachers Retirement System, Calyon NA, DEPFA Bank PLC, Dexia Credit Locale, Landesbank Hessen-Thuringen Girozentrale, Royal Bank of Canada and Wells Fargo Bank) 1.51 10/7/08 10,000,000 10,000,000 California, CP (Liquidity Facility: Bayerische Landesbank, California State Teachers Retirement System, Calyon NA, DEPFA Bank PLC, Dexia Credit Locale, Landesbank Hessen-Thuringen Girozentrale, Royal Bank of Canada and Wells Fargo Bank) 1.55 9/2/08 9,500,000 9,500,000 California, Economic Recovery Bonds 5.00 1/1/09 2,140,000 2,165,390 California, Economic Recovery Bonds 3.00 7/1/09 3,145,000 3,186,178 California, Economic Recovery Bonds 4.00 7/1/09 1,000,000 1,020,963 California, Economic Recovery Bonds 5.00 7/1/09 8,325,000 8,579,009 California, Economic Recovery Bonds 5.00 7/1/09 2,100,000 2,161,334 California, GO Notes 4.25 9/1/08 100,000 100,154 California, GO Notes 4.00 10/1/08 650,000 652,582 California, GO Notes 5.75 10/1/08 500,000 503,077 California, GO Notes 6.00 10/1/08 100,000 100,703 California, GO Notes 5.00 2/1/09 2,250,000 2,286,517 California, GO Notes (Kindergarten-University) (LOC: California State Teachers Retirement System and Citibank NA) 1.80 8/1/08 12,150,000 a 12,150,000 California, GO Notes (Kindergarten-University) (LOC: California State Teachers Retirement System and Citibank NA) 1.85 8/1/08 2,800,000 a 2,800,000 California, GO Notes (Kindergarten-University) (LOC: Citibank NA, National Australia Bank and State Street Bank and Trust Co.) 1.85 8/1/08 2,600,000 a 2,600,000 California, GO Notes (Kindergarten-University) (LOC: Citibank NA, National Australia Bank and State Street Bank and Trust Co.) 2.40 8/1/08 8,410,000 a 8,410,000 California, GO Notes (Kindergarten-University) (LOC: Citibank NA, National Australia Bank and State Street Bank and Trust Co.) 2.11 8/7/08 11,650,000 a 11,650,000 The Funds 59 STATEMENT OF INVESTMENTS (Unaudited) (continued) Dreyfus California AMT-Free Coupon Maturity Principal Municipal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) California (continued) California, GO Notes (LOC: Bank of America, Bank of Nova Scotia and Landesbank Hessen-Thuringen Girozentrale) 2.12 8/7/08 9,000,000 a 9,000,000 California, GO Notes (Various Purpose) 4.75 9/1/08 100,000 100,145 California, GO Notes (Various Purpose) 6.25 9/1/08 100,000 100,270 California, GO Notes (Various Purpose) 6.40 9/1/08 500,000 502,061 California, GO Notes (Various Purpose) 6.50 10/1/08 165,000 165,944 California, GO Notes (Various Purpose) 6.50 11/1/08 300,000 302,279 California, GO Notes (Various Purpose) 2.80 2/1/09 100,000 100,000 California, GO Notes (Various Purpose) 5.00 2/1/09 150,000 152,148 California, GO Notes (Veterans) 8.50 10/1/08 100,000 100,821 California, GO Notes (Veterans) 9.20 10/1/08 1,000,000 1,008,947 California, GO Notes, Refunding 6.00 2/1/09 100,000 101,828 California Department of Water Resources, Power Supply Revenue (Insured; FSA and Liquidity Facility; JPMorgan Chase Bank) 2.20 8/7/08 1,300,000 a 1,300,000 California Department of Water Resources, Power Supply Revenue (LOC; Bank of America) 1.90 8/1/08 9,500,000 a 9,500,000 California Department of Water Resources, Power Supply Revenue (LOC: California Public Employees Retirement System and JPMorgan Chase Bank) 1.90 8/1/08 600,000 a 600,000 California Department of Water Resources, Power Supply Revenue (LOC: California State Teachers Retirement System and JPMorgan Chase Bank) 1.95 8/7/08 1,400,000 a 1,400,000 California Department of Water Resources, Power Supply Revenue (LOC; Citibank NA) 2.35 8/1/08 3,000,000 a 3,000,000 California Department of Water Resources, Power Supply Revenue (LOC; Landesbank Hessen-Thuringen Girozentrale) 1.90 8/1/08 6,400,000 a 6,400,000 California Department of Water Resources, Power Supply Revenue (LOC; State Street Bank and Trust Co.) 2.40 8/1/08 3,000,000 a 3,000,000 California Educational Facilities Authority, Revenue (Chapman University) (LOC; Bank of America) 2.00 8/1/08 650,000 a 650,000 California Educational Facilities Authority, Revenue (University of Judaism) (LOC; Allied Irish Banks) 2.24 8/7/08 3,100,000 a 3,100,000 California Health Facilities Financing Authority, Health Facility Revenue (Catholic Healthcare West) (LOC; Bank of America) 1.95 8/7/08 5,400,000 a 5,400,000 California Health Facilities Financing Authority, Revenue (Kaiser Permanente) 2.25 8/7/08 450,000 a 450,000 California Housing Finance Agency, MFHR (Liquidity Facility; FNMA) 1.98 8/7/08 12,640,000 a 12,640,000 California Infrastructure and Economic Development Bank, Revenue (California Academy of Sciences) (LOC; Bank of Nova Scotia) 1.85 8/1/08 1,100,000 a 1,100,000 California Infrastructure and Economic Development Bank, Revenue (California Academy of Sciences) (LOC; U.S. Bank NA) 1.85 8/1/08 1,000,000 a 1,000,000 California Infrastructure and Economic Development Bank, Revenue (Saint Margarets Episcopal School) (LOC; Allied Irish Banks) 2.05 8/7/08 3,400,000 a 3,400,000 California Infrastructure and Economic Development Bank, Revenue (Southern California Public Radio Project) (LOC; Allied Irish Banks) 2.07 8/1/08 4,000,000 a 4,000,000 60 Dreyfus California AMT-Free Coupon Maturity Principal Municipal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) California (continued) California Infrastructure and Economic Development Bank, Revenue (Southern California Public Radio Project) (LOC; Allied Irish Banks) 2.07 8/1/08 7,000,000 a 7,000,000 California Pollution Control Financing Authority, PCR (Southdown, Inc. Project) (LOC; Wachovia Bank) 1.60 8/30/08 400,000 a 400,000 California Pollution Control Financing Authority, PCR, Refunding (Pacific Gas and Electric Company) (LOC; Bank One N.A.) 1.80 8/1/08 400,000 a 400,000 California Pollution Control Financing Authority, PCR, Refunding (Pacific Gas and Electric Company) (LOC; JPMorgan Chase Bank) 1.90 8/1/08 16,900,000 a 16,900,000 California Pollution Control Financing Authority, PCR, Refunding (U.S. Borax Inc. Project) (LOC; Wachovia Bank) 2.02 8/7/08 1,275,000 a 1,275,000 California School Boards Association Finance Corporation, COP, TRAN (California School Cash Reserve Program) (LOC; U.S. Bank NA) 3.00 7/6/09 7,600,000 7,694,073 California State Public Works Board, LR (UCLA Replacement Hospitals) (Insured; FSA) 4.75 10/1/08 200,000 200,553 California State University Trustees, Systemwide Revenue (Liquidity Facility; Morgan Stanley Bank and LOC; Morgan Stanley Bank) 2.44 8/7/08 1,000,000 a,c 1,000,000 California Statewide Communities Development Authority, Revenue (Childrens Hospital Los Angeles) (LOC; Bank of America) 2.25 8/1/08 3,250,000 a 3,250,000 California Statewide Communities Development Authority, Revenue (Childrens Hospital Los Angeles) (LOC; Bank of America) 2.00 8/7/08 22,500,000 a 22,500,000 California Statewide Communities Development Authority, Revenue (Childrens Hospital Los Angeles) (LOC; Bank of America) 2.00 8/7/08 12,500,000 a 12,500,000 California Statewide Communities Development Authority, Revenue (Goodwill of Santa Cruz) (LOC; Wells Fargo Bank) 2.00 8/7/08 500,000 a 500,000 California Statewide Communities Development Authority, Revenue (Kaiser Permanente) 1.85 8/7/08 3,000,000 a 3,000,000 California Statewide Communities Development Authority, Revenue (Kaiser Permanente) 2.25 8/7/08 5,220,000 a 5,220,000 California Statewide Communities Development Authority, Revenue (Rady Childrens Hospital San Diego) (LOC; Bank of the West) 1.90 8/1/08 17,200,000 a 17,200,000 California Statewide Communities Development Authority, Revenue, Refunding (University Retirement Community at Davis Project) (LOC; Bank of America) 1.90 8/1/08 19,245,000 a 19,245,000 Central Union High School District, GO Notes, Refunding (Insured; FGIC) 3.50 8/1/08 105,000 105,000 Cerritos Community College District, GO Notes 5.00 8/1/08 140,000 140,000 Contra Costa Water District, Water Revenue, Refunding (Insured; FSA) 5.00 10/1/08 150,000 150,677 Covina Redevelopment Agency, MFHR, Refunding (Shadowhills Apartments Project) (LOC; FNMA) 1.98 8/7/08 100,000 a 100,000 Davis Joint Unified School District, TRAN 3.00 8/5/09 5,000,000 d 5,068,850 Dos Palos-Oro Loma Joint Unified School District, TRAN 4.00 12/26/08 1,700,000 1,706,292 Foothill/Eastern Transportation Corridor Agency, Toll Road Revenue, Refunding (Insured; MBIA, Inc.) 5.50 1/15/09 500,000 505,422 Fullerton School District, GO Notes (Insured; FSA) 4.50 8/1/08 150,000 150,000 Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset-Backed Bonds (Insured; FGIC and Liquidity Facility; Morgan Stanley Bank) 2.44 8/7/08 4,000,000 a,c 4,000,000 The Funds 61 STATEMENT OF INVESTMENTS (Unaudited) (continued) Dreyfus California AMT-Free Coupon Maturity Principal Municipal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) California (continued) Hawthorne School District, GO Notes, BAN 6.25 9/1/08 2,800,000 2,806,579 Irvine Assessment District Number 04-20, Limited Obligation Improvement Bonds (LOC; KBC Bank) 2.40 8/1/08 8,570,000 a 8,570,000 Irvine Assessment District Number 89-10 (LOC; Bayerische Hypo-und Vereinsbank AG) 2.40 8/1/08 6,575,000 a 6,575,000 Irvine Ranch Water District (LOC; Landesbank Hessen-Thueringen Girozentrale) 2.35 8/1/08 670,000 a 670,000 Irvine Ranch Water District, GO of Improvement District Numbers 105, 140, 240 and 250 (LOC; Bank of America) 1.95 8/1/08 500,000 a 500,000 Irvine Ranch Water District, GO of Improvement District Numbers 105, 140, 240 and 250 (LOC; Commerzbank AG) 1.85 8/1/08 2,400,000 a 2,400,000 Livermore Valley Joint Unified School District, GO Notes (Insured; FGIC) 7.50 8/1/08 250,000 250,000 Livermore Valley Joint Unified School District, GO Notes (Insured; MBIA, Inc.) 4.63 8/1/08 100,000 100,000 Los Angeles County Housing Authority, MFHR, Refunding (Meadowridge Apartments Project) (LOC; FNMA) 2.05 8/7/08 900,000 a 900,000 Los Angeles County School and Community College Districts, COP, TRAN (Los Angeles County Schools Pooled Financing Program) (Insured; FSA) 3.50 6/30/09 3,600,000 3,659,742 Los Angeles Department of Water and Power, Water System Revenue (Liquidity Facility; Banco Bilboa Vizcaya) 2.40 8/1/08 8,850,000 a 8,850,000 Los Angeles Municipal Improvement Corporation, LR, CP (LOC; Bank of America) 1.49 8/4/08 2,000,000 2,000,000 Los Angeles Municipal Improvement Corporation, LR, CP (LOC; Bank of America) 1.05 8/11/08 3,800,000 3,800,000 Los Angeles Municipal Improvement Corporation, LR, CP (LOC; Bank of America) 1.49 10/15/08 1,000,000 1,000,000 Los Angeles Municipal Improvement Corporation, Sanitation Equipment Charge Revenue (Insured; FSA) 4.10 2/1/09 100,000 100,939 Los Angeles Unified School District, GO Notes, TRAN 3.00 7/30/09 5,000,000 5,072,650 Macon Trust Various Certificates (Irvine Unified School District) (Liquidity Facility; Bank of America and LOC; Bank of America) 2.27 8/7/08 3,000,000 a,c 3,000,000 Maywood, COP (Infrastructure Financing Project) (LOC; Allied Irish Banks) 2.21 8/7/08 2,630,000 a 2,630,000 Metropolitan Water District of Southern California, Water Revenue, Refunding 3.00 7/1/09 1,185,000 1,198,912 Modesto Irrigation District Financing Authority, Revenue (Domestic Water Project) (Liquidity Facility; DEPFA Bank PLC) 2.34 8/7/08 3,950,000 a,c 3,950,000 North Sacramento School District, GO Notes (Insured; FSA) 7.00 8/1/08 215,000 215,000 Orange County, Apartment Development Revenue, Refunding (Villa Aliento Issue) (LOC; FNMA) 2.00 8/7/08 1,140,000 a 1,140,000 Orange County, Apartment Development Revenue, Refunding (Villa La Paz Issue) (LOC; FNMA) 2.00 8/7/08 7,045,000 a 7,045,000 62 Dreyfus California AMT-Free Coupon Maturity Principal Municipal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) California (continued) Orange County Sanitation District, COP (Liquidity Facility; Dexia Credit Locale) 2.40 8/1/08 4,700,000 a 4,700,000 Puttable Floating Option Tax Exempt Receipts (California Statewide Communities Development Authority, MFHR (La Mision Village Apartments Project)) (Liquidity Facility; FHLMC and LOC; FHLMC) 2.58 8/7/08 3,800,000 a,c 3,800,000 Puttable Floating Option Tax Exempt Receipts (Japanese Museum) (Liquidity Facility; Merrill Lynch Capital Services and LOC; Merrill Lynch Capital Services) 3.08 8/7/08 4,580,000 a,c 4,580,000 Ravenswood City School District, TRAN 3.00 7/1/09 2,500,000 2,522,412 Riverside, Electric Revenue (Putters Program) (Insured; FSA and Liquidity Facility; JPMorgan Chase Bank) 2.34 8/7/08 1,000,000 a,c 1,000,000 Sacramento Municipal Utility District, Electric Revenue (Insured; MBIA, Inc.) 4.00 8/15/08 100,000 100,019 San Francisco City and County Redevelopment Financing Authority, Tax Allocation Revenue, Refunding (San Francisco Redevelopment Projects) (Insured; MBIA, Inc.) 5.00 8/1/08 1,000,000 1,000,000 San Pablo Redevelopment Agency, Subordinate Tax Allocation Revenue (Tenth Township Redevelopment Project) (Insured; AMBAC and Liquidity Facility; Dexia Credit Locale) 2.12 8/1/08 9,000,000 a 9,000,000 Santa Clara Unified School District, TRAN 2.00 6/29/09 2,500,000 2,507,820 Santa Fe Springs Community Development Commission, Tax Allocation Revenue (Consolidated Redevelopment Project) (Insured; MBIA, Inc.) 3.50 9/1/08 285,000 285,098 Southern California Public Power Authority, Transmission Power Revenue, Refunding (Southern Transmission Project) (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 1.98 8/7/08 435,000 a 435,000 Stockton, Health Facility Revenue (Dameron Hospital Association) (LOC; Citibank NA) 2.07 8/1/08 2,720,000 a 2,720,000 Sweetwater Union High School District, GO Notes (Insured; FSA) 2.50 8/1/08 200,000 200,000 Tustin Community Redevelopment Agency, Revenue (Liquidity Facility; Citigroup and LOC; Citigroup NA) 2.26 8/7/08 2,400,000 a,c 2,400,000 Tustin Public Financing Authority, Revenue (Tustin Ranch) (Insured; FSA) 5.00 9/2/08 115,000 115,147 University of California Regents, Limited Project Revenue (Liquidity Facility; Wells Fargo Bank and LOC; Wells Fargo Bank) 2.32 8/7/08 6,000,000 a,c 6,000,000 Vacaville Industrial Development Authority, Industrial Revenue, Refunding (Leggett & Platt Inc.) (LOC; Wachovia Bank) 2.25 8/7/08 1,600,000 a 1,600,000 WateReuse Finance Authority, Revenue (WateReuse Variable Rate Finance Program) (Insured; FSA and Liquidity Facility; DEPFA Bank PLC) 2.45 8/7/08 1,200,000 a 1,200,000 William S. Hart Union High School District, COP (School Facility Bridge Funding Program) (Insured; FSA and Liquidity Facility; Wachovia Bank) 3.40 8/7/08 2,400,000 a 2,400,000 Yuba Community College District, GO Notes, TRAN 4.00 10/2/08 2,220,000 2,222,071 The Funds 63 STATEMENT OF INVESTMENTS (Unaudited) (continued) Dreyfus California AMT-Free Coupon Maturity Principal Municipal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) U.S. Related9.5% BB&T Municipal Trust (Puerto Rico Infrastructure Financing Authority, Special Tax Revenue) (Liquidity Facility; Branch Banking and Trust Co.) 2.22 8/7/08 4,465,000 a,c 4,465,000 Guam, Limited Obligation Infrastructure Improvement Revenue (Insured; AMBAC) 5.50 11/1/08 200,000 201,013 Puerto Rico Commonwealth Public Improvement GO Notes, Refunding (LOC; UBS AG) 1.80 8/1/08 15,400,000 a 15,400,000 Puerto Rico Commonwealth Public Improvement GO Notes, Refunding (LOC; Wachovia Bank) 1.80 8/1/08 10,320,000 a 10,320,000 Puerto Rico Commonwealth, Public Improvement GO Notes, Refunding (LOC; Wachovia Bank) 1.99 8/7/08 6,000,000 a 6,000,000 Puerto Rico Commonwealth, Public Improvement GO Notes, Refunding (LOC; Wachovia Bank) 2.74 8/7/08 3,000,000 a 3,000,000 Puerto Rico Municipal Financing Agency, GO Notes (Insured; FSA and Liquidity Facility; Merrill Lynch Capital Services) 2.23 8/7/08 4,850,000 a,c 4,850,000 Total Investments (cost $467,398,619) 100.7% Liabilities, Less Cash and Receivables (.7%) Net Assets 100.0% See footnotes on page 65. See notes to financial statements. 64 Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Market Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Summary of Combined Ratings (Unaudited) Value (%)  Dreyfus Dreyfus Dreyfus Dreyfus California Municipal Cash New York Tax Exempt AMT-Free Management Municipal Cash Cash Municipal Cash Fitch or Moodys or Standard & Poors Plus Management Management Management F1+, F1 VMIG1, MIG1, P1 SP1+, SP1, A1+, A1 87.4 82.7 93.5 89.7 AAA, AA, A e Aaa, Aa, A e AAA, AA, A e 6.0 9.7 5.6 8.8 Not Rated f Not Rated f Not Rated f 6.6 7.6 .9 1.5 a Variable rate demand noterate shown is the interest rate in effect at July 31, 2008. Maturity date represents the next demand date, not the ultimate maturity date. b These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. c Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2008, Dreyfus Municipal Cash Management Plus amounted to $438,086,239 or 24.8%, Dreyfus NewYork Municipal Cash Management amounted to $171,475,000 or 17.9%, Dreyfus Tax Exempt Cash Management amounted to $714,779,047 or 12.3% and Dreyfus California AMT-Free Municipal Cash Management amounted to $39,045,000 or 8.4% of net assets. d Purchased on delayed delivery basis. e Notes which are not F, MIG or SP rated are represented by bond ratings of the issuers. f Securities which, while not rated by Fitch, Moodys and Standard & Poors, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. The Funds 65 STATEMENT OF ASSETS AND LIABILITIES (amounts in thousands, except Net Asset Value Per Share) July 31, 2008 (Unaudited) Dreyfus Dreyfus Dreyfus Dreyfus Dreyfus Dreyfus Cash Government Government Treasury & Treasury Cash Management Cash Prime Cash Agency Cash Prime Cash Management Plus, Inc. Management Management Management Management Assets ($): Investments at valueNote 1(a,b) a 16,207,292 a a a Cash     Interest receivable Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 2(b) Cash overdraft due to Custodian   Payable for investment securities purchased      Payable for shares of Beneficial Interest/Common Stock redeemed  2 Net Assets ($) Composition of Net Assets ($): Paid-in capital Accumulated net realized gain (loss) on investments 74 4 Net Assets ($) Net Asset Value Per Share Institutional Shares Net Assets ($) Shares Outstanding Net Asset Value Per Share ($) Investor Shares Net Assets ($) Shares Outstanding Net Asset Value Per Share ($) 66 Dreyfus Dreyfus Dreyfus Dreyfus Dreyfus Dreyfus Cash Government Government Treasury & Treasury Cash Management Cash Prime Cash Agency Cash Prime Cash Management Plus, Inc. Management Management Management Management Net Asset Value Per Share (continued) Administrative Shares Net Assets ($) Shares Outstanding Net Asset Value Per Share ($) Participant Shares Net Assets ($) Shares Outstanding Net Asset Value Per Share ($) Service Shares Net Assets ($)     Shares Outstanding     Net Asset Value Per Share ($)     Select Shares Net Assets ($)     Shares Outstanding     Net Asset Value Per Share ($)     Agency Shares Net Assets ($) 1 Shares Outstanding 1 Net Asset Value Per Share ($) Premier Shares Net Assets ($)      Shares Outstanding      Net Asset Value Per Share ($)       Investments at cost ($) a Amount includes repurchase agreements of $226,000,000, $235,000,000, $3,263,000,000 and $12,723,000,000 for Dreyfus Cash Management, Dreyfus Cash Management Plus, Inc., Dreyfus Government Cash Management, and Dreyfus Treasury & Agency Cash Management,respectively, See Note 1(b). See notes to financial statements. The Funds 67 STATEMENT OF ASSETS AND LIABILITIES (continued) (amounts in thousands, except Net Asset Value Per Share) July 31, 2008 (Unaudited) Dreyfus Dreyfus Dreyfus Dreyfus California Municipal Cash New York Tax Exempt AMT-Free Management Municipal Cash Cash Municipal Cash Plus Management Management Management Assets ($): Investments at valueNote 1(a) Cash   Receivable for investment securites sold   Interest receivable Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 2(b) 79 Cash overdraft due to Custodian   Payable for investment securities purchased    Payable for shares of Beneficial Interest redeemed 54  Net Assets ($) Composition of Net Assets ($): Paid-in capital Accumulated net realized gain (loss) on investments 91 24 Accumulated gross unrealized appreciation on investments   2  Net Assets ($) Net Asset Value Per Share Instititutional Shares Net Assets ($) Shares Outstanding Net Asset Value Per Share ($) Investor Shares Net Assets ($) Shares Outstanding Net Asset Value Per Share ($) Administrative Shares Net Assets ($) Shares Outstanding Net Asset Value Per Share ($) Participant Shares Net Assets ($) Shares Outstanding Net Asset Value Per Share ($) Agency Shares Net Assets ($) 1 1 1 Shares Outstanding 1 1 1 Net Asset Value Per Share ($)  Investments at cost ($) See notes to financial statements. 68 STATEMENT OF OPERATIONS (amounts in thousands) Six Months Ended July 31, 2008 (Unaudited) Dreyfus Dreyfus Dreyfus Dreyfus Dreyfus Dreyfus Cash Government Government Treasury & Treasury Cash Management Cash Prime Cash Agency Cash Prime Cash Management Plus, Inc. Management Management Management Management Investment Income ($): Interest Income Expenses: Management feeNote 2(a) Distribution feesNote 2(b) Total Expenses Lessreduction in expenses due to undertakingNote 2(a)      Net Expenses Investment IncomeNet Net Realized Gain (Loss) on InvestmentsNote 1(b) ($) 2 64 Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Funds 69 STATEMENT OF OPERATIONS (amounts in thousands) Six Months Ended July 31, 2008 (Unaudited) Dreyfus Dreyfus Dreyfus Dreyfus California Municipal Cash New York Tax Exempt AMT-Free Management Municipal Cash Cash Municipal Cash Plus Management Management Management Investment Income ($): Interest Income Expenses: Management feeNote 2(a) Distribution feesNote 2(b) Total Expenses Lessreduction in management fee due to undertakingNote 2(a)    Net Expenses Investment IncomeNet Net Realized Gain (Loss) on InvestmentsNote 1(b) ($): Net realized gain (loss) on investments 84 8 3 Net unrealized appreciation on investments   2  Net Realized and Unrealized Gain (Loss) on Investments 84 10 3 Net Increase in Net Assets Resulting from Operations See notes to financial statements. 70 STATEMENT OF CHANGES IN NET ASSETS (amounts in thousands) Dreyfus Cash Management Dreyfus Cash Management Plus, Inc. Six Months Ended Year Ended Six Months Ended Year Ended July 31, 2008 January 31, July 31, 2008 January 31, (Unaudited) (Unaudited) Operations ($): Investment incomenet 423,029 786,972 231,597 625,372 Net realized gain (loss) on investments 114 1,516 1,530 1,795 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Institutional Shares (351,164) (655,939) (156,140) (400,368) Investor Shares (46,966) (94,790) (25,225) (74,856) Administrative Shares (17,908) (20,496) (30,808) (99,585) Participant Shares (6,293) (15,640) (18,356) (48,028) Service Shares   (932) (1,833) Select Shares   (136) (702) Agency Shares (698) (107)  a  a Total Dividends Beneficial Interest/Capital Stock Transactions ($1.00 per share): Net proceeds from shares sold: Institutional Shares 87,446,939 111,115,020 49,205,114 82,317,470 Investor Shares 11,413,619 18,082,329 2,323,500 6,000,989 Administrative Shares 3,816,866 3,871,218 4,222,406 10,373,899 Participant Shares 1,267,431 2,558,896 2,650,086 5,075,388 Service Shares   119,258 105,724 Select Shares   49,727 61,706 Agency Shares 487,775 20,214 14 1 Net assets received in connection with reorganizationNote 1    311,035 Dividends reinvested: Institutional Shares 99,541 189,414 53,804 159,342 Investor Shares 11,796 32,234 22,619 66,615 Administrative Shares 5,686 7,189 26,857 71,268 Participant Shares 2,110 7,547 17,785 46,590 Service Shares   58 6 Select Shares   18  a Agency Shares 1  a  a  a Cost of shares redeemed: Institutional Shares (79,905,177) (103,385,508) (48,282,204) (79,459,893) Investor Shares (10,925,081) (16,510,295) (2,164,262) (5,924,134) Administrative Shares (2,548,228) (3,554,699) (4,450,257) (9,626,171) Participant Shares (1,044,203) (2,381,698) (2,344,827) (4,799,768) Service Shares   (107,606) (35,512) Select Shares   (17,237) (61,280) Agency Shares (365,158) (1,221) (14)  Increase (Decrease) in Net Assets from Beneficial Interest/Capital Stock Transactions Total Increase (Decrease) In Net Assets Net Assets ($): Beginning of Period 23,224,572 13,172,416 14,927,013 10,241,943 End of Period a Amount represents less than $1,000. See notes to financial statements. The Funds 71 STATEMENT OF CHANGES IN NET ASSETS (continued) (amounts in thousands) Dreyfus Government Dreyfus Government Cash Management Prime Cash Management Six Months Ended Year Ended Six Months Ended Year Ended July 31, 2008 January 31, July 31, 2008 January 31, (Unaudited) (Unaudited) Operations ($): Investment incomenet Net realized gain (loss) on investments  2 4 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Institutional Shares Investor Shares Administrative Shares Participant Shares Agency Shares Total Dividends Beneficial Interest Transactions ($1.00 per share): Net proceeds from shares sold: Institutional Shares Investor Shares Administrative Shares Participant Shares Agency Shares Net assets received in connection with reorganizationNote 1    Dividends reinvested: Institutional Shares Investor Shares Administrative Shares Participant Shares Agency Shares  a  a  a  a Cost of shares redeemed: Institutional Shares Investor Shares Administrative Shares Participant Shares Agency Shares  Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) In Net Assets Net Assets ($): Beginning of Period End of Period a Amount represents less than $1,000. See notes to financial statements. 72 Dreyfus Treasury & Dreyfus Treasury Prime Agency Cash Management Cash Management Six Months Ended Year Ended Six Months Ended Year Ended July 31, 2008 January 31, July 31, 2008 January 31, (Unaudited) (Unaudited) Operations ($): Investment incomenet 142,680 469,024 109,443 150,264 Net realized gain (loss) on investments 64 (1,005) 385 91 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Institutional Shares (97,986) (339,229) (63,494) (85,135) Investor Shares (25,612) (97,146) (29,285) (39,397) Administrative Shares (14,693) (21,018) (5,295) (8,630) Participant Shares (2,999) (9,264) (8,963) (17,102) Service Shares (284) (1,012)   Select Shares (360) (1,233)   Agency Shares (523) (1) (2,406)  a Premier Shares (223) (121)   Total Dividends Beneficial Interest Transactions ($1.00 per share): Net proceeds from shares sold: Institutional Shares 29,102,319 62,953,350 24,510,273 16,130,440 Investor Shares 9,425,068 16,251,324 7,307,351 5,753,513 Administrative Shares 5,633,362 4,035,980 1,922,076 1,478,369 Participant Shares 1,492,201 1,072,919 4,357,951 5,176,489 Service Shares 516,809 126,546   Select Shares 64,967 194,954   Agency Shares 148,938 1,332 591,084 1 Premier Shares 185,514 129,840   Net assets received in connection with reorganizationNote 1  213,419   Dividends reinvested: Institutional Shares 45,222 170,449 38,929 50,139 Investor Shares 3,031 11,038 12,146 14,978 Administrative Shares 10,442 12,780 3,492 5,564 Participant Shares 697 1,692 7,068 13,240 Select Shares 166 799   Agency Shares  a  a 2,178  a Premier Shares  a    Cost of shares redeemed: Institutional Shares (31,932,093) (53,661,585) (21,850,650) (11,850,519) Investor Shares (9,828,223) (14,249,942) (5,802,420) (3,809,618) Administrative Shares (4,786,998) (3,644,825) (1,654,996) (1,050,763) Participant Shares (1,080,765) (1,043,027) (3,318,089) (4,336,650) Service Shares (548,745) (70,385)   Select Shares (121,313) (101,571)   Agency Shares (15,119) (1,331) (179,685)  Premier Shares (181,726) (100,560)   Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) In Net Assets Net Assets ($): Beginning of Period 17,599,706 5,297,515 9,359,339 1,784,065 End of Period a Amount represents less than $1,000. See notes to financial statements. The Funds 73 STATEMENT OF CHANGES IN NET ASSETS (continued) (amounts in thousands) Dreyfus Municipal Dreyfus New York Cash Management Plus Municipal Cash Management Six Months Ended Year Ended Six Months Ended Year Ended July 31, 2008 January 31, July 31, 2008 January 31, (Unaudited) (Unaudited) Operations ($): Investment incomenet Net realized gain (loss) on investments 84 7 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Institutional Shares Investor Shares Administrative Shares Participant Shares Agency Shares  a  a  a  a Total Dividends Beneficial Interest Transactions ($1.00 per share): Net proceeds from shares sold: Institutional Shares Investor Shares Administrative Shares Participant Shares Agency Shares  1  1 Dividends reinvested: Institutional Shares Investor Shares Administrative Shares Participant Shares Agency Shares  a  a  a  a Cost of shares redeemed: Institutional Shares Investor Shares Administrative Shares Participant Shares Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) In Net Assets Net Assets ($): Beginning of Period End of Period a Amount represents less than $1,000. See notes to financial statements. 74 Dreyfus Tax Exempt Dreyfus California AMT-Free Cash Management Municipal Cash Management Six Months Ended Year Ended Six Months Ended Year Ended July 31, 2008 January 31, July 31, 2008 January 31, (Unaudited) (Unaudited) a Operations ($): Investment incomenet Net realized gain (loss) on investments 8 97 3 32 Net unrealized appreciation on investments 2    Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Institutional Shares Investor Shares Administrative Shares Participant Shares Agency Shares  b  b  b Total Dividends Beneficial Interest Transactions ($1.00 per share): Net proceeds from shares sold: Institutional Shares Investor Shares Administrative Shares Participant Shares Agency Shares 1  b 1 Dividends reinvested: Institutional Shares Investor Shares 22 Administrative Shares 17 1 Participant Shares Agency Shares 3  b  b  b Cost of shares redeemed: Institutional Shares Investor Shares Administrative Shares Participant Shares Agency Shares  b  b  b  b Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) In Net Assets Net Assets ($): Beginning of Period  End of Period a From August 1, 2007 (commencement of opertions) to January 31, 2008. b Amount represent less than $1,000. See notes to financial statements. The Funds 75 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Per Share Data ($) Ratios/Supplemental Data (%) Ratio of Ratio of Net Net Asset Dividends Net Asset Total Investment Net Assets Value Net from Net Value Expenses Income to End of Beginning Investment Investment End Total to Average Average Period of Period Income Income of Period Return (%) Net Assets Net Assets ($ x1,000,000) Dreyfus Cash Management Institutional Shares Six Months Ended July 31, 2008 (Unaudited) 1.00 .015 (.015) 1.00 3.05 a .20 a 2.99 a 26,624 Year Ended January 31, 2008 1.00 .051 (.051) 1.00 5.18 .20 5.03 18,983 2007 1.00 .050 (.050) 1.00 5.07 .20 4.98 11,063 2006 1.00 .032 (.032) 1.00 3.28 .20 3.24 9,484 2005 1.00 .013 (.013) 1.00 1.31 .20 1.30 9,283 2004 1.00 .010 (.010) 1.00 .99 .20 .99 9,507 Investor Shares Six Months Ended July 31, 2008 (Unaudited) 1.00 .014 (.014) 1.00 2.79 a .45 a 2.74 a 3,694 Year Ended January 31, 2008 1.00 .048 (.048) 1.00 4.92 .45 4.78 3,194 2007 1.00 .047 (.047) 1.00 4.80 .45 4.73 1,590 2006 1.00 .030 (.030) 1.00 3.03 .45 2.99 1,238 2005 1.00 .011 (.011) 1.00 1.06 .45 1.05 1,068 2004 1.00 .007 (.007) 1.00 .74 .45 .74 1,254 Administrative Shares Six Months Ended July 31, 2008 (Unaudited) 1.00 .015 (.015) 1.00 2.95 a .30 a 2.89 a 1,913 Year Ended January 31, 2008 1.00 .050 (.050) 1.00 5.08 .30 4.93 638 2007 1.00 .049 (.049) 1.00 4.96 .30 4.88 315 2006 1.00 .031 (.031) 1.00 3.18 .30 3.14 251 2005 1.00 .012 (.012) 1.00 1.21 .30 1.20 266 2004 1.00 .009 (.009) 1.00 .89 .30 .89 255 Participant Shares Six Months Ended July 31, 2008 (Unaudited) 1.00 .013 (.013) 1.00 2.65 a .60 a 2.59 a 616 Year Ended January 31, 2008 1.00 .047 (.047) 1.00 4.77 .60 4.63 390 2007 1.00 .046 (.046) 1.00 4.65 .60 4.58 206 2006 1.00 .028 (.028) 1.00 2.87 .60 2.84 210 2005 1.00 .009 (.009) 1.00 .91 .60 .90 244 2004 1.00 .006 (.006) 1.00 .59 .60 .59 132 Agency Shares Six Months Ended July 31, 2008 (Unaudited) 1.00 .015 (.015) 1.00 2.99 a .26 a 2.93 a 142 Year Ended January 31, 2008 b 1.00 .016 (.016) 1.00 4.84 a .26 a 4.97 a 19 a Annualized. b From October 1, 2007 (commencement of initial offering) to January 31, 2008. See notes to financial statements. 76 Per Share Data ($) Ratios/Supplemental Data (%) Ratio of Ratio of Net Net Asset Dividends Net Asset Total Investment Net Assets Value Net from Net Value Expenses Income to End of Beginning Investment Investment End Total to Average Average Period of Period Income Income of Period Return (%) Net Assets Net Assets ($ x1,000,000) Dreyfus Cash Management Plus, Inc. Institutional Shares Six Months Ended July 31, 2008 (Unaudited) 1.00 .015 (.015) 1.00 3.09 a .20 a 3.07 a 10,492 Year Ended January 31, 2008 1.00 .051 (.051) 1.00 5.18 .20 5.04 9,513 2007 1.00 .049 (.049) 1.00 5.06 .20 4.95 6,495 2006 1.00 .032 (.032) 1.00 3.29 .20 3.23 5,908 2005 1.00 .013 (.013) 1.00 1.32 .20 1.23 8,466 2004 1.00 .011 (.011) 1.00 1.06 .20 1.07 14,249 Investor Shares Six Months Ended July 31, 2008 (Unaudited) 1.00 .014 (.014) 1.00 2.85 a .45 a 2.82 a 1,984 Year Ended January 31, 2008 1.00 .048 (.048) 1.00 4.92 .45 4.79 1,802 2007 1.00 .047 (.047) 1.00 4.80 .45 4.70 1,658 2006 1.00 .030 (.030) 1.00 3.03 .45 2.98 1,275 2005 1.00 .011 (.011) 1.00 1.07 .45 .98 1,058 2004 1.00 .008 (.008) 1.00 .81 .45 .82 1,203 Administrative Shares Six Months Ended July 31, 2008 (Unaudited) 1.00 .015 (.015) 1.00 2.99 a .30 a 2.97 a 2,077 Year Ended January 31, 2008 1.00 .050 (.050) 1.00 5.08 .30 4.94 2,278 2007 1.00 .048 (.048) 1.00 4.95 .30 4.85 1,148 2006 1.00 .031 (.031) 1.00 3.19 .30 3.13 793 2005 1.00 .012 (.012) 1.00 1.22 .30 1.13 500 2004 1.00 .010 (.010) 1.00 .96 .30 .97 1,579 Participant Shares Six Months Ended July 31, 2008 (Unaudited) 1.00 .013 (.013) 1.00 2.71 a .60 a 2.67 a 1,587 Year Ended January 31, 2008 1.00 .047 (.047) 1.00 4.76 .60 4.64 1,264 2007 1.00 .045 (.045) 1.00 4.64 .60 4.55 941 2006 1.00 .028 (.028) 1.00 2.88 .60 2.83 700 2005 1.00 .009 (.009) 1.00 .92 .60 .83 463 2004 1.00 .007 (.007) 1.00 .65 .60 .67 957 Service Shares Six Months Ended July 31, 2008 (Unaudited) 1.00 .013 (.013) 1.00 2.59 a .70 a 2.57 a 82 Year Ended January 31, 2008 b 1.00 .027 (.027) 1.00 3.82 a .70 a 4.54 a 70 Select Shares Six Months Ended July 31, 2008 (Unaudited) 1.00 .011 (.011) 1.00 2.31 a 1.00 a 2.27 a 33 Year Ended January 31, 2008 b 1.00 .025 (.025) 1.00 3.57 a 1.00 a 4.24 a  c Agency Shares Six Months Ended July 31, 2008 (Unaudited) 1.00 .015 (.015) 1.00 3.03 a .26 a 3.01 a  c Year Ended January 31, 2008 d 1.00 .016 (.016) 1.00 4.81 a .26 a 4.98 a  c a Annualized. b From June 29, 2007 (commencement of initial offering) to January 31, 2008. c Amount represents less than $1 million. d From October 1, 2007 (commencement of initial offering) to January 31, 2008. See notes to financial statements. The Funds 77 F I N A N C I A L H I G H L I G H T S (continued) Per Share Data ($) Ratios/Supplemental Data (%) Ratio of Ratio of Net Net Asset Dividends Net Asset Total Investment Net Assets Value Net from Net Value Expenses Income to End of Beginning Investment Investment End Total to Average Average Period of Period Income Income of Period Return (%) Net Assets Net Assets ($ x1,000,000) Dreyfus Goverment Cash Management Institutional Shares Six Months Ended July 31, 2008 (Unaudited) 1.00 .013 (.013) 1.00 2.63 a .20 a 2.57 a 11,814 Year Ended January 31, 2008 1.00 .048 (.048) 1.00 4.93 .20 4.73 9,303 2007 1.00 .049 (.049) 1.00 4.99 .20 4.89 3,118 2006 1.00 .032 (.032) 1.00 3.23 .20 3.15 2,842 2005 1.00 .013 (.013) 1.00 1.26 .20 1.20 3,571 2004 1.00 .010 (.010) 1.00 1.03 .20 1.03 5,409 Investor Shares Six Months Ended July 31, 2008 (Unaudited) 1.00 .012 (.012) 1.00 2.39 a .45 a 2.32 a 2,742 Year Ended January 31, 2008 1.00 .046 (.046) 1.00 4.67 .45 4.48 1,738 2007 1.00 .046 (.046) 1.00 4.72 .45 4.64 909 2006 1.00 .029 (.029) 1.00 2.97 .45 2.90 1,050 2005 1.00 .010 (.010) 1.00 1.01 .45 .95 1,287 2004 1.00 .008 (.008) 1.00 .78 .45 .78 1,307 Administrative Shares Six Months Ended July 31, 2008 (Unaudited) 1.00 .013 (.013) 1.00 2.53 a .30 a 2.47 a 1,370 Year Ended January 31, 2008 1.00 .047 (.047) 1.00 4.83 .30 4.63 693 2007 1.00 .048 (.048) 1.00 4.88 .30 4.79 320 2006 1.00 .031 (.031) 1.00 3.12 .30 3.05 240 2005 1.00 .012 (.012) 1.00 1.16 .30 1.10 313 2004 1.00 .009 (.009) 1.00 .93 .30 .93 900 Participant Shares Six Months Ended July 31, 2008 (Unaudited) 1.00 .011 (.011) 1.00 2.23 a .60 a 2.17 a 686 Year Ended January 31, 2008 1.00 .044 (.044) 1.00 4.51 .60 4.33 445 2007 1.00 .045 (.045) 1.00 4.57 .60 4.49 196 2006 1.00 .028 (.028) 1.00 2.81 .60 2.75 244 2005 1.00 .009 (.009) 1.00 .86 .60 .80 289 2004 1.00 .006 (.006) 1.00 .62 .60 .63 607 Agency Shares Six Months Ended July 31, 2008 (Unaudited) 1.00 .013 (.013) 1.00 2.57 a .26 a 2.51 a 229 Year Ended January 31, 2008 b 1.00 .014 (.014) 1.00 4.30 a .26 a 4.67 a 2 a Annualized. b From October 1, 2007 (commencement of initial offering) to January 31, 2008. See notes to financial statements. 78 Per Share Data ($) Ratios/Supplemental Data (%) Ratio of Ratio of Net Net Asset Dividends Net Asset Total Investment Net Assets Value Net from Net Value Expenses Income to End of Beginning Investment Investment End Total to Average Average Period of Period Income Income of Period Return (%) Net Assets Net Assets ($ x1,000,000) Dreyfus Government Prime Cash Management Institutional Shares Six Months Ended July 31, 2008 (Unaudited) 1.00 .012 (.012) 1.00 2.49 a .20 a 2.43 a 3,326 Year Ended January 31, 2008 1.00 .048 (.048) 1.00 4.91 .20 4.67 2,327 2007 1.00 .048 (.048) 1.00 4.95 .20 4.86 1,005 2006 1.00 .031 (.031) 1.00 3.18 .20 3.21 773 2005 1.00 .012 (.012) 1.00 1.21 .20 1.19 537 2004 1.00 .009 (.009) 1.00 .94 .20 .91 415 Investor Shares Six Months Ended July 31, 2008 (Unaudited) 1.00 .011 (.011) 1.00 2.23 a .45 2.18 a 670 Year Ended January 31, 2008 1.00 .046 (.046) 1.00 4.65 .45 4.42 563 2007 1.00 .046 (.046) 1.00 4.69 .45 4.61 275 2006 1.00 .029 (.029) 1.00 2.92 .45 2.96 242 2005 1.00 .010 (.010) 1.00 .96 .45 .94 209 2004 1.00 .007 (.007) 1.00 .69 .45 .66 243 Administrative Shares Six Months Ended July 31, 2008 (Unaudited) 1.00 .012 (.012) 1.00 2.39 a .30 2.33 a 499 Year Ended January 31, 2008 1.00 .047 (.047) 1.00 4.80 .30 4.57 307 2007 1.00 .047 (.047) 1.00 4.85 .30 4.76 314 2006 1.00 .030 (.030) 1.00 3.08 .30 3.11 210 2005 1.00 .011 (.011) 1.00 1.11 .30 1.09 200 2004 1.00 .008 (.008) 1.00 .84 .30 .81 130 Participant Shares Six Months Ended July 31, 2008 (Unaudited) 1.00 .010 (.010) 1.00 2.09 a .60 2.03 a 798 Year Ended January 31, 2008 1.00 .044 (.044) 1.00 4.49 .60 4.27 711 2007 1.00 .044 (.044) 1.00 4.53 .60 4.46 341 2006 1.00 .027 (.027) 1.00 2.77 .60 2.81 208 2005 1.00 .008 (.008) 1.00 .81 .60 .79 230 2004 1.00 .005 (.005) 1.00 .54 .60 .51 229 Agency Shares Six Months Ended July 31, 2008 (Unaudited) 1.00 .012 (.012) 1.00 2.43 a .26 a 2.37 a 68 Year Ended January 31, 2008 b 1.00 .015 (.015) 1.00 4.33 a .26 a 4.61 a 10 a Annualized. b From October 1, 2007 (commencement of initial offering) to January 31, 2008. See notes to financial statements. The Funds 79 F I N A N C I A L H I G H L I G H T S (continued) Per Share Data ($) Ratios/Supplemental Data (%) Ratio of Ratio of Net Net Asset Dividends Net Asset Total Investment Net Assets Value Net from Net Value Expenses Income to End of Beginning Investment Investment End Total to Average Average Period of Period Income Income of Period Return (%) Net Assets Net Assets ($ x1,000,000) Dreyfus Treasury & Agency Cash Management Institutional Shares Six Months Ended July 31, 2008 (Unaudited) 1.00 .009 (.009) 1.00 1.85 a .20 a 1.86 a 10,106 Year Ended January 31, 2008 1.00 .046 (.046) 1.00 4.71 .20 4.30 12,891 2007 1.00 .048 (.048) 1.00 4.89 .20 4.80 3,429 2006 1.00 .031 (.031) 1.00 3.10 .20 3.08 3,017 2005 1.00 .012 (.012) 1.00 1.19 .20 1.16 2,351 2004 1.00 .009 (.009) 1.00 .93 .20 .93 3,312 Investor Shares Six Months Ended July 31, 2008 (Unaudited) 1.00 .008 (.008) 1.00 1.60 a .45 a 1.61 a 3,083 Year Ended January 31, 2008 1.00 .044 (.044) 1.00 4.45 .45 4.05 3,483 2007 1.00 .045 (.045) 1.00 4.63 .45 4.55 1,471 2006 1.00 .028 (.028) 1.00 2.84 .45 2.83 1,320 2005 1.00 .009 (.009) 1.00 .94 .45 .91 1,164 2004 1.00 .007 (.007) 1.00 .68 .45 .68 1,288 Administrative Shares Six Months Ended July 31, 2008 (Unaudited) 1.00 .009 (.009) 1.00 1.74 a .30 a 1.76 a 1,615 Year Ended January 31, 2008 1.00 .045 (.045) 1.00 4.61 .30 4.20 758 2007 1.00 .047 (.047) 1.00 4.79 .30 4.70 141 2006 1.00 .030 (.030) 1.00 3.00 .30 2.98 87 2005 1.00 .011 (.011) 1.00 1.09 .30 1.06 49 2004 1.00 .008 (.008) 1.00 .83 .30 .83 20 Participant Shares Six Months Ended July 31, 2008 (Unaudited) 1.00 .007 (.007) 1.00 1.44 a .60 a 1.46 a 700 Year Ended January 31, 2008 1.00 .042 (.042) 1.00 4.30 .60 3.90 288 2007 1.00 .044 (.044) 1.00 4.47 .60 4.40 257 2006 1.00 .027 (.027) 1.00 2.69 .60 2.68 219 2005 1.00 .008 (.008) 1.00 .79 .60 .76 210 2004 1.00 .005 (.005) 1.00 .52 .60 .53 123 Service Shares Six Months Ended July 31, 2008 (Unaudited) 1.00 .007 (.007) 1.00 1.34 a .70 a 1.36 a 24 Year Ended January 31, 2008 b 1.00 .023 (.023) 1.00 3.15 a .70 a 3.80 a 56 Select Shares Six Months Ended July 31, 2008 (Unaudited) 1.00 .005 (.005) 1.00 1.04 a 1.00 a 1.06 a 38 Year Ended January 31, 2008 b 1.00 .021 (.021) 1.00 2.89 a 1.00 a 3.50 a 94 Agency Shares Six Months Ended July 31, 2008 (Unaudited) 1.00 .009 (.009) 1.00 1.78 a .26 a 1.80 a 134 Year Ended January 31, 2008 c 1.00 .013 (.013) 1.00 3.92 a .26 a 4.24 a  d Premier Shares Six Months Ended July 31, 2008 (Unaudited) 1.00 .008 (.008) 1.00 1.57 a .51 a 1.55 a 33 Year Ended January 31, 2008 c 1.00 .012 (.012) 1.00 3.68 a .51 a 3.99 a 29 a Annualized. b From June 29, 2007 (commencement of initial offering) to July 31, 2008. c From October 1, 2007 (commencement of initial offering) to January 31, 2008. d Amount represents less than $1 million. See notes to financial statements. 80 Per Share Data ($) Ratios/Supplemental Data (%) Ratio of Ratio of Net Net Asset Dividends Net Asset Total Investment Net Assets Value Net from Net Value Expenses Income to End of Beginning Investment Investment End Total to Average Average Period of Period Income Income of Period Return (%) Net Assets Net Assets ($ x1,000,000) Dreyfus Treasury Prime Cash Management Institutional Shares Six Months Ended July 31, 2008 (Unaudited) 1.00 .009 (.009) 1.00 1.74 a .20 a 1.71 a 8,073 Year Ended January 31, 2008 1.00 .042 (.042) 1.00 4.28 .20 3.81 5,373 2007 1.00 .046 (.046) 1.00 4.68 .20 4.57 1,043 2006 1.00 .029 (.029) 1.00 2.96 .20 2.93 1,487 2005 1.00 .012 (.012) 1.00 1.17 .20 1.14 1,333 2004 1.00 .009 (.009) 1.00 .92 .20 .93 1,785 Investor Shares Six Months Ended July 31, 2008 (Unaudited) 1.00 .007 (.007) 1.00 1.50 a .45 a 1.46 a 4,090 Year Ended January 31, 2008 1.00 .039 (.039) 1.00 4.02 .45 3.56 2,573 2007 1.00 .043 (.043) 1.00 4.43 .45 4.32 615 2006 1.00 .027 (.027) 1.00 2.70 .45 2.68 651 2005 1.00 .009 (.009) 1.00 .92 .45 .89 613 2004 1.00 .007 (.007) 1.00 .67 .45 .68 794 Administrative Shares Six Months Ended July 31, 2008 (Unaudited) 1.00 .008 (.008) 1.00 1.64 a .30 a 1.61 a 708 Year Ended January 31, 2008 1.00 .041 (.041) 1.00 4.18 .30 3.71 438 2007 1.00 .045 (.045) 1.00 4.59 .30 4.47 5 2006 1.00 .028 (.028) 1.00 2.86 .30 2.83 26 2005 1.00 .011 (.011) 1.00 1.07 .30 1.04 39 2004 1.00 .008 (.008) 1.00 .82 .30 .83 97 Participant Shares Six Months Ended July 31, 2008 (Unaudited) 1.00 .007 (.007) 1.00 1.34 a .60 a 1.31 a 2,021 Year Ended January 31, 2008 1.00 .038 (.038) 1.00 3.87 .60 3.41 975 2007 1.00 .042 (.042) 1.00 4.27 .60 4.17 121 2006 1.00 .025 (.025) 1.00 2.55 .60 2.53 352 2005 1.00 .008 (.008) 1.00 .76 .60 .74 94 2004 1.00 .005 (.005) 1.00 .52 .60 .53 179 Agency Shares Six Months Ended July 31, 2008 (Unaudited) 1.00 .008 (.008) 1.00 1.68 a .26 a 1.65 a 414 Year Ended January 31, 2008 b 1.00 .011 (.011) 1.00 3.38 a .26 a 3.75 a  c a Annualized. b From October 1, 2007 (commencement of initial offering) to January 31, 2008. c Amount represents less than $1 million. See notes to financial statements. The Funds 81 F I N A N C I A L H I G H L I G H T S (continued) Per Share Data ($) Ratios/Supplemental Data (%) Ratio of Ratio of Net Net Asset Dividends Net Asset Total Investment Net Assets Value Net from Net Value Expenses Income to End of Beginning Investment Investment End Total to Average Average Period of Period Income Income of Period Return (%) Net Assets Net Assets ($ x1,000,000) Dreyfus Municipal Cash Management Plus Institutional Shares Six Months Ended July 31, 2008 (Unaudited) 1.00 .011 (.011) 1.00 2.25 a .20 a 2.26 a 778 Year Ended January 31, 2008 1.00 .034 (.034) 1.00 3.50 .20 3.42 1,787 2007 1.00 .033 (.033) 1.00 3.37 .20 3.33 596 2006 1.00 .024 (.024) 1.00 2.39 .20 2.34 638 2005 1.00 .011 (.011) 1.00 1.13 .20 1.07 500 2004 1.00 .009 (.009) 1.00 .93 .20 .92 722 Investor Shares Six Months Ended July 31, 2008 (Unaudited) 1.00 .010 (.010) 1.00 2.01 a .45 a 2.01 a 524 Year Ended January 31, 2008 1.00 .032 (.032) 1.00 3.25 .45 3.17 472 2007 1.00 .031 (.031) 1.00 3.11 .45 3.08 206 2006 1.00 .021 (.021) 1.00 2.13 .45 2.09 180 2005 1.00 .009 (.009) 1.00 .88 .45 .82 105 2004 1.00 .007 (.007) 1.00 .68 .45 .67 88 Administrative Shares Six Months Ended July 31, 2008 (Unaudited) 1.00 .011 (.011) 1.00 2.15 a .30 a 2.16 a 420 Year Ended January 31, 2008 1.00 .033 (.033) 1.00 3.40 .30 3.32 294 2007 1.00 .032 (.032) 1.00 3.27 .30 3.23 291 2006 1.00 .023 (.023) 1.00 2.29 .30 2.24 137 2005 1.00 .010 (.010) 1.00 1.03 .30 .97 129 2004 1.00 .008 (.008) 1.00 .83 .30 .82 108 Participant Shares Six Months Ended July 31, 2008 (Unaudited) 1.00 .009 (.009) 1.00 1.85 a .60 a 1.86 a 41 Year Ended January 31, 2008 1.00 .030 (.030) 1.00 3.09 .60 3.02 37 2007 1.00 .029 (.029) 1.00 2.96 .60 2.93 23 2006 1.00 .020 (.020) 1.00 1.98 .60 1.94 25 2005 1.00 .007 (.007) 1.00 .73 .60 .67 20 2004 1.00 .005 (.005) 1.00 .52 .60 .52 19 Agency Shares Six Months Ended July 31, 2008 (Unaudited) 1.00 .011 (.011) 1.00 2.19 a .26 a 2.20 a  b Year Ended January 31, 2008 c 1.00 .011 (.011) 1.00 3.20 .26 3.36  b a Annualized. b Amount represents less than $1 million. c From October 1, 2007 (commencement of initial offering) to January 31, 2008. See notes to financial statements. 82 Per Share Data ($) Ratios/Supplemental Data (%) Ratio of Ratio of Net Net Asset Dividends Net Asset Total Investment Net Assets Value Net from Net Value Expenses Income to End of Beginning Investment Investment End Total to Average Average Period of Period Income Income of Period Return (%) Net Assets Net Assets ($ x1,000,000) Dreyfus New York Municipal Cash Management Institutional Shares Six Months Ended July 31, 2008 (Unaudited) 1.00 .010 (.010) 1.00 2.05 a .20 a 2.03 a 520 Year Ended January 31, 2008 1.00 .034 (.034) 1.00 3.47 .20 3.41 458 2007 1.00 .033 (.033) 1.00 3.36 .20 3.31 377 2006 1.00 .023 (.023) 1.00 2.36 .20 2.33 343 2005 1.00 .011 (.011) 1.00 1.10 .20 1.12 336 2004 1.00 .009 (.009) 1.00 .88 .20 .89 308 Investor Shares Six Months Ended July 31, 2008 (Unaudited) 1.00 .009 (.009) 1.00 1.78 a .45 a 1.78 a 306 Year Ended January 31, 2008 1.00 .032 (.032) 1.00 3.21 .45 3.16 363 2007 1.00 .031 (.031) 1.00 3.10 .45 3.06 120 2006 1.00 .021 (.021) 1.00 2.11 .45 2.08 125 2005 1.00 .008 (.008) 1.00 .85 .45 .87 71 2004 1.00 .006 (.006) 1.00 .63 .45 .64 28 Administrative Shares Six Months Ended July 31, 2008 (Unaudited) 1.00 .010 (.010) 1.00 1.95 a .30 a 1.93 a 88 Year Ended January 31, 2008 1.00 .033 (.033) 1.00 3.37 .30 3.31 74 2007 1.00 .032 (.032) 1.00 3.25 .30 3.21 36 2006 1.00 .022 (.022) 1.00 2.26 .30 2.23 8 2005 1.00 .010 (.010) 1.00 1.00 .30 1.02 1 2004 1.00 .008 (.008) 1.00 .79 .30 .79  b Participant Shares Six Months Ended July 31, 2008 (Unaudited) 1.00 .008 (.008) 1.00 1.64 a .60 a 1.63 a 47 Year Ended January 31, 2008 1.00 .030 (.030) 1.00 3.06 .60 3.01 47 2007 1.00 .029 (.029) 1.00 2.94 .60 2.91 40 2006 1.00 .019 (.019) 1.00 1.95 .60 1.93 3 2005 1.00 .007 (.007) 1.00 .70 .60 .72 6 2004 1.00 .005 (.005) 1.00 .48 .60 .49 2 Agency Shares Six Months Ended July 31, 2008 (Unaudited) 1.00 .010 (.010) 1.00 1.99 a .26 a 1.97 a  b Year Ended January 31, 2008 c 1.00 .011 (.011) 1.00 3.18 a .26 a 3.35 a  b a Annualized. b Amount represents less than $1 million. c From October 1, 2007 (commencement of initial offering) to January 31, 2008. See notes to financial statements. The Funds 83 F I N A N C I A L H I G H L I G H T S (continued) Per Share Data ($) Ratios/Supplemental Data (%) Ratio of Ratio of Net Net Asset Dividends Net Asset Total Investment Net Assets Value Net from Net Value Expenses Income to End of Beginning Investment Investment End Total to Average Average Period of Period Income Income of Period Return (%) Net Assets Net Assets ($ x1,000,000) Dreyfus Tax Exempt Cash Management Institutional Shares Six Months Ended July 31, 2008 (Unaudited) 1.00 .011 (.011) 1.00 2.19 a .20 a 2.16 a 4,732 Year Ended January 31, 2008 1.00 .034 (.034) 1.00 3.47 .20 3.39 4,370 2007 1.00 .033 (.033) 1.00 3.34 .20 3.29 2,333 2006 1.00 .023 (.023) 1.00 2.36 .20 2.35 2,645 2005 1.00 .011 (.011) 1.00 1.12 .20 1.14 2,510 2004 1.00 .009 (.009) 1.00 .90 .20 .89 1,934 Investor Shares Six Months Ended July 31, 2008 (Unaudited) 1.00 .010 (.010) 1.00 1.93 a .45 a 1.91 a 562 Year Ended January 31, 2008 1.00 .032 (.032) 1.00 3.21 .45 3.14 556 2007 1.00 .030 (.030) 1.00 3.08 .45 3.04 288 2006 1.00 .021 (.021) 1.00 2.11 .45 2.10 255 2005 1.00 .009 (.009) 1.00 .87 .45 .89 240 2004 1.00 .006 (.006) 1.00 .65 .45 .64 122 Administrative Shares Six Months Ended July 31, 2008 (Unaudited) 1.00 .010 (.010) 1.00 2.09 a .30 a 2.06 a 468 Year Ended January 31, 2008 1.00 .033 (.033) 1.00 3.36 .30 3.29 259 2007 1.00 .032 (.032) 1.00 3.24 .30 3.19 213 2006 1.00 .022 (.022) 1.00 2.26 .30 2.25 105 2005 1.00 .010 (.010) 1.00 1.02 .30 1.04 275 2004 1.00 .008 (.008) 1.00 .80 .30 .79 312 Participant Shares Six Months Ended July 31, 2008 (Unaudited) 1.00 .009 (.009) 1.00 1.78 a .60 a 1.76 a 41 Year Ended January 31, 2008 1.00 .030 (.030) 1.00 3.06 .60 2.99 55 2007 1.00 .029 (.029) 1.00 2.93 .60 2.89 30 2006 1.00 .019 (.019) 1.00 1.96 .60 1.95 42 2005 1.00 .007 (.007) 1.00 .72 .60 .74 19 2004 1.00 .005 (.005) 1.00 .50 .60 .49 46 Agency Shares Six Months Ended July 31, 2008 (Unaudited) 1.00 .011 (.011) 1.00 2.13 a .26 a 2.10 a 5 Year Ended January 31, 2008 b 1.00 .011 (.011) 1.00 3.18 a .26 a 3.33 a  c a Annualized. b From October 1, 2007 (commencement of initial offering) to January 31, 2008. c Amount represents less than $1 million. See notes to financial statements. 84 Per Share Data ($) Ratios/Supplemental Data (%) Ratio of Ratio of Ratio of Net Net Asset Dividends Net Asset Total Net Investment Net Assets Value Net from Net Value Expenses Expenses Income to End of Beginning Investment Investment End Total to Average to Average Average Period of Period Income Income of Period Return (%) Net Assets Net Assets Net Assets ($ x1,000,000) Dreyfus California AMT-Free Municipal Cash Management Institutional Shares Six Months Ended July 31, 2008 (Unaudited) 1.00 .010 (.010) 1.00 1.97 b .20 b .15 b 1.92 b 153 Year Ended January 31, 2008 a 1.00 .017 (.017) 1.00 3.29 b .20 b .15 b 3.15 b 115 Investor Shares Six Months Ended July 31, 2008 (Unaudited) 1.00 .009 (.009) 1.00 1.72 b .45 b .40 b 1.67 b 180 Year Ended January 31, 2008 a 1.00 .015 (.015) 1.00 3.05 b .45 b .40 b 2.90 b 6 Administrative Shares Six Months Ended July 31, 2008 (Unaudited) 1.00 .009 (.009) 1.00 1.87 b .30 b .25 b 1.82 b 5 Year Ended January 31, 2008 a 1.00 .016 (.016) 1.00 3.19 b .30 b .25 b 3.05 b  c Participant Shares Six Months Ended July 31, 2008 (Unaudited) 1.00 .008 (.008) 1.00 1.56 b .60 b .55 b 1.52 b 127 Year Ended January 31, 2008 a 1.00 .014 (.014) 1.00 2.90 b .60 b .55 b 2.75 b 142 Agency Shares Six Months Ended July 31, 2008 (Unaudited) 1.00 .009 (.009) 1.00 1.91 b .26 b .21 b 1.86 b  c Year Ended January 31, 2008 d 1.00 .010 (.010) 1.00 3.09 b .26 b .21 b 3.09 b  c a From August 1, 2007 (commencement of operations) to January 31, 2008. b Annualized. c Amount represents less than $1 million. d From October 1, 2007 (commencement of initial offerings) to January 31, 2008. See notes to financial statements. The Funds 85 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus Cash Management, Dreyfus Cash Management Plus, Inc., Dreyfus Government Cash Management, Dreyfus Government Prime Cash Management, Dreyfus Treasury & Agency Cash Management, Dreyfus Treasury Prime Cash Management, Dreyfus Municipal Cash Management Plus, Dreyfus New York Municipal Cash Management, Dreyfus Tax Exempt Cash Management and Dreyfus California AMT-Free Municipal Cash Management, (each, a fund and collectively, the funds) are open-end management investment companies registered under the Investment Company Act of 1940, as amended (the Act). Each fund, other than Dreyfus NewYork Municipal Cash Management and Dreyfus California AMT-Free Municipal Cash Management is diversified. Dreyfus New York Municipal Cash Management and Dreyfus California AMT-Free Municipal Cash Management are non-diversified. Dreyfus Government Cash Management and Dreyfus Government Prime Cash Management are each a separate series of Dreyfus Government Cash Management Funds (the Company) and Dreyfus California AMT-Free Municipal Cash Management and DreyfusTax Exempt Cash Management are separate series of Dreyfus Tax Exempt Cash Management Funds (the Trust). Each funds investment objective is to provide investors with as high a level of current income as is consistent with the preservation of capital and the maintenance of liquidity and, in the case of Dreyfus Municipal Cash Management Plus and Dreyfus Tax Exempt Cash Management only, which are exempt from federal income tax; in the case of Dreyfus NewYork Municipal Cash Management only, which is exempt from federal, New York state and New York city personal income taxes, and in the case of Dreyfus California AMT-Free Municipal Cash Management only, which is exempt from federal and California state personal income taxes.The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as each funds investment adviser. On March 12, 2008, Dreyfus Treasury Cash Management was renamed Dreyfus Treasury & Agency Cash Management. Effective July 1, 2008, BNY Mellon has reorganized and consolidated a number of its banking and trust company subsidiaries. As a result of the reorganization, any services previously provided to the fund by Mellon Bank, N.A. or Mellon Trust of New England, N.A. are now provided by The Bank of NewYork, which has changed its name to The Bank of New York Mellon. As of the close of business on April 19, 2007, pursuant to an Agreement and Plan of Reorganization previously approved by Dreyfus Cash Management Plus Board of Directors, all of the assets, subject to the liabilities, of Dreyfus Institutional Prime Money Market Fund, were transferred to Dreyfus Cash Management Plus. Shareholders of Dreyfus Institutional Prime Money Market Fund voted affirmatively to approve the reorganization, and subsequently received Administrative shares of Dreyfus Cash Management Plus, in an amount equal to the aggregate net asset value of the investment in Dreyfus Institutional Prime Money Market Fund at the time of the exchange.The net asset value of
